

116 S2583 RS: Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 230116th CONGRESS1st SessionS. 2583[Report No. 116–126]IN THE SENATE OF THE UNITED STATESSeptember 26, 2019Mr. Graham, from the Committee on Appropriations, reported the following original bill; which was read twice and placed on the calendarA BILLMaking appropriations for the Department of State, foreign operations, and related programs for the
			 fiscal year ending September 30, 2020, and for other purposes.
	
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of State, foreign operations, and related programs for the fiscal year ending September 30, 2020, and for other purposes, namely:
		IDepartment of State and Related
			 Agency
			Department of state
			Administration of foreign affairs
 Diplomatic programsFor necessary expenses of the Department of State and the Foreign Service not otherwise provided for, $8,894,788,000, of which $767,244,600 may remain available until September 30, 2021, and of which up to $3,779,824,000 may remain available until expended for Worldwide Security Protection: Provided, That of the funds appropriated for Worldwide Security Protection, $2,626,122,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That funds made available under this heading shall be allocated in accordance with paragraphs (1) through (4) as follows:
 (1)Human resourcesFor necessary expenses for training, human resources management, and salaries, including employment without regard to civil service and classification laws of persons on a temporary basis (up to $700,000), as authorized by section 801 of the United States Information and Educational Exchange Act of 1948 (62 Stat. 11; Chapter 36), $2,878,842,000, of which up to $508,129,000 is for Worldwide Security Protection.
 (2)Overseas programsFor necessary expenses for the regional bureaus of the Department of State and overseas activities as authorized by law, $1,840,143,000.
 (3)Diplomatic policy and supportFor necessary expenses for the functional bureaus of the Department of State, including representation to certain international organizations in which the United States participates pursuant to treaties ratified pursuant to the advice and consent of the Senate or specific Acts of Congress, general administration, and arms control, nonproliferation, and disarmament activities as authorized, $878,962,000.
 (4)Security programsFor necessary expenses for security activities, $3,296,841,000, of which up to $3,271,695,000 is for Worldwide Security Protection.
 (5)Fees and payments collectedIn addition to amounts otherwise made available under this heading— (A)as authorized by section 810 of the United States Information and Educational Exchange Act, up to $5,000,000, to remain available until expended, may be credited to this appropriation from fees or other payments received from English teaching, library, motion pictures, and publication programs and from fees from educational advising and counseling and exchange visitor programs; and
 (B)up to $15,000, which shall be derived from reimbursements, surcharges, and fees for use of Blair House facilities.
					(6)Transfer of funds, reprogramming, and other
 matters(A)Notwithstanding any other provision of this Act, funds may be reprogrammed within and between paragraphs (1) through (4) under this heading subject to section 7011 of this Act.
 (B)Of the amount made available under this heading, up to $10,000,000 may be transferred to, and merged with, funds made available by this Act under the heading Emergencies in the Diplomatic and Consular Service, to be available only for emergency evacuations and rewards, as authorized.
 (C)Funds appropriated under this heading are available for acquisition by exchange or purchase of passenger motor vehicles as authorized by law and, pursuant to section 1108(g) of title 31, United States Code, for the field examination of programs and activities in the United States funded from any account contained in this title.
 (D)Funds appropriated under this heading that are designated for Worldwide Security Protection shall continue to be made available for support of security-related training at sites in existence prior to enactment of this Act.
 (E)Of the funds appropriated under this heading, up to $5,000,000 may be transferred to any other appropriation of any department or agency of the United States Government, upon the concurrence of the head of such department or agency, to support operations in, and assistance for, Afghanistan and to carry out the provisions of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.): Provided, That any such transfer shall be subject to the regular notification procedures of the Committees on Appropriations.
 capital investment fund For necessary expenses of the Capital Investment Fund, as authorized, $139,500,000, to remain available until expended.
 Office of inspector generalFor necessary expenses of the Office of Inspector General, $90,829,000, of which $13,624,350 may remain available until September 30, 2021: Provided, That funds appropriated under this heading are made available notwithstanding section 209(a)(1) of the Foreign Service Act of 1980 (22 U.S.C. 3929(a)(1)), as it relates to post inspections.In addition, for the Special Inspector General for Afghanistan Reconstruction (SIGAR), $54,900,000, to remain available until September 30, 2021, which is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That funds appropriated under this heading that are made available for the printing and reproduction costs of SIGAR shall not exceed amounts for such costs during fiscal year 2019.
 Educational and cultural exchange programsFor necessary expenses of educational and cultural exchange programs, as authorized, $735,700,000, to remain available until expended, of which not less than $272,000,000 shall be for the Fulbright Program and not less than $111,860,000 shall be for Citizen Exchange Program: Provided, That fees or other payments received from, or in connection with, English teaching, educational advising and counseling programs, and exchange visitor programs as authorized may be credited to this account, to remain available until expended: Provided further, That a portion of the Fulbright awards from the Eurasia and Central Asia regions shall be designated as Edmund S. Muskie Fellowships, following consultation with the Committees on Appropriations: Provided further, That funds appropriated under this heading that are made available for the Benjamin Gilman International Scholarships Program shall also be made available for the John S. McCain Scholars Program, pursuant to section 7075 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6): Provided further, That of the funds appropriated under this heading, not less than $10,000,000 shall be made available for a Civil Society Exchange Program, in accordance with the requirements specified under this heading in the report accompanying this Act, and following consultation with the Committees on Appropriations: Provided further, That any substantive modifications from the prior fiscal year to programs funded by this Act under this heading shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
 Representation expensesFor representation expenses as authorized, $7,212,000.
			Protection of foreign missions and
 officialsFor necessary expenses, not otherwise provided, to enable the Secretary of State to provide for extraordinary protective services, as authorized, $30,890,000, to remain available until September 30, 2021.
 Embassy security, construction, and maintenanceFor necessary expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C. 292 et seq.), preserving, maintaining, repairing, and planning for real property that are owned or leased by the Department of State, and renovating, in addition to funds otherwise available, the Harry S Truman Building, $767,423,000, to remain available until expended, of which up to $25,000 may be used for overseas representation expenses as authorized: Provided, That none of the funds appropriated in this paragraph shall be available for acquisition of furniture, furnishings, or generators for other departments and agencies of the United States Government.In addition, for the costs of worldwide security upgrades, acquisition, and construction as authorized, $1,121,792,000, to remain available until expended, of which $666,549,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Control Act of 1985: Provided, That not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations the proposed allocation of funds made available under this heading and the actual and anticipated proceeds of sales or gifts for all projects in fiscal year 2020.
 Emergencies in the diplomatic and consular serviceFor necessary expenses to enable the Secretary of State to meet unforeseen emergencies arising in the Diplomatic and Consular Service, as authorized, $7,885,000, to remain available until expended, of which up to $1,000,000 may be transferred to, and merged with, funds appropriated by this Act under the heading Repatriation Loans Program Account.
			Repatriation loans program
		  account
 For the cost of direct loans, $1,300,000, as authorized: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such funds are available to subsidize gross obligations for the principal amount of direct loans up to $5,563,619.
			payment to the american institute in
 taiwanFor necessary expenses to carry out the Taiwan Relations Act (Public Law 96–8), $31,963,000.
 International Center, Washington, District of ColumbiaUp to $1,806,600 shall be derived from fees collected from other executive agencies for lease or use of facilities at the International Center in accordance with section 4 of the International Center Act (Public Law 90–553), and, in addition, as authorized by section 5 of such Act, $743,000, to be derived from the reserve authorized by such section, to be used for the purposes set out in that section.
			Payment to the foreign service retirement
 and disability fundFor payment to the Foreign Service Retirement and Disability Fund, as authorized, $158,900,000.
			International
		  organizations
			Contributions to international
 organizationsFor necessary expenses, not otherwise provided for, to meet annual obligations of membership in international multilateral organizations, pursuant to treaties ratified pursuant to the advice and consent of the Senate, conventions, or specific Acts of Congress, $1,473,806,000, of which $96,240,000, to remain available until September 30, 2021, is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That the Secretary of State shall notify the Committees on Appropriations at least 15 days in advance (or in an emergency, as far in advance as is practicable) of any United Nations action to increase funding for any United Nations program without identifying an offsetting decrease elsewhere in the United Nations budget: Provided further, That any payment of arrearages under this heading shall be directed to activities that are mutually agreed upon by the United States and the respective international organization and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That none of the funds appropriated under this heading shall be available for a United States contribution to an international organization for the United States share of interest costs made known to the United States Government by such organization for loans incurred on or after October 1, 1984, through external borrowings.
 Contributions for international peacekeeping activitiesFor necessary expenses to pay assessed and other expenses of international peacekeeping activities directed to the maintenance or restoration of international peace and security, $1,576,759,000, of which $88,215,450 may remain available until September 30, 2021: Provided, That of the funds appropriated under this heading, $988,656,000, to remain available until September 30, 2021, is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That none of the funds made available by this Act shall be obligated or expended for any new or expanded United Nations peacekeeping mission unless, at least 15 days in advance of voting for such mission in the United Nations Security Council (or in an emergency as far in advance as is practicable), the Committees on Appropriations are notified of: (1) the estimated cost and duration of the mission, the objectives of the mission, the national interest that will be served, and the exit strategy; and (2) the sources of funds, including any reprogrammings or transfers, that will be used to pay the cost of the new or expanded mission, and the estimated cost in future fiscal years: Provided further, That none of the funds appropriated under this heading may be made available for obligation unless the Secretary of State certifies and reports to the Committees on Appropriations on a peacekeeping mission-by-mission basis that the United Nations is implementing effective policies and procedures to prevent United Nations employees, contractor personnel, and peacekeeping troops serving in such mission from trafficking in persons, exploiting victims of trafficking, or committing acts of sexual exploitation and abuse or other violations of human rights, and to hold accountable individuals who engage in such acts while participating in such mission, including prosecution in their home countries and making information about such prosecutions publicly available on the website of the United Nations: Provided further, That the Secretary of State shall work with the United Nations and foreign governments contributing peacekeeping troops to implement effective vetting procedures to ensure that such troops have not violated human rights: Provided further, That funds shall be available for peacekeeping expenses unless the Secretary of State determines that United States manufacturers and suppliers are not being given opportunities to provide equipment, services, and material for United Nations peacekeeping activities equal to those being given to foreign manufacturers and suppliers: Provided further, That none of the funds appropriated or otherwise made available under this heading may be used for any United Nations peacekeeping mission that will involve United States Armed Forces under the command or operational control of a foreign national, unless the President's military advisors have submitted to the President a recommendation that such involvement is in the national interest of the United States and the President has submitted to Congress such a recommendation: Provided further, That any payment of arrearages with funds appropriated by this Act shall be subject to the regular notification procedures of the Committees on Appropriations.
 International CommissionsFor necessary expenses, not otherwise provided for, to meet obligations of the United States arising under treaties, or specific Acts of Congress, as follows:
			International boundary and water
 commission, united states and mexicoFor necessary expenses for the United States Section of the International Boundary and Water Commission, United States and Mexico, and to comply with laws applicable to the United States Section, including up to $6,000 for representation expenses; as follows:
 Salaries and expensesFor salaries and expenses, not otherwise provided for, $48,170,000. ConstructionFor detailed plan preparation and construction of authorized projects, $45,000,000, to remain available until expended, as authorized, of which not less than $15,000,000 is for deferred maintenance and shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
			American sections, international
 commissionsFor necessary expenses, not otherwise provided, for the International Joint Commission and the International Boundary Commission, United States and Canada, as authorized by treaties between the United States and Canada or Great Britain, and the Border Environment Cooperation Commission as authorized by the North American Free Trade Agreement Implementation Act (Public Law 103–182), $15,008,000: Provided, That of the amount provided under this heading for the International Joint Commission, up to $1,250,000 may remain available until September 30, 2021, and up to $9,000 may be made available for representation expenses: Provided further, That of the amount provided under this heading for the International Boundary Commission, up to $1,000 may be made available for representation expenses.
			International fisheries
 commissionsFor necessary expenses for international fisheries commissions, not otherwise provided for, as authorized by law, $56,198,000: Provided, That the United States share of such expenses may be advanced to the respective commissions pursuant to section 3324 of title 31, United States Code.
			Related Agency
			 United States Agency for Global Media
 International broadcasting operationsFor necessary expenses to enable the United States Agency for Global Media (USAGM), as authorized, to carry out international communication activities, and to make and supervise grants for radio, Internet, and television broadcasting to the Middle East and global Internet freedom programs, $800,025,000: Provided, That in addition to amounts otherwise available for such purposes, up to $45,708,000 of the amount appropriated under this heading may remain available until expended for satellite transmissions and Internet freedom programs, of which not less than $25,000,000 shall be for Internet freedom programs, subject to the requirements of section 7051 of this Act: Provided further, That of the total amount appropriated under this heading, up to $35,000 may be used for representation expenses, of which $10,000 may be used for such expenses within the United States as authorized, and up to $30,000 may be used for representation expenses of Radio Free Europe/Radio Liberty: Provided further, That the USAGM shall notify the Committees on Appropriations within 15 days of any determination by the USAGM that any of its broadcast entities, including its grantee organizations, provides an open platform for international terrorists or those who support international terrorism, or is in violation of the principles and standards set forth in subsections (a) and (b) of section 303 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6202) or the entity's journalistic code of ethics: Provided further, That significant modifications to USAGM broadcast hours previously justified to Congress, including changes to transmission platforms (shortwave, medium wave, satellite, Internet, and television), for all USAGM language services shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That funds appropriated under this heading that are made available for the Office of Cuba Broadcasting shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided further, That in addition to funds made available under this heading, and notwithstanding any other provision of law, up to $5,000,000 in receipts from advertising and revenue from business ventures, up to $500,000 in receipts from cooperating international organizations, and up to $1,000,000 in receipts from privatization efforts of the Voice of America and the International Broadcasting Bureau, shall remain available until expended for carrying out authorized purposes.
			Broadcasting capital
 improvementsFor the purchase, rent, construction, repair, preservation, and improvement of facilities for radio, television, and digital transmission and reception; the purchase, rent, and installation of necessary equipment for radio, television, and digital transmission and reception, including to Cuba, as authorized; and physical security worldwide, in addition to amounts otherwise available for such purposes, $11,700,000, to remain available until expended, as authorized, of which not less than $2,000,000 shall be made available for repairs to USAGM transmitting stations on the islands of Tinian and Saipan in the Commonwealth of the Northern Mariana Islands, subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
			Related
		  programs
 The asia foundationFor a grant to The Asia Foundation, as authorized by The Asia Foundation Act (22 U.S.C. 4402), $19,000,000, to remain available until expended: Provided, That funds appropriated under this heading shall be apportioned and obligated to the Foundation not later than 60 days after enactment of this Act.
			United States Institute of
 PeaceFor necessary expenses of the United States Institute of Peace, as authorized by the United States Institute of Peace Act (22 U.S.C. 4601 et seq.), $45,000,000, to remain available until September 30, 2021, which shall not be used for construction activities.
			Center for Middle Eastern-Western Dialogue
 Trust FundFor necessary expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, as authorized by section 633 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2004 (22 U.S.C. 2078), the total amount of the interest and earnings accruing to such Fund on or before September 30, 2020, to remain available until expended.
			Eisenhower exchange fellowship
 programFor necessary expenses of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4 and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205), all interest and earnings accruing to the Eisenhower Exchange Fellowship Program Trust Fund on or before September 30, 2020, to remain available until expended: Provided, That none of the funds appropriated herein shall be used to pay any salary or other compensation, or to enter into any contract providing for the payment thereof, in excess of the rate authorized by section 5376 of title 5, United States Code; or for purposes which are not in accordance with section 200 of title 2 of the Code of Federal Regulations, including the restrictions on compensation for personal services.
			Israeli arab scholarship
 programFor necessary expenses of the Israeli Arab Scholarship Program, as authorized by section 214 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (22 U.S.C. 2452 note), all interest and earnings accruing to the Israeli Arab Scholarship Fund on or before September 30, 2020, to remain available until expended.
 East-West centerTo enable the Secretary of State to provide for carrying out the provisions of the Center for Cultural and Technical Interchange Between East and West Act of 1960, by grant to the Center for Cultural and Technical Interchange Between East and West in the State of Hawaii, $16,700,000: Provided, That funds appropriated under this heading shall be apportioned and obligated to the Center not later than 60 days after enactment of this Act.
			national endowment for
 democracyFor grants made by the Department of State to the National Endowment for Democracy, as authorized by the National Endowment for Democracy Act (22 U.S.C. 4412), $360,000,000, to remain available until expended, of which $235,000,000 shall be allocated in the traditional and customary manner, including for the core institutes, and $125,000,000 shall be for democracy programs: Provided, That the requirements of section 7050(a) of this Act shall not apply to funds made available under this heading: Provided further, That funds appropriated under this heading shall be apportioned and obligated to the Endowment not later than 60 days after enactment of this Act.
			other
		  commissions
			commission for the preservation of
		  america’s heritage abroad
 salaries and expensesFor necessary expenses for the Commission for the Preservation of America’s Heritage Abroad, $675,000, as authorized by chapter 3123 of title 54, United States Code: Provided, That the Commission may procure temporary, intermittent, and other services notwithstanding paragraph (3) of section 312304(b) of such chapter: Provided further, That such authority shall terminate on October 1, 2020: Provided further, That the Commission shall notify the Committees on Appropriations prior to exercising such authority.
			United states commission on international religious freedom
 Salaries and expensesFor necessary expenses for the United States Commission on International Religious Freedom (USCIRF), as authorized by title II of the International Religious Freedom Act of 1998 (22 U.S.C. 6431 et seq.), $4,500,000, to remain available until September 30, 2021, including up to $4,000 for representation expenses: Provided, That such funds shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
			Commission on security and cooperation in europe
 Salaries and expensesFor necessary expenses of the Commission on Security and Cooperation in Europe, as authorized by Public Law 94–304 (22 U.S.C. 3001 et seq.), $2,579,000, including up to $4,000 for representation expenses, to remain available until September 30, 2021.
			Congressional-Executive Commission on the
		  People's Republic of China
 Salaries and expensesFor necessary expenses of the Congressional-Executive Commission on the People's Republic of China, as authorized by title III of the U.S.-China Relations Act of 2000 (22 U.S.C. 6911 et seq.), $2,250,000, including up to $3,000 for representation expenses, to remain available until September 30, 2021.
			United States-China Economic and Security
		  Review Commission
 salaries and expensesFor necessary expenses of the United States-China Economic and Security Review Commission, as authorized by section 1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002), $3,500,000, including up to $4,000 for representation expenses, to remain available until September 30, 2021: Provided, That the authorities, requirements, limitations, and conditions contained in the second through sixth provisos under this heading in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall continue in effect during fiscal year 2020 and shall apply to funds appropriated under this heading.
			IIUnited states agency for international development
			Funds appropriated to the president
 Operating expensesFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961 (22 U.S.C. 2427), $1,377,246,000, of which $206,586,900 may remain available until September 30, 2021: Provided, That the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 (22 U.S.C. 2360, 2151g) may be exercised by the Secretary of State to transfer funds appropriated to carry out chapter 1 of part I of such Act to Operating Expenses in accordance with the provisions of those sections: Provided further, That funds made available under this heading shall be allocated in accordance with paragraphs (1) through (3) as follows:
 (1)Overseas operationsFor necessary expenses for overseas operations, including field mission support and overseas salaries and benefits, $708,600,000.
 (2)Washington operationsFor necessary expenses of Washington operations, including security, domestic salaries and benefits, and other domestic bureau costs, $375,146,000.
 (3)Central supportFor necessary expenses for central support, including information technology, rent, and other personnel support and agency costs, $293,500,000.
 (4)Reprogramming, restrictions, and limitations(A)Notwithstanding any other provision of this Act, funds may be reprogrammed within and between paragraphs (1) through (3) under this heading subject to section 7011 of this Act.
 (B)None of the funds appropriated under this heading and under the heading Capital Investment Fund in this title may be made available to finance the construction (including architect and engineering services), purchase, or long-term lease of offices for use by the United States Agency for International Development, unless the USAID Administrator has identified such proposed use of funds in a report submitted to the Committees on Appropriations at least 15 days prior to the obligation of funds for such purposes.
 (C)Contracts or agreements entered into with funds appropriated under this heading may entail commitments for the expenditure of such funds through the following fiscal year.
 (D)Of the funds appropriated or otherwise made available under this heading, up to $250,000 may be made available for representation and entertainment expenses, of which up to $5,000 may be made available for entertainment expenses, and up to $100,500 shall be for official residence expenses, for USAID during the current fiscal year.
 Capital investment fundFor necessary expenses for overseas construction and related costs, and for the procurement and enhancement of information technology and related capital investments, pursuant to section 667 of the Foreign Assistance Act of 1961, $227,649,000, to remain available until expended: Provided, That this amount is in addition to funds otherwise available for such purposes: Provided further, That funds appropriated under this heading shall be available subject to the regular notification procedures of the Committees on Appropriations.
 Office of inspector generalFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $75,500,000, of which up to $11,325,000 may remain available until September 30, 2021, for the Office of Inspector General of the United States Agency for International Development.
			IIIbilateral economic assistance
			funds appropriated to the
 presidentFor necessary expenses to enable the President to carry out the provisions of the Foreign Assistance Act of 1961, and for other purposes, as follows:
			 Global health
		  programs
 For necessary expenses to carry out the provisions of chapters 1 and 10 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq., 2293 et seq.), for global health activities, in addition to funds otherwise available for such purposes, $3,236,000,000, to remain available until September 30, 2021, and which shall be apportioned and allotted directly to the United States Agency for International Development not later than 60 days after enactment of this Act: Provided, That this amount shall be made available for training, equipment, and technical assistance to build the capacity of public health institutions and organizations in developing countries, and for such activities as: (1) child survival and maternal health programs; (2) immunization and oral rehydration programs; (3) other health, nutrition, water and sanitation programs which directly address the needs of mothers and children, and related education programs; (4) assistance for children displaced or orphaned by causes other than AIDS; (5) programs for the prevention, treatment, control of, and research on HIV/AIDS, tuberculosis, polio, malaria, and other infectious diseases including neglected tropical diseases, and for assistance to communities severely affected by HIV/AIDS, including children infected or affected by AIDS; (6) disaster preparedness training for health crises; (7) programs to prevent, prepare for, and respond to, unanticipated and emerging global health threats; and (8) family planning/reproductive health: Provided further, That funds appropriated under this paragraph may be made available for a United States contribution to the GAVI Alliance: Provided further, That none of the funds made available in this Act nor any unobligated balances from prior appropriations Acts may be made available to any organization or program which, as determined by the President of the United States, supports or participates in the management of a program of coercive abortion or involuntary sterilization: Provided further, That any determination made under the previous proviso must be made not later than 6 months after enactment of this Act, and must be accompanied by the evidence and criteria utilized to make the determination: Provided further, That none of the funds made available under this Act may be used to pay for the performance of abortion as a method of family planning or to motivate or coerce any person to practice abortions: Provided further, That nothing in this paragraph shall be construed to alter any existing statutory prohibitions against abortion under section 104 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b): Provided further, That none of the funds made available under this Act may be used to lobby for or against abortion: Provided further, That in order to reduce reliance on abortion in developing nations, funds shall be available only to voluntary family planning projects which offer, either directly or through referral to, or information about access to, a broad range of family planning methods and services, and that any such voluntary family planning project shall meet the following requirements: (1) service providers or referral agents in the project shall not implement or be subject to quotas, or other numerical targets, of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning (this provision shall not be construed to include the use of quantitative estimates or indicators for budgeting and planning purposes); (2) the project shall not include payment of incentives, bribes, gratuities, or financial reward to: (A) an individual in exchange for becoming a family planning acceptor; or (B) program personnel for achieving a numerical target or quota of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning; (3) the project shall not deny any right or benefit, including the right of access to participate in any program of general welfare or the right of access to health care, as a consequence of any individual's decision not to accept family planning services; (4) the project shall provide family planning acceptors comprehensible information on the health benefits and risks of the method chosen, including those conditions that might render the use of the method inadvisable and those adverse side effects known to be consequent to the use of the method; and (5) the project shall ensure that experimental contraceptive drugs and devices and medical procedures are provided only in the context of a scientific study in which participants are advised of potential risks and benefits; and, not less than 60 days after the date on which the USAID Administrator determines that there has been a violation of the requirements contained in paragraph (1), (2), (3), or (5) of this proviso, or a pattern or practice of violations of the requirements contained in paragraph (4) of this proviso, the Administrator shall submit to the Committees on Appropriations a report containing a description of such violation and the corrective action taken by the Agency: Provided further, That in awarding grants for natural family planning under section 104 of the Foreign Assistance Act of 1961 no applicant shall be discriminated against because of such applicant's religious or conscientious commitment to offer only natural family planning; and, additionally, all such applicants shall comply with the requirements of the previous proviso: Provided further, That for purposes of this or any other Act authorizing or appropriating funds for the Department of State, foreign operations, and related programs, the term motivate, as it relates to family planning assistance, shall not be construed to prohibit the provision, consistent with local law, of information or counseling about all pregnancy options: Provided further, That information provided about the use of condoms as part of projects or activities that are funded from amounts appropriated by this Act shall be medically accurate and shall include the public health benefits and failure rates of such use.
 In addition, for necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the prevention, treatment, and control of, and research on, HIV/AIDS, $5,880,000,000, to remain available until September 30, 2024, which shall be apportioned and allotted directly to the Department of State not later than 60 days after enactment of this Act: Provided, That funds appropriated under this paragraph may be made available, notwithstanding any other provision of law, except for the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25), for a United States contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund), and shall be expended at the minimum rate necessary to make timely payment for projects and activities: Provided further, That the amount of such contribution should be $1,560,000,000 and shall be for the first installment of the sixth replenishment: Provided further, That up to 5 percent of the aggregate amount of funds made available to the Global Fund in fiscal year 2020 may be made available to USAID for technical assistance related to the activities of the Global Fund, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds appropriated under this paragraph, up to $17,000,000 may be made available, in addition to amounts otherwise available for such purposes, for administrative expenses of the Office of the United States Global AIDS Coordinator.
			Development
		  assistance
 For necessary expenses to carry out the provisions of sections 103, 105, 106, 214, and sections 251 through 255, and chapter 10 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151a, 2151c, 2151d, 2174, 2211 et seq.), $3,000,000,000, to remain available until September 30, 2021: Provided, That funds appropriated under this heading shall be apportioned and allotted to the United States Agency for International Development not later than 60 days after enactment of this Act.
 International disaster assistanceFor necessary expenses to carry out the provisions of section 491 of the Foreign Assistance Act of 1961 (22 U.S.C. 2292) for international disaster relief, rehabilitation, and reconstruction assistance, $4,385,312,000, to remain available until expended, of which $601,644,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That funds appropriated under this heading shall be apportioned and allotted to the United States Agency for International Development not later than 60 days after enactment of this Act.
 Transition initiativesFor necessary expenses for international disaster rehabilitation and reconstruction assistance administered by the Office of Transition Initiatives, United States Agency for International Development, pursuant to section 491 of the Foreign Assistance Act of 1961, and to support transition to democracy and long-term development of countries in crisis, $92,043,000, to remain available until expended: Provided, That such support may include assistance to develop, strengthen, or preserve democratic institutions and processes, revitalize basic infrastructure, and foster the peaceful resolution of conflict: Provided further, That the USAID Administrator shall submit a report to the Committees on Appropriations at least 5 days prior to beginning a new program of assistance: Provided further, That if the Secretary of State determines that it is important to the national interest of the United States to provide transition assistance in excess of the amount appropriated under this heading, up to $15,000,000 of the funds appropriated by this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961 may be used for purposes of this heading and under the authorities applicable to funds appropriated under this heading: Provided further, That funds made available pursuant to the previous proviso shall be made available subject to prior consultation with the Committees on Appropriations.
			COMPLEX CRISES FUND
 For necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 to support programs and activities administered by the United States Agency for International Development to prevent or respond to emerging or unforeseen foreign challenges and complex crises overseas, $30,000,000, to remain available until expended: Provided, That funds appropriated under this heading may be made available on such terms and conditions as are appropriate and necessary for the purposes of preventing or responding to such challenges and crises, except that no funds shall be made available for lethal assistance or to respond to natural disasters: Provided further, That funds appropriated under this heading may be made available notwithstanding any other provision of law, except sections 7006, 7012, and section 7052(a)(2) of this Act and section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d): Provided further, That funds appropriated under this heading may be used for administrative expenses, in addition to funds otherwise available for such purposes, except that such expenses may not exceed 5 percent of the funds appropriated under this heading: Provided further, That funds appropriated under this heading shall be apportioned and allotted to USAID not later than 60 days after enactment of this Act: Provided further, That funds appropriated under this heading shall be subject to the regular notification procedures of the Committees on Appropriations, except that such notifications shall be transmitted at least 5 days prior to the obligation of funds.
 Economic support fundFor necessary expenses to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.), $3,476,999,000, to remain available until September 30, 2021, of which $1,172,336,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 Democracy fundFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the promotion of democracy globally, including to carry out the purposes of section 502(b)(3) and (5) of the National Endowment for Democracy Act (title V of Public Law 98–164; 22 U.S.C. 4411), $184,200,000, to remain available until September 30, 2021, which shall be made available for the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights, and Labor, Department of State, and shall be apportioned and allotted to such Bureau not later than 60 days after enactment of this Act:  Provided, That funds appropriated under this heading that are made available to the National Endowment for Democracy and its core institutes are in addition to amounts otherwise available by this Act for such purposes: Provided further, That the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, shall consult with the Committees on Appropriations prior to the obligation of funds appropriated under this paragraph.For an additional amount for such purposes, $89,500,000, to remain available until September 30, 2021, which shall be made available for the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development, or any successor bureau, and shall be apportioned and allotted to such Bureau not later than 60 days after enactment of this Act.
 Assistance for europe, eurasia and central asiaFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961, the FREEDOM Support Act (Public Law 102–511), and the Support for Eastern European Democracy (SEED) Act of 1989 (Public Law 101–179), $770,334,000, to remain available until September 30, 2021, which shall be available, notwithstanding any other provision of law, except section 7037 of this Act, for assistance and related programs for countries identified in section 3 of the FREEDOM Support Act (22 U.S.C. 5801) and section 3(c) of the SEED Act of 1989 (22 U.S.C. 5402), in addition to funds otherwise available for such purposes: Provided, That funds appropriated by this Act under the headings Global Health Programs, Economic Support Fund, and International Narcotics Control and Law Enforcement that are made available for assistance for such countries shall be administered in accordance with the responsibilities of the coordinator designated pursuant to section 102 of the FREEDOM Support Act and section 601 of the SEED Act of 1989: Provided further, That funds appropriated under this heading shall be considered to be economic assistance under the Foreign Assistance Act of 1961 for purposes of making available the administrative authorities contained in that Act for the use of economic assistance.
			Department of state
 Migration and refugee assistanceFor necessary expenses not otherwise provided for, to enable the Secretary of State to carry out the provisions of section 2(a) and (b) of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601), and other activities to meet refugee and migration needs; salaries and expenses of personnel and dependents as authorized by the Foreign Service Act of 1980 (22 U.S.C. 3901 et seq.); allowances as authorized by sections 5921 through 5925 of title 5, United States Code; purchase and hire of passenger motor vehicles; and services as authorized by section 3109 of title 5, United States Code, $3,432,000,000, to remain available until expended, of which: $1,400,124,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such funds may not be made available for the resettlement of refugees in the United States; not less than $35,000,000 shall be made available to respond to small-scale emergency humanitarian requirements; and $5,000,000 shall be made available for refugees resettling in Israel: Provided, That funds appropriated or otherwise made available under this heading shall be administered by the Assistant Secretary for Population, Refugees, and Migration, Department of State, and such responsibility shall not be delegated: Provided further, That funds appropriated under this heading shall be apportioned and allotted to the Department of State not later than 60 days after enactment of this Act.
			united states emergency refugee and
 migration assistance fundFor necessary expenses to carry out the provisions of section 2(c) of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601(c)), $100,000, to remain available until expended: Provided, That amounts in excess of the limitation contained in paragraph (2) of such section shall be transferred to, and merged with, funds made available by this Act under the heading Migration and Refugee Assistance.
			independent
		  agencies
			Peace corps
			(including transfer of
		  funds)
 For necessary expenses to carry out the provisions of the Peace Corps Act (22 U.S.C. 2501 et seq.), including the purchase of up to five passenger motor vehicles for administrative purposes for use outside of the United States, $410,500,000, of which $6,000,000 is for the Office of Inspector General, to remain available until September 30, 2021: Provided, That the Director of the Peace Corps may transfer to the Foreign Currency Fluctuations Account, as authorized by section 16 of the Peace Corps Act (22 U.S.C. 2515), an amount up to $5,000,000: Provided further, That funds transferred pursuant to the previous proviso may not be derived from amounts made available for Peace Corps overseas operations: Provided further, That of the funds appropriated under this heading, up to $104,000 may be available for representation expenses, of which up to $4,000 may be made available for entertainment expenses: Provided further, That the Director of the Peace Corps shall consult with the Secretary of State prior to opening, closing, significantly reducing, or suspending a domestic or overseas office or country program: Provided further, That none of the funds appropriated under this heading shall be used to pay for abortions: Provided further, That notwithstanding the previous proviso, section 614 of the Financial Services and General Government Appropriations Act, 2014 (division E of Public Law 113–76) shall apply to funds appropriated under this heading.
			Millennium challenge
		  corporation
 For necessary expenses to carry out the provisions of the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.) (MCA), $905,000,000, to remain available until expended: Provided, That of the funds appropriated under this heading, up to $105,000,000 may be available for administrative expenses of the Millennium Challenge Corporation: Provided further, That section 605(e) of the MCA (22 U.S.C. 7704(e)) shall apply to funds appropriated under this heading: Provided further, That funds appropriated under this heading may be made available for a Millennium Challenge Compact entered into pursuant to section 609 of the MCA (22 U.S.C. 7708) only if such Compact obligates, or contains a commitment to obligate subject to the availability of funds and the mutual agreement of the parties to the Compact to proceed, the entire amount of the United States Government funding anticipated for the duration of the Compact: Provided further, That no country should be eligible for a threshold program after such country has completed a country compact: Provided further, That of the funds appropriated under this heading, up to $100,000 may be available for representation and entertainment expenses, of which up to $5,000 may be available for entertainment expenses.
 Inter-american foundationFor necessary expenses to carry out the functions of the Inter-American Foundation in accordance with the provisions of section 401 of the Foreign Assistance Act of 1969 (Public Law 91–175; 83 Stat. 821), $37,500,000, to remain available until September 30, 2021: Provided, That of the funds appropriated under this heading, up to $2,000 may be available for representation expenses.
			United States African development
 foundationFor necessary expenses to carry out the African Development Foundation Act (title V of Public Law 96–533; 22 U.S.C. 290h et seq.), $33,000,000, to remain available until September 30, 2021, of which up to $2,000 may be available for representation expenses: Provided, That funds made available to grantees may be invested pending expenditure for project purposes when authorized by the Board of Directors of the United States African Development Foundation (USADF): Provided further, That interest earned shall be used only for the purposes for which the grant was made: Provided further, That notwithstanding section 505(a)(2) of the African Development Foundation Act (22 U.S.C. 290h–3(a)(2)), in exceptional circumstances the Board of Directors of the USADF may waive the $250,000 limitation contained in that section with respect to a project and a project may exceed the limitation by up to 10 percent if the increase is due solely to foreign currency fluctuation: Provided further, That the USADF shall submit a report to the appropriate congressional committees after each time such waiver authority is exercised: Provided further, That the USADF may make rent or lease payments in advance from appropriations available for such purpose for offices, buildings, grounds, and quarters in Africa as may be necessary to carry out its functions: Provided further, That the USADF may maintain bank accounts outside the United States Treasury and retain any interest earned on such accounts, in furtherance of the purposes of the African Development Foundation Act: Provided further, That the USADF may not withdraw any appropriation from the Treasury prior to the need of spending such funds for program purposes.
			department of the
		  treasury
			international affairs technical
 assistanceFor necessary expenses to carry out the provisions of section 129 of the Foreign Assistance Act of 1961, $30,000,000, to remain available until expended: Provided, That amounts made available under this heading may be made available to contract for services as described in section 129(d)(3)(A) of the Foreign Assistance Act of 1961, without regard to the location in which such services are performed.
 Debt RestructuringFor the costs, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees, as the President may determine, for which funds have been appropriated or otherwise made available for programs within the International Affairs Budget Function 150, including the cost of selling, reducing, or canceling amounts owed to the United States as a result of concessional loans made to eligible countries, pursuant to part V of the Foreign Assistance Act of 1961, $20,000,000 to remain available until September 30, 2021.
			IVInternational security assistance
			Department of state
 International narcotics control and law enforcementFor necessary expenses to carry out section 481 of the Foreign Assistance Act of 1961, $1,362,290,000, to remain available until September 30, 2021: Provided, That the Department of State may use the authority of section 608 of the Foreign Assistance Act of 1961 (22 U.S.C. 2358), without regard to its restrictions, to receive excess property from an agency of the United States Government for the purpose of providing such property to a foreign country or international organization under chapter 8 of part I of such Act (22 U.S.C. 2291 et seq.), subject to the regular notification procedures of the Committees on Appropriations: Provided further, That section 482(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291a(b)) shall not apply to funds appropriated under this heading, except that any funds made available notwithstanding such section shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That funds made available under this heading that are transferred to another department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2392(b)) valued in excess of $5,000,000, and any agreement made pursuant to section 632(a) of such Act (22 U.S.C. 2392(a)), shall be subject to the regular notification procedures of the Committees on Appropriations.
 Nonproliferation, anti-terrorism, demining and related programsFor necessary expenses for nonproliferation, anti-terrorism, demining and related programs and activities, $960,400,000, to remain available until September 30, 2021, to carry out the provisions of chapter 8 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2349aa et seq.) for anti-terrorism assistance, chapter 9 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2349bb et seq.), section 504 of the FREEDOM Support Act (22 U.S.C. 5854), section 23 of the Arms Export Control Act (22 U.S.C. 2763), or the Foreign Assistance Act of 1961 for demining activities, the clearance of unexploded ordnance, the destruction of small arms, and related activities, notwithstanding any other provision of law, including activities implemented through nongovernmental and international organizations, and section 301 of the Foreign Assistance Act of 1961 (22 U.S.C. 2221) for a United States contribution to the Comprehensive Nuclear Test Ban Treaty Preparatory Commission, and for a voluntary contribution to the International Atomic Energy Agency (IAEA): Provided, That funds made available under this heading for the Nonproliferation and Disarmament Fund shall be made available, notwithstanding any other provision of law and subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, to promote bilateral and multilateral activities relating to nonproliferation, disarmament, and weapons destruction, and shall remain available until expended: Provided further, That such funds may also be used for such countries other than the Independent States of the former Soviet Union and international organizations when it is in the national security interest of the United States to do so: Provided further, That funds appropriated under this heading may be made available for the IAEA unless the Secretary of State determines that Israel is being denied its right to participate in the activities of that Agency: Provided further, That funds made available for conventional weapons destruction programs, including demining and related activities, in addition to funds otherwise available for such purposes, may be used for administrative expenses related to the operation and management of such programs and activities, subject to the regular notification procedures of the Committees on Appropriations.
 Peacekeeping operationsFor necessary expenses to carry out the provisions of section 551 of the Foreign Assistance Act of 1961 (22 U.S.C. 2348), $471,400,000, of which $325,213,000, to remain available until September 30, 2021, is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That funds appropriated under this heading may be used, notwithstanding section 660 of such Act (22 U.S.C. 2420), to provide assistance to enhance the capacity of foreign civilian security forces, including gendarmes, to participate in peacekeeping operations: Provided further, That of the funds appropriated under this heading, not less than $31,000,000 shall be made available for a United States contribution to the Multinational Force and Observers mission in the Sinai: Provided further, That funds appropriated under this heading may be made available to pay assessed expenses of international peacekeeping activities in Somalia under the same terms and conditions, as applicable, as funds appropriated by this Act under the heading Contributions for International Peacekeeping Activities: Provided further, That none of the funds appropriated under this heading shall be obligated except as provided through the regular notification procedures of the Committees on Appropriations.
			Funds appropriated to the president
 International military education and trainingFor necessary expenses to carry out the provisions of section 541 of the Foreign Assistance Act of 1961 (22 U.S.C. 2347), $114,975,000, of which up to $11,000,000 may remain available until September 30, 2021 and may not be obligated until the Secretary of State submits to the Committees on Appropriations, following consultation with such Committees, a monitoring and evaluation plan for funds made available under this heading: Provided, That the civilian personnel for whom military education and training may be provided under this heading may include civilians who are not members of a government whose participation would contribute to improved civil-military relations, civilian control of the military, or respect for human rights: Provided further, That of the funds appropriated under this heading, up to $50,000 may be available for entertainment expenses.
			Foreign military financing
	 program
 For necessary expenses for grants to enable the President to carry out the provisions of section 23 of the Arms Export Control Act (22 U.S.C. 2763), $6,202,113,000, of which $350,678,000, to remain available until September 30, 2021, is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That to expedite the provision of assistance to foreign countries and international organizations, the Secretary of State, following consultation with the Committees on Appropriations and subject to the regular notification procedures of such Committees, may use the funds appropriated under this heading to procure defense articles and services to enhance the capacity of foreign security forces: Provided further, That of the funds appropriated under this heading, not less than $3,300,000,000 shall be available for grants only for Israel which shall be disbursed not later than 30 days after enactment of this Act: Provided further, That to the extent that the Government of Israel requests that funds be used for such purposes, grants made available for Israel under this heading shall, as agreed by the United States and Israel, be available for advanced weapons systems, of which not less than $805,300,000 shall be available for the procurement in Israel of defense articles and defense services, including research and development: Provided further, That funds appropriated or otherwise made available under this heading shall be nonrepayable notwithstanding any requirement in section 23 of the Arms Export Control Act: Provided further, That funds made available under this heading shall be obligated upon apportionment in accordance with paragraph (5)(C) of section 1501(a) of title 31, United States Code.
 None of the funds made available under this heading shall be available to finance the procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act unless the foreign country proposing to make such procurement has first signed an agreement with the United States Government specifying the conditions under which such procurement may be financed with such funds: Provided, That all country and funding level increases in allocations shall be submitted through the regular notification procedures of section 7011 of this Act:  Provided further, That funds made available under this heading may be used, notwithstanding any other provision of law, for demining, the clearance of unexploded ordnance, and related activities, and may include activities implemented through nongovernmental and international organizations: Provided further, That only those countries for which assistance was justified for the Foreign Military Sales Financing Program in the fiscal year 1989 congressional presentation for security assistance programs may utilize funds made available under this heading for procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act: Provided further, That funds appropriated under this heading shall be expended at the minimum rate necessary to make timely payment for defense articles and services: Provided further, That up to $75,000,000 of the funds appropriated under this heading may be obligated for necessary expenses, including the purchase of passenger motor vehicles for replacement only for use outside of the United States, for the general costs of administering military assistance and sales, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds made available under this heading for general costs of administering military assistance and sales, up to $4,000 may be available for entertainment expenses and up to $130,000 may be available for representation expenses: Provided further, That up to $1,009,700,000 of funds realized pursuant to section 21(e)(1)(A) of the Arms Export Control Act (22 U.S.C. 2761(e)(1)(A)) may be obligated for expenses incurred by the Department of Defense during fiscal year 2019 pursuant to section 43(b) of the Arms Export Control Act (22 U.S.C. 2792(b)), except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations.
			VMultilateral assistance
			Funds Appropriated to the President 
 international organizations and programs For necessary expenses to carry out the provisions of section 301 of the Foreign Assistance Act of 1961 (22 U.S.C. 2221), $378,000,000: Provided, That not later than 60 days after enactment of this Act, such funds shall be made available for core contributions for each entity listed in the table under this heading in the report accompanying this Act unless otherwise provided for in this Act, or if the Secretary of State has justified the proposed uses of funds other than for core contributions following prior consultation with, and subject to the regular notification procedures of, the Committees on Appropriations: Provided further, That section 307(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2227(a)) shall not apply to contributions to the United Nations Democracy Fund.
			International financial
	 institutions
 Global environment facilityFor payment to the International Bank for Reconstruction and Development as trustee for the Global Environment Facility by the Secretary of the Treasury, $139,575,000, to remain available until, and to be fully disbursed not later than, September 30, 2021: Provided, That of such amount, $136,563,000, which shall remain available until September 30, 2020, is only available for the second installment of the seventh replenishment of the Global Environment Facility, and shall be obligated and disbursed not later than 90 days after enactment of this Act: Provided further, That the Secretary shall report to the Committees on Appropriations on the status of funds provided under this heading not less than quarterly until fully disbursed: Provided further, That in such report the Secretary shall provide a timeline for the obligation and disbursement of any funds that have not yet been obligated or disbursed.
 Contribution to the international bank for reconstruction and developmentFor payment to the International Bank for Reconstruction and Development by the Secretary of the Treasury for the United States share of the paid-in portion of the increases in capital stock, $206,500,000, to remain available until expended.
 Limitation on callable capital subscriptionsThe United States Governor of the International Bank for Reconstruction and Development may subscribe without fiscal year limitation to the callable capital portion of the United States share of increases in capital stock in an amount up to $1,421,275,728.70.
			Contribution to the international
	 development association
 For payment to the International Development Association by the Secretary of the Treasury, $1,097,010,000, to remain available until expended.
			Contribution to the asian development
 fundFor payment to the Asian Development Bank's Asian Development Fund by the Secretary of the Treasury, $47,395,000, to remain available until expended.
			Contribution to the african development
 fundFor payment to the African Development Fund by the Secretary of the Treasury, $171,300,000, to remain available until expended.
 Contribution to the international fund for agricultural developmentFor payment to the International Fund for Agricultural Development by the Secretary of the Treasury, $30,000,000, to remain available until, and to be fully disbursed no later than, September 30, 2021, for the second installment of the eleventh replenishment of the International Fund for Agricultural Development: Provided, That the Secretary of the Treasury shall report to the Committees on Appropriations on the status of such payment not less than quarterly until fully disbursed: Provided further, That in such report the Secretary shall provide a timeline for the obligation and disbursement of any funds that have not yet been obligated or disbursed.
			VIExport and investment assistance
			Export-Import bank of the united states
 Inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $5,700,000, of which up to $855,000 may remain available until September 30, 2021.
 Program accountThe Export-Import Bank of the United States is authorized to make such expenditures within the limits of funds and borrowing authority available to such corporation, and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program for the current fiscal year for such corporation: Provided, That none of the funds available during the current fiscal year may be used to make expenditures, contracts, or commitments for the export of nuclear equipment, fuel, or technology to any country, other than a nuclear-weapon state as defined in Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible to receive economic or military assistance under this Act, that has detonated a nuclear explosive after enactment of this Act.
 Administrative expensesFor administrative expenses to carry out the direct and guaranteed loan and insurance programs, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and up to $30,000 for official reception and representation expenses for members of the Board of Directors, up to $110,000,000, of which up to $16,500,000 may remain available until September 30, 2021: Provided, That the Export-Import Bank (the Bank) may accept, and use, payment or services provided by transaction participants for legal, financial, or technical services in connection with any transaction for which an application for a loan, guarantee or insurance commitment has been made: Provided further, That the Bank shall charge fees for necessary expenses (including special services performed on a contract or fee basis, but not including other personal services) in connection with the collection of moneys owed the Bank, repossession or sale of pledged collateral or other assets acquired by the Bank in satisfaction of moneys owed the Bank, or the investigation or appraisal of any property, or the evaluation of the legal, financial, or technical aspects of any transaction for which an application for a loan, guarantee or insurance commitment has been made, or systems infrastructure directly supporting transactions: Provided further, That in addition to other funds appropriated for administrative expenses, such fees shall be credited to this account for such purposes, to remain available until expended.
 Receipts collectedReceipts collected pursuant to the Export-Import Bank Act of 1945 (Public Law 79–173) and the Federal Credit Reform Act of 1990, in an amount not to exceed the amount appropriated herein, shall be credited as offsetting collections to this account: Provided, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by such offsetting collections so as to result in a final fiscal year appropriation from the General Fund estimated at $0: Provided further, That of the amounts collected in fiscal year 2020 in excess of obligations, up to $10,000,000 shall become available on September 1, 2020, and shall remain available until September 30, 2021.
			United States International Development Finance Corporation
 INSPECTOR GENERALFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $2,000,000, to remain available until September 30, 2021.
 CORPORATE CAPITAL ACCOUNTThe United States International Development Finance Corporation (the Corporation) is authorized to make such expenditures and commitments within the limit of funds and borrowing authority available to the Corporation, and in accordance with the law, and to make such expenditures and commitments without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the programs for the current fiscal year for the Corporation: Provided, That for necessary expenses of the activities described in subsections (b), (c), (e), (f), and (g) of section 1421 of the BUILD Act of 2018 (division F of Public Law 115–254) and for administrative expenses to carry out authorized activities and project-specific transaction costs described in section 1434(d) of such Act, $298,000,000: Provided further, That of the amounts provided—
 (1)$98,000,000 shall remain available until September 30, 2022, for administrative expenses to carry out authorized activities (including an amount for official reception and representation expenses which shall not exceed $35,000) and project-specific transaction costs as described in section 1434(k) of such Act, of which $1,000,000 shall remain available until September 30, 2024;
 (2)$150,000,000 shall remain available until September 30, 2022 for activities described in section 1421(c) of such Act, and may only be obligated after the President of the Corporation submits to the appropriate congressional committees the guidelines and criteria required by paragraph (3) of such section; and
 (3)$50,000,000 shall be paid to the United States International Development Finance Corporation—Program Account for programs authorized by subsections (b), (e), (f), and (g) of section 1421 of the BUILD Act of 2018 (division F of Public Law 115–254):
				Provided further, That in fiscal year 2020 and hereafter, the Corporation shall collect the amounts described in
			 section 1434(h) of the BUILD Act of 2018:  Provided further, That in fiscal year 2020 such collections shall be credited as offsetting
			 collections to this
			 appropriation: Provided further, That such collections collected in fiscal year 2020 in excess of $298,000,000 shall be credited
			 to this account and shall be available in future fiscal years only to the
			 extent provided in advance in appropriations Acts: Provided further, That in fiscal year 2020, if such collections are less than $298,000,000, receipts collected
			 pursuant to such Act and the Federal Credit Reform
			 Act of 1990, in an amount equal to such shortfall, shall be credited as
			 offsetting collections to this appropriation: Provided further, That funds appropriated or otherwise made available under this heading may not be used to provide
			 any type of assistance that is otherwise prohibited by any other provision
			 of law or to provide assistance to any foreign country that is otherwise
			 prohibited by any other provision of law: Provided further, That the sums herein appropriated from the General Fund shall be reduced on dollar-for-dollar
			 basis by the offsetting collections described under this heading so as to
			 result in a final fiscal year appropriation from the General Fund
 estimated at $0.PROGRAM ACCOUNTAmounts paid from United States International Development Finance Corporation—Corporation Capital Account (CCA) shall remain available until September 30, 2022: Provided, That up to $80,000,000 of amounts paid to this account from CCA or transferred to this account pursuant to section 1434(j) of the BUILD Act of 2018 (division F of Public Law 115–254) shall be available for the costs of direct and guaranteed loans provided by the United States International Development Finance Corporation pursuant to section 1421(b) of such Act: Provided further, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such amounts obligated in a fiscal year shall remain available for disbursement for the following 8 fiscal years: Provided further, That funds transferred to carry out the Foreign Assistance Act of 1961 pursuant to section 1434(j) of the BUILD Act of 2018 may remain available for obligation for 1 additional year: Provided further, That the total loan principal or guaranteed principal amount shall not exceed $8,000,000,000.
 Trade and development agencyFor necessary expenses to carry out the provisions of section 661 of the Foreign Assistance Act of 1961 (22 U.S.C. 2421), $79,500,000, to remain available until September 30, 2021: Provided, That of the funds appropriated under this heading, up to $5,000 may be available for representation and entertainment expenses. 
			VIIGeneral Provisions
			ALLOWANCES AND DIFFERENTIALS
 7001.Funds appropriated under title I of this Act shall be available, except as otherwise provided, for allowances and differentials as authorized by subchapter 59 of title 5, United States Code; for services as authorized by section 3109 of such title and for hire of passenger transportation pursuant to section 1343(b) of title 31, United States Code.
				unobligated balances report
 7002.Any department or agency of the United States Government to which funds are appropriated or otherwise made available by this Act shall provide to the Committees on Appropriations a quarterly accounting of cumulative unobligated balances and obligated, but unexpended, balances by program, project, and activity, and Treasury Account Fund Symbol of all funds received by such department or agency in fiscal year 2020 or any previous fiscal year, disaggregated by fiscal year: Provided, That the report required by this section shall be submitted not later than 30 days after the end of each fiscal quarter and should specify by account the amount of funds obligated pursuant to bilateral agreements which have not been further sub-obligated.
				diplomatic
	 facilities
 7003.(a)Capital security cost sharing exceptionNotwithstanding paragraph (2) of section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (title VI of division A of H.R. 3427, as enacted into law by section 1000(a)(7) of Public Law 106–113 and contained in appendix G of that Act), as amended by section 111 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323), a project to construct a facility of the United States may include office space or other accommodations for members of the United States Marine Corps.
 (b)New diplomatic facilitiesFor the purposes of calculating the fiscal year 2020 costs of providing new United States diplomatic facilities in accordance with section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in consultation with the Director of the Office of Management and Budget, shall determine the annual program level and agency shares in a manner that is proportional to the contribution of the Department of State for this purpose.
 (c)Consultation and notificationFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, which may be made available for the acquisition of property or award of construction contracts for overseas United States diplomatic facilities during fiscal year 2020, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
				(d)Interim and temporary facilities abroad
 (1)Security vulnerabilitiesFunds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance may be made available, following consultation with the appropriate congressional committees, to address security vulnerabilities at interim and temporary United States diplomatic facilities abroad, including physical security upgrades and local guard staffing, except that the amount of funds made available for such purposes from this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be a minimum of $25,000,000.
 (2)ConsultationNotwithstanding any other provision of law, the opening, closure, or any significant modification to an interim or temporary United States diplomatic facility shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations, except that such consultation and notification may be waived if there is a security risk to personnel.
 (e)Soft TargetsOf the funds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance, not less than $10,000,000 shall be made available for security upgrades to soft targets, including schools, recreational facilities, and residences used by United States diplomatic personnel and their dependents.
				personnel actions
 7004.Any costs incurred by a department or agency funded under title I of this Act resulting from personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available under title I to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 7011 of this Act.
				Department of state management
 7005.(a)Financial systems improvementFunds appropriated by this Act for the operations of the Department of State under the headings Diplomatic Programs and Capital Investment Fund shall be made available to implement the recommendations contained in the Foreign Assistance Data Review Findings Report (FADR) and the Office of Inspector General (OIG) report entitled Department Financial Systems Are Insufficient to Track and Report on Foreign Assistance Funds: Provided, That not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations an update to the plan required under section 7006 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) for implementing the FADR and OIG recommendations: Provided further, That such funds may not be obligated for enhancements to, or expansions of, the Budget System Modernization Financial System, Central Resource Management System, Joint Financial Management System, or Foreign Assistance Coordination and Tracking System until such updated plan is submitted to the Committees on Appropriations: Provided further, That such funds may not be obligated for new, or expansion of existing, ad hoc electronic systems to track commitments, obligations, or expenditures of funds unless the Secretary of State, following consultation with the Chief Information Officer of the Department of State, has reviewed and certified that such new system or expansion is consistent with the FADR and OIG recommendations.
 (b)Working capital fundFunds appropriated by this Act or otherwise made available to the Department of State for payments to the Working Capital Fund may only be used for the service centers included in the Congressional Budget Justification, Appendix 1: Department of State Diplomatic Engagement, Fiscal Year 2020: Provided, That the amounts for such service centers shall be the amounts included in such budget justification, except as provided in section 7011(b) of this Act: Provided further, That Federal agency components shall be charged only for their direct usage of each Working Capital Fund service: Provided further, That prior to increasing the percentage charged to Department of State bureaus and offices for procurement-related activities, the Secretary of State shall include the proposed increase in the Department of State budget justification or, at least 60 days prior to the increase, provide the Committees on Appropriations a justification for such increase, including a detailed assessment of the cost and benefit of the services provided by the procurement fee: Provided further, That Federal agency components may only pay for Working Capital Fund services that are consistent with the purpose and authorities of such components: Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service.
				(c)Certification
 (1)ComplianceNot later than 45 days after the initial obligation of funds appropriated under titles III and IV of this Act that are made available to a Department of State bureau or office with responsibility for the management and oversight of such funds, the Secretary of State shall certify and report to the Committees on Appropriations, on an individual bureau or office basis, that such bureau or office is in compliance with Department and Federal financial and grants management policies, procedures, and regulations, as applicable.
 (2)ConsiderationsWhen making a certification required by paragraph (1), the Secretary of State shall consider the capacity of a bureau or office to—
 (A)account for the obligated funds at the country and program level, as appropriate; (B)identify risks and develop mitigation and monitoring plans;
 (C)establish performance measures and indicators; (D)review activities and performance; and
 (E)assess final results and reconcile finances. (3)PlanIf the Secretary of State is unable to make a certification required by paragraph (1), the Secretary shall submit a plan and timeline detailing the steps to be taken to bring such bureau or office into compliance.
					prohibition against direct
	 funding for certain countries
 7006.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance or reparations for the governments of Cuba, North Korea, Iran, or Syria: Provided, That for purposes of this section, the prohibition on obligations or expenditures shall include direct loans, credits, insurance, and guarantees of the Export-Import Bank or its agents.
				Transfer
	 of Funds Authority
				7007.(a)Department of State and United States Agency for Global Media
					(1)Department of state
 (A)In generalUp to 5 percent of any appropriation made available for the current fiscal year for the Department of State under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers, and no such transfer may be made to increase the appropriation under the heading Representation Expenses.
 (B)Embassy securityFunds appropriated under the headings Diplomatic Programs, including for Worldwide Security Protection, Embassy Security, Construction, and Maintenance, and Emergencies in the Diplomatic and Consular Service in this Act may be transferred to, and merged with, funds appropriated under such headings if the Secretary of State determines and reports to the Committees on Appropriations that to do so is necessary to implement the recommendations of the Benghazi Accountability Review Board, for emergency evacuations, or to prevent or respond to security situations and requirements, following consultation with, and subject to the regular notification procedures of, such Committees: Provided, That such transfer authority is in addition to any transfer authority otherwise available in this Act and under any other provision of law.
 (2)United States Agency for Global MediaUp to 5 percent of any appropriation made available for the current fiscal year for the United States Agency for Global Media under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers.
 (3)Treatment as reprogrammingAny transfer pursuant to this subsection shall be treated as a reprogramming of funds under section 7011 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.
					(b)Limitation on transfers of funds between
		agencies
 (1)In generalNone of the funds made available under titles II through V of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act.
 (2)Allocation and transfersNotwithstanding paragraph (1), in addition to transfers made by, or authorized elsewhere in, this Act, funds appropriated by this Act to carry out the purposes of the Foreign Assistance Act of 1961 may be allocated or transferred to agencies of the United States Government pursuant to the provisions of sections 109, 610, and 632 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151g, 2360, 2392), and section 1434(j) of the BUILD Act of 2018 (division F of Public Law 115–254).
 (3)NotificationAny agreement entered into by the United States Agency for International Development or the Department of State with any department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $1,000,000 and any agreement made pursuant to section 632(a) of such Act, with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia shall be subject to the regular notification procedures of the Committees on Appropriations: Provided, That the requirement in the previous sentence shall not apply to agreements entered into between USAID and the Department of State.
					(c)United states international development finance corporation
 (1)LimitationAmounts transferred pursuant to section 1434(j) of the BUILD Act of 2018 (division F of Public Law 115–254) may only be transferred from funds made available under title III of this Act, and such amount shall not exceed $50,000,000: Provided, That any such transfers shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided further, That the Secretary of State, the Administrator of the United States Agency for International Development, and the President of the United States Development Finance Corporation (the Corporation), as appropriate, shall ensure that the programs funded by such transfers are coordinated with, and complement, foreign assistance programs implemented by the Department of State and USAID: Provided further, That no funds transferred pursuant to such authority may be used by the Corporation to post personnel abroad or for activities described in section 1421(c) of such Act.
 (2)Development credit authority accountFunds transferred from the Development Credit Authority program account of the United States Agency for International Development to the Corporate Capital Account of the United States International Development Finance Corporation pursuant to section 1434(i) of the BUILD Act of 2018 (division F of Public Law 115–254) shall be transferred to, and merged with, such account, and may thereafter be deemed to meet any minimum funding requirements that apply to such funds at the time of deposit into the Development Credit Authority program account.
					(d)Transfer
 of Funds Between AccountsNone of the funds made available under titles II through V of this Act may be obligated under an appropriations account to which such funds were not appropriated, except for transfers specifically provided for in this Act, unless the President, not less than 5 days prior to the exercise of any authority contained in the Foreign Assistance Act of 1961 to transfer funds, consults with and provides a written policy justification to the Committees on Appropriations.
				(e)Audit of
 Inter-agency Transfers of FundsAny agreement for the transfer or allocation of funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations and related programs entered into between the Department of State or USAID and another agency of the United States Government under the authority of section 632(a) of the Foreign Assistance Act of 1961, or any comparable provision of law, shall expressly provide that the Inspector General (IG) for the agency receiving the transfer or allocation of such funds, or other entity with audit responsibility if the receiving agency does not have an IG, shall perform periodic program and financial audits of the use of such funds and report to the Department of State or USAID, as appropriate, upon completion of such audits: Provided, That such audits shall be transmitted to the Committees on Appropriations by the Department of State or USAID, as appropriate: Provided further, That funds transferred under such authority may be made available for the cost of such audits.
 (f)Transfer of stabilization assistanceFunds appropriated under the heading Economic Support Fund by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for stabilization assistance for Iraq and Syria may be transferred to, and merged with, funds appropriated under the heading Nonproliferation, Anti-terrorism, Demining and Related Programs for demining and unexploded ordnance clearance activities related to such assistance: Provided, That such transfer authority is in addition to other transfer authority provided in this Act or any other Act, and only following consultation with, and the regular notification procedures of, the Committees on Appropriations.
 (g)Transfer of overseas contingency operations/global war on terrorism fundsFunds appropriated by this Act under the headings Peacekeeping Operations and Foreign Military Financing Program that are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 may be transferred to, and merged with, such funds appropriated under such headings: Provided, That such transfer authority may only be exercised to address contingencies: Provided further, That such transfer authority is in addition to any transfer authority otherwise available under any other provision of law, including section 610 of the Foreign Assistance Act of 1961: Provided further, That such transfer authority shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
				Prohibition and limitation on certain expenses
 7008.(a)First-Class travelNone of the funds made available by this Act may be used for first-class travel by employees of United States Government departments and agencies funded by this Act in contravention of section 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations.
 (b)Computer networksNone of the funds made available by this Act for the operating expenses of any United States Government department or agency may be used to establish or maintain a computer network for use by such department or agency unless such network has filters designed to block access to sexually explicit websites: Provided, That nothing in this subsection shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency, or any other entity carrying out the following activities: criminal investigations, prosecutions, and adjudications; administrative discipline; and the monitoring of such websites undertaken as part of official business.
 (c)Email servers outside the .gov domainNone of the funds appropriated by this Act under the headings Diplomatic Programs and Capital Investment Fund in title I, and Operating Expenses and Capital Investment Fund in title II that are made available to the Department of State and the United States Agency for International Development may be made available to support the use or establishment of email accounts or email servers created outside the .gov domain or not fitted for automated records management as part of a Federal government records management program in contravention of the Presidential and Federal Records Act Amendments of 2014 (Public Law 113–187).
 (d)Representation and entertainment expensesEach Federal department, agency, or entity funded in titles I or II of this Act, and the Department of the Treasury and independent agencies funded in titles III or VI of this Act, shall take steps to ensure that domestic and overseas representation and entertainment expenses further official agency business and United States foreign policy interests, and—
 (1)are primarily for fostering relations outside of the Executive Branch; (2)are principally for meals and events of a protocol nature;
 (3)are not for employee-only events; and (4)do not include activities that are substantially of a recreational character.
 (e)Limitations on entertainment expensesNone of the funds appropriated or otherwise made available by this Act under the headings International Military Education and Training or Foreign Military Financing Program for Informational Program activities or under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia may be obligated or expended to pay for— (1)alcoholic beverages; or
 (2)entertainment expenses for activities that are substantially of a recreational character, including entrance fees at sporting events, theatrical and musical productions, and amusement parks.
					Availability of
	 funds
 7009.(a)Additional availabilityNo part of any appropriation contained in this Act shall remain available for obligation after the expiration of the current fiscal year unless expressly so provided by this Act: Provided, That funds appropriated for the purposes of chapters 1 and 8 of part I, section 661, chapters 4, 5, 6, 8, and 9 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq., 2291 et seq., 2421, 2346 et seq., 2347 et seq., 2348 et seq., 2349aa et seq., 2349bb et seq.), section 23 of the Arms Export Control Act (22 U.S.C. 2763), and funds made available for United States International Development Finance Corporation and under the heading Assistance for Europe, Eurasia and Central Asia shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially obligated before the expiration of their respective periods of availability contained in this Act: Provided further, That notwithstanding any other provision of this Act, any funds made available for the purposes of chapter 1 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq., 2346 et seq.) which are allocated or obligated for cash disbursements in order to address balance of payments or economic policy reform objectives, shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially allocated or obligated before the expiration of their respective periods of availability specified in this Act:  Provided further, That the Secretary of State shall provide a report to the Committees on Appropriations not later than October 31, 2020, detailing by account and source year, the use of this authority during the previous fiscal year.
 (b)Clarification on apportionmentFunds required by this Act to be apportioned within a specific time frame shall be apportioned without preconditions or limitations, including footnotes, that must be met prior to obligation.
 (c)Clarification on notwithstanding authorityNotwithstanding authority included in any provision of this Act shall not be construed to exclude the requirements of such provision.
				reservations of
	 funds
 7010.(a)reprogrammingFunds appropriated under titles III through VI of this Act which are specifically designated may be reprogrammed for other programs within the same account notwithstanding the designation if compliance with the designation is made impossible by operation of any provision of this or any other Act: Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That assistance that is reprogrammed pursuant to this subsection shall be made available under the same terms and conditions as originally provided.
 (b)extension of availabilityIn addition to the authority contained in subsection (a), the original period of availability of funds appropriated by this Act and administered by the Department of State or the United States Agency for International Development that are specifically designated for particular programs or activities by this or any other Act may be extended for an additional fiscal year if the Secretary of State or the USAID Administrator, as appropriate, determines and reports promptly to the Committees on Appropriations that the termination of assistance to a country or a significant change in circumstances makes it unlikely that such designated funds can be obligated during the original period of availability: Provided, That such designated funds that continue to be available for an additional fiscal year shall be obligated only for the purpose of such designation.
 (c)Certification for reprogrammingsThe Secretary of State, in consultation with the Secretary of Defense, shall certify and report to the Committees on Appropriations prior to reprogramming funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs for assistance for Afghanistan, Georgia, Pakistan, Syria, Ukraine, and the countries of Central America for purposes otherwise than initially appropriated, that such reprogramming is important to the national security of the United States, including a detailed justification.
 (d)other actsCeilings and specifically designated funding levels contained in this Act shall not be applicable to funds or authorities appropriated or otherwise made available by any subsequent Act unless such Act specifically so directs: Provided, That specifically designated funding levels or minimum funding requirements contained in any other Act shall not be applicable to funds appropriated by this Act.
				Notification
	 requirements
 7011.(a)Notification of changes in programs, projects, and activitiesNone of the funds made available in titles I and II of this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs to the departments and agencies funded by this Act that remain available for obligation in fiscal year 2020, or provided from any accounts in the Treasury of the United States derived by the collection of fees or of currency reflows or other offsetting collections, or made available by transfer, to the departments and agencies funded by this Act, shall be available for obligation to—
 (1)create new programs; (2)suspend or eliminate a program, project, or activity;
 (3)close, suspend, open, or reopen a mission or post; (4)create, close, reorganize, downsize, or rename bureaus, centers, offices, or any entity established pursuant to the Federal Advisory Committee Act (Public Law 92–463); or
 (5)contract out or privatize any functions or activities presently performed by Federal employees, unless previously justified to the Committees on Appropriations or such Committees are notified 15 days in advance of such obligation, and prior to any public announcement.(b)Notification of reprogramming of fundsNone of the funds provided under titles I and II of this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, to the departments and agencies funded under titles I and II of this Act that remain available for obligation in fiscal year 2020, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the department and agency funded under title I of this Act, shall be available for obligation or expenditure for programs, projects, or activities through a reprogramming of funds in excess of $1,000,000 or 10 percent, whichever is less, that—
 (1)augments or changes existing programs, projects, or activities; (2)relocates an existing office or employees;
 (3)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or
 (4)results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, projects, or activities as approved by Congress,
					unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of
 funds, and prior to any public announcement.(c)Notification requirementNone of the funds made available by this Act under the headings Global Health Programs, Development Assistance, International Organizations and Programs, Trade and Development Agency, International Narcotics Control and Law Enforcement, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Peacekeeping Operations, Nonproliferation, Anti-terrorism, Demining and Related Programs, Millennium Challenge Corporation, Foreign Military Financing Program, International Military Education and Training, United States International Development Finance Corporation, and Peace Corps, shall be available for obligation for programs, projects, activities, type of materiel assistance, countries, or other operations not justified or in excess of or below the amount justified to the Committees on Appropriations for obligation under any of these specific headings unless the Committees on Appropriations are notified 15 days in advance of such obligation: Provided, That the President shall not enter into any commitment of funds appropriated for the purposes of section 23 of the Arms Export Control Act for the provision of major defense equipment, other than conventional ammunition, or other major defense items defined to be aircraft, ships, missiles, or combat vehicles, not previously justified to Congress or 20 percent in excess of the quantities justified to Congress unless the Committees on Appropriations are notified 15 days in advance of such commitment: Provided further, That requirements of this subsection or any similar provision of this or any other Act shall not apply to any reprogramming for a program, project, or activity for which funds are appropriated under titles III through VI of this Act of less than 10 percent of the amount previously justified to Congress for obligation for such activity, program, or project for the current fiscal year.
				(d)Department of defense programs and funding notifications
 (1)ProgramsNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available to support or continue any program initially funded under any authority of title 10, United States Code, or any Act making or authorizing appropriations for the Department of Defense, unless the Secretary of State, in consultation with the Secretary of Defense and in accordance with the regular notification procedures of the Committees on Appropriations, submits a justification to such Committees that includes a description of, and the estimated costs associated with, the support or continuation of such program.
 (2)FundingNotwithstanding any other provision of law, funds transferred by the Department of Defense to the Department of State and the United States Agency for International Development for assistance for foreign countries and international organizations shall be subject to the regular notification procedures of the Committees on Appropriations.
 (3)Notification on excess defense articlesPrior to providing excess Department of Defense articles in accordance with section 516(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(a)), the Department of Defense shall notify the Committees on Appropriations to the same extent and under the same conditions as other committees pursuant to subsection (f) of that section: Provided, That before issuing a letter of offer to sell excess defense articles under the Arms Export Control Act, the Department of Defense shall notify the Committees on Appropriations in accordance with the regular notification procedures of such Committees if such defense articles are significant military equipment (as defined in section 47(9) of the Arms Export Control Act (22 U.S.C. 2794(9))) or are valued (in terms of original acquisition cost) at $7,000,000 or more, or if notification is required elsewhere in this Act for the use of appropriated funds for specific countries that would receive such excess defense articles: Provided further, That such Committees shall also be informed of the original acquisition cost of such defense articles.
 (e)WaiverThe requirements of this section or any similar provision of this Act or any other Act, including any prior Act requiring notification in accordance with the regular notification procedures of the Committees on Appropriations, may be waived if failure to do so would pose a substantial risk to human health or welfare: Provided, That in case of any such waiver, notification to the Committees on Appropriations shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such notification requirement was applicable, in the context of the circumstances necessitating such waiver: Provided further, That any notification provided pursuant to such a waiver shall contain an explanation of the emergency circumstances.
 (f)Country notification requirementsNone of the funds appropriated under titles III through VI of this Act may be obligated or expended for assistance for Afghanistan, Bahrain, Burma, Cambodia, Colombia, Cuba, Egypt, El Salvador, Ethiopia, Guatemala, Haiti, Honduras, Iran, Iraq, Lebanon, Libya, Mexico, Nicaragua, Pakistan, Philippines, the Russian Federation, Somalia, South Sudan, Sri Lanka, Sudan, Syria, Uzbekistan, Venezuela, Yemen, or Zimbabwe except as provided through the regular notification procedures of the Committees on Appropriations.
 (g)Trust fundsFunds appropriated or otherwise made available in title III of this Act and prior Acts making funds available for the Department of State, foreign operations, and related programs that are made available for a trust fund held by an international financial institution shall be subject to the regular notification procedures of the Committees on Appropriations.
				(h)Other program notification requirement
 (1)Diplomatic programsFunds appropriated under title I of this Act under the heading Diplomatic Programs that are made available for lateral entry into the Foreign Service shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
 (2)Other programsFunds appropriated by this Act that are made available for the following programs and activities shall be subject to the regular notification procedures of the Committees on Appropriations:
 (A)The Global Engagement Center, except that the Secretary of State shall consult with the appropriate congressional committees prior to submitting such notification.
 (B)The Power Africa initiative, or any successor program. (C)Community-based police assistance conducted pursuant to the authority of section 7039(a)(1) of this Act.
 (D)The Relief and Recovery Fund, and the Global Fragility Fund, if enacted into law. (E)The Indo-Pacific Strategy and the Countering Chinese Influence Fund.
 (F)The Global Security Contingency Fund. (G)The Countering Russian Influence Fund.
 (H)Programs to end modern slavery. (I)Trilateral programs conducted with the People’s Republic of China.
 (J)Programs and activities to implement the Women’s Entrepreneurship and Economic Empowerment Act of 2018 (Public Law 115–428) and the Women's Global Development and Prosperity Initiative.
 (i)Withholding of fundsFunds appropriated by this Act under titles III and IV that are withheld from obligation or otherwise not programmed as a result of application of a provision of law in this or any other Act shall, if reprogrammed, be subject to the regular notification procedures of the Committees on Appropriations.
 (j)Use of notwithstanding authorityAny notification submitted for funds appropriated or otherwise made available by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall include information (if known on the date of transmittal of such notification) on the use of notwithstanding authority: Provided, That if subsequent to the notification of assistance it becomes necessary to rely on notwithstanding authority, the Committees on Appropriations should be informed at the earliest opportunity and to the extent practicable.
 (k) Use of funds in contravention of this actIf the President makes a determination not to comply with any provision of this Act on constitutional grounds, the head of the relevant Federal agency shall notify the Committees on Appropriations in writing within 5 days of such determination, describing the basis for such determination and any resulting changes to program or policy.
				Prohibition on funding for abortions and
	 involuntary sterilization
 7012.None of the funds made available to carry out part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) may be used to pay for the performance of abortions as a method of family planning or to motivate or coerce any person to practice abortions. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of involuntary sterilization as a method of family planning or to coerce or provide any financial incentive to any person to undergo sterilizations. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for any biomedical research which relates in whole or in part, to methods of, or the performance of, abortions or involuntary sterilization as a means of family planning. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be obligated or expended for any country or organization if the President certifies that the use of these funds by any such country or organization would violate any of the above provisions related to abortions and involuntary sterilizations.
				local
	 competition
 7013.(a)Requirements for exceptions to competition for local entitiesFunds appropriated by this Act that are made available to the United States Agency for International Development may only be made available for limited competitions through local entities if—
 (1)prior to the determination to limit competition to local entities, USAID has— (A)assessed the level of local capacity to effectively implement, manage, and account for programs included in such competition; and
 (B)documented the written results of the assessment and decisions made; and (2)prior to making an award after limiting competition to local entities—
 (A)each successful local entity has been determined to be responsible in accordance with USAID guidelines; and
 (B)effective monitoring and evaluation systems are in place to ensure that award funding is used for its intended purposes; and
 (3)no level of acceptable fraud is assumed. (b)Extension of Procurement AuthoritySection 7077 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall continue in effect during fiscal year 2020.
				Reorganization, records management, and related cybersecurity protections
			7014.(a)Oversight
 (1)Prior consultation and notificationFunds appropriated by this Act, prior Acts making appropriations for the Department of State, foreign operations, and related programs, or any other Act may not be used to implement a reorganization, redesign, or other plan described in paragraph (2) by the Department of State, the United States Agency for International Development, or any other Federal department, agency, or organization funded by this Act without prior consultation by the head of such department, agency, or organization with the appropriate congressional committees: Provided, That such funds shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That any such notification submitted to such Committees shall include a detailed justification for any proposed action, including the information specified under section 7073 of the joint explanatory statement accompanying the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6): Provided further, That congressional notifications submitted in prior fiscal years pursuant to similar provisions of law in prior Acts making appropriations for the Department of State, foreign operations, and related programs may be deemed to meet the notification requirements of this section.
 (2)Description of activitiesPursuant to paragraph (1), a reorganization, redesign, or other plan shall include any action to— (A)expand, eliminate, consolidate, or downsize covered departments, agencies, or organizations, including bureaus and offices within or between such departments, agencies, or organizations, including the transfer to other agencies of the authorities and responsibilities of such bureaus and offices;
 (B)expand, eliminate, consolidate, or downsize the United States official presence overseas, including at bilateral, regional, and multilateral diplomatic facilities and other platforms; or
 (C)expand or reduce the size of the Civil Service, Foreign Service, eligible family member, and locally employed staff workforce of the Department of State and USAID from the fiscal year 2019 operating plan levels.
						(b)Additional requirements and limitations
 (1)Personnel levelsFunds made available by this Act are made available to support the agency-wide on-board Foreign Service and Civil Service staff levels of the Department of State and USAID at not less than the hiring targets established in the fiscal year 2019 operating plans.
 (2)Bureau of population, refugees, and migration, department of stateNone of the funds appropriated by this Act, prior Acts making appropriations for the Department of State, foreign operations, and related programs, or any other Act may be used to downsize, downgrade, consolidate, close, move, or relocate the Bureau of Population, Refugees, and Migration, Department of State, or any activities of such Bureau, to another Federal agency, or to plan such actions.
 (3)Administration of fundsFunds made available by this Act that are made available for the Office of Global Women’s Issues shall be administered by the United States Ambassador-at-Large for Global Women’s Issues, Department of State, and this responsibility shall not be delegated.
 (c)Records management and related cybersecurity protectionsThe Secretary of State and USAID Administrator shall— (1)regularly review and update the policies, directives, and oversight necessary to comply with Federal statutes, regulations, and presidential executive orders and memoranda concerning the preservation of all records made or received in the conduct of official business, including record emails, instant messaging, and other online tools;
 (2)use funds appropriated by this Act under the headings Diplomatic Programs and Capital Investment Fund in title I, and Operating Expenses and Capital Investment Fund in title II, as appropriate, to improve Federal records management pursuant to the Federal Records Act (44 U.S.C. Chapters 21, 29, 31, and 33) and other applicable Federal records management statutes, regulations, or policies for the Department of State and USAID;
 (3)direct departing employees, including senior officials, that all Federal records generated by such employees belong to the Federal Government;
 (4)improve the response time for identifying and retrieving Federal records, including requests made pursuant to section 552 of title 5, United States Code (commonly known as the Freedom of Information Act); and
 (5)strengthen cybersecurity measures to mitigate vulnerabilities, including those resulting from the use of personal email accounts or servers outside the .gov domain, improve the process to identify and remove inactive user accounts, update and enforce guidance related to the control of national security information, and implement the recommendations of the applicable reports of the cognizant Office of Inspector General.
					Authorization requirements
 7015.Funds appropriated by this Act, except funds appropriated under the heading Trade and Development Agency, may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)). definition of program, project, and activity 7016.For the purpose of titles II through VI of this Act program, project, and activity shall be defined at the appropriations Act account level and shall include all appropriations and authorizations Acts funding directives, ceilings, and limitations with the exception that for the Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and Foreign Military Financing Program accounts, program, project, and activity shall also be considered to include country, regional, and central program level funding within each such account, and for the development assistance accounts of the United States Agency for International Development, program, project, and activity shall also be considered to include central, country, regional, and program level funding, either as—
 (1)justified to Congress; or (2)allocated by the Executive Branch in accordance with the report required by section 653(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2413(a)).
				Authorities for the peace corps, inter-american foundation, and united states african development
			 foundation
 7017.Unless expressly provided to the contrary, provisions of this or any other Act, including provisions contained in prior Acts authorizing or making appropriations for the Department of State, foreign operations, and related programs, shall not be construed to prohibit activities authorized by or conducted under the Peace Corps Act, the Inter-American Foundation Act, or the African Development Foundation Act: Provided, That prior to conducting activities in a country for which assistance is prohibited, the agency shall consult with the Committees on Appropriations and report to such Committees within 15 days of taking such action.
				eligibility for
	 assistance
 7018.(a)Assistance Through Nongovernmental OrganizationsRestrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance in support of programs of nongovernmental organizations from funds appropriated by this Act to carry out the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq., 2293 et seq., 2295 et seq., 2296 et seq., 2346 et seq.) and from funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia: Provided, That before using the authority of this subsection to furnish assistance in support of programs of nongovernmental organizations, the President shall notify the Committees on Appropriations pursuant to the regular notification procedures, including a description of the program to be assisted, the assistance to be provided, and the reasons for furnishing such assistance: Provided further, That nothing in this subsection shall be construed to alter any existing statutory prohibitions against abortion or involuntary sterilizations contained in this or any other Act.
 (b)Public Law 480During fiscal year 2020, restrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance under the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.): Provided, That none of the funds appropriated to carry out title I of such Act and made available pursuant to this subsection may be obligated or expended except as provided through the regular notification procedures of the Committees on Appropriations.
 (c)ExceptionThis section shall not apply— (1)with respect to section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371) or any comparable provision of law prohibiting assistance to countries that support international terrorism; or
 (2)with respect to section 116 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n) or any comparable provision of law prohibiting assistance to the government of a country that violates internationally recognized human rights.
					allocations and reports
 7019.(a)Allocation tablesFunds appropriated by this Act under titles III through V shall be made available in the amounts specifically designated in the respective tables included in the report accompanying this Act: Provided, That such designated amounts for foreign countries and international organizations shall serve as the amounts for such countries and international organizations transmitted to Congress in the report required by section 653(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2413(a)), which shall be submitted not later than 90 days after enactment of this Act.
				(b)Exceptions, terms, and conditions
 (1)ExceptionsSubsection (a) shall not apply to— (A)amounts designated for International Military Education and Training in the respective tables included in the report accompanying this Act;
 (B)funds for which the initial period of availability has expired; and (C)amounts designated by this Act as minimum or maximum funding requirements.
 (2)Family planning/reproductive healthNotwithstanding the requirements of this section, the terms and conditions regarding assistance for family planning/reproductive health contained in section 7019 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6) shall apply to funds appropriated or otherwise made available by this Act for family planning/reproductive health.
 (c)ReportsThe Secretary of State, USAID Administrator, and other designated officials, as appropriate, shall submit the reports required, in the manner described, in the report accompanying this Act: Provided, That the Secretary of State shall submit the reports and certification to Congress on military exports referenced under Sec. 7015. Notification Requirements of Senate Report 115–282.
 (d)ClarificationFunds appropriated by this Act and the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6) under the headings International Disaster Assistance and Migration and Refugee Assistance shall not be included for purposes of meeting funding levels designated in this Act or the accompanying report, or such prior Act or accompanying reports, unless such headings are specifically designated as the source of funds.
				International financial
	 institutions
 7020.(a)Evaluations and ReportThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice of the United States to encourage such institution to adopt and implement a publicly available policy, including the strategic use of peer reviews and external experts, to conduct independent, in-depth evaluations of the effectiveness of at least 25 percent of all loans, grants, programs, and significant analytical non-lending activities in advancing the institution’s goals of reducing poverty and promoting equitable economic growth, consistent with relevant safeguards, to ensure that decisions to support such loans, grants, programs, and activities are based on accurate data and objective analysis: Provided, That not later than 45 days after enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations on steps taken in fiscal year 2019 by the United States executive directors and the international financial institutions consistent with this subsection compared to the previous fiscal year.
				(b)Safeguards
 (1)StandardThe Secretary of the Treasury shall instruct the United States Executive Director of the International Bank for Reconstruction and Development and the International Development Association to use the voice and vote of the United States to oppose any loan, grant, policy, or strategy if such institution has adopted and is implementing any social or environmental safeguard relevant to such loan, grant, policy, or strategy that provides less protection than World Bank safeguards in effect on September 30, 2015.
 (2)Accountability, standards, and best practicesThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice and vote of the United States to oppose loans or other financing for projects unless such projects—
 (A)provide for accountability and transparency, including the collection, verification, and publication of beneficial ownership information related to extractive industries and on-site monitoring during the life of the project;
 (B)will be developed and carried out in accordance with best practices regarding environmental conservation, cultural protection, and empowerment of local populations, including free, prior and informed consent of affected indigenous communities;
 (C)do not provide incentives for, or facilitate, forced displacement; and (D)do not partner with or otherwise involve enterprises owned or controlled by the armed forces.
 (c)CompensationNone of the funds appropriated under title V of this Act may be made as payment to any international financial institution while the United States executive director to such institution is compensated by the institution at a rate which, together with whatever compensation such executive director receives from the United States, is in excess of the rate provided for an individual occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, or while any alternate United States executive director to such institution is compensated by the institution at a rate in excess of the rate provided for an individual occupying a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.
 (d)Human RightsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice and vote of the United States to promote human rights due diligence and risk management, as appropriate, in connection with any loan, grant, policy, or strategy of such institution in accordance with the requirements specified under this subsection in the report accompanying this Act: Provided, That prior to voting on any such loan, grant, policy, or strategy the executive director shall consult with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, if the executive director has reason to believe that such loan, grant, policy, or strategy could result in forced displacement or other violation of human rights.
 (e)Fraud and CorruptionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice of the United States to include in loan, grant, and other financing agreements improvements in borrowing countries’ financial management and judicial capacity to investigate, prosecute, and punish fraud and corruption.
 (f)Beneficial Ownership InformationThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice of the United States to encourage such institution to collect, verify, and publish, to the maximum extent practicable, beneficial ownership information (excluding proprietary information) for any corporation or limited liability company, other than a publicly listed company, that receives funds from any such financial institution: Provided, That not later than 45 days after enactment of this Act, the Secretary shall submit a report to the Committees on Appropriations on steps taken in fiscal year 2019 by the United States executive directors and the international financial institutions consistent with this subsection compared to the previous fiscal year.
 (g)Whistleblower protectionsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice of the United States to encourage each such institution to effectively implement and enforce policies and procedures which meet or exceed best practices in the United States for the protection of whistleblowers from retaliation, including—
 (1)protection against retaliation for internal and lawful public disclosure; (2)legal burdens of proof;
 (3)statutes of limitation for reporting retaliation; (4)access to binding independent adjudicative bodies, including shared cost and selection external arbitration; and
 (5)results that eliminate the effects of proven retaliation, including provision for the restoration of prior employment.
					debt-for-development
 7021.In order to enhance the continued participation of nongovernmental organizations in debt-for-development and debt-for-nature exchanges, a nongovernmental organization which is a grantee or contractor of the United States Agency for International Development may place in interest bearing accounts local currencies which accrue to that organization as a result of economic assistance provided under title III of this Act and, subject to the regular notification procedures of the Committees on Appropriations, any interest earned on such investment shall be used for the purpose for which the assistance was provided to that organization.
				FINANCIAL MANAGEMENT AND BUDGET
	 TRANSPARENCY
				7022.(a)Limitation on direct
		government-to-Government assistance
 (1)RequirementsFunds appropriated by this Act may be made available for direct government-to-government assistance only if—
 (A)(i)each implementing agency or ministry to receive assistance has been assessed and is considered to have the systems required to manage such assistance and any identified vulnerabilities or weaknesses of such agency or ministry have been addressed;
 (ii)the recipient agency or ministry employs and utilizes staff with the necessary technical, financial, and management capabilities;
 (iii)the recipient agency or ministry has adopted competitive procurement policies and systems; (iv)effective monitoring and evaluation systems are in place to ensure that such assistance is used for its intended purposes;
 (v)no level of acceptable fraud is assumed; and (vi)the government of the recipient country is publicly disclosing on an annual basis its national budget, to include income and expenditures, in a transparent and accountable manner;
 (B)the recipient government is in compliance with the principles set forth in section 7052(a)(4) of this Act;
 (C)the recipient agency or ministry is not headed or controlled by an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189);
 (D)the Government of the United States and the government of the recipient country have agreed, in writing, on clear and achievable objectives for the use of such assistance, which should be made available on a cost-reimbursable basis; and
 (E)the recipient government is taking steps to protect the rights of civil society, including freedoms of expression, association, and assembly.
 (2)Consultation and NotificationIn addition to the requirements in paragraph (1), funds may only be made available for direct government-to-government assistance subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That such notification shall contain an explanation of how the proposed activity meets the requirements of paragraph (1): Provided further, That the requirements of this paragraph shall only apply to direct government-to-government assistance in excess of $10,000,000 and all funds available for cash transfer, budget support, and cash payments to individuals.
 (3)Suspension of AssistanceThe Administrator of the United States Agency for International Development or the Secretary of State, as appropriate, shall suspend any direct government-to-government assistance if the Administrator or the Secretary has credible information of material misuse of such assistance, unless the Administrator or the Secretary reports to the Committees on Appropriations that it is in the national interest of the United States to continue such assistance, including a justification, or that such misuse has been appropriately addressed.
 (4)Submission of InformationThe Secretary of State shall submit to the Committees on Appropriations, concurrent with the fiscal year 2021 congressional budget justification materials, amounts planned for assistance described in paragraph (1) by country, proposed funding amount, source of funds, and type of assistance.
 (5)ReportNot later than 90 days after enactment of this Act, and every 6 months thereafter until September 30, 2021, the USAID Administrator shall submit to the Committees on Appropriations a report that details—
 (A)all assistance described in paragraph (1) provided during the previous 6-month period by country, funding amount, source of funds, and type of such assistance; and
 (B)the type of procurement instrument or mechanism utilized and whether the assistance was provided on a reimbursable basis.
 (6)Debt Service Payment ProhibitionNone of the funds made available by this Act may be used by the government of any foreign country for debt service payments owed by any country to any international financial institution.
					(b)National budget and contract transparency
 (1)Minimum requirements of fiscal transparencyThe Secretary of State shall continue to update and strengthen the minimum requirements of fiscal transparency for each government receiving assistance appropriated by this Act, as identified in the report required by section 7031(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76).
 (2)DefinitionFor purposes of paragraph (1), minimum requirements of fiscal transparency are requirements consistent with those in subsection (a)(1), and the public disclosure of national budget documentation (to include receipts and expenditures by ministry) and government contracts and licenses for natural resource extraction (to include bidding and concession allocation practices).
 (3)Determination and reportFor each government identified pursuant to paragraph (1), the Secretary of State, not later than 180 days after enactment of this Act, shall make or update any determination of significant progress or no significant progress in meeting the minimum requirements of fiscal transparency, and make such determinations publicly available in an annual Fiscal Transparency Report to be posted on the Department of State website: Provided, That the Secretary shall identify the significant progress made by each such government to publicly disclose national budget documentation, contracts, and licenses which are additional to such information disclosed in previous fiscal years, and include specific recommendations of short- and long-term steps such government should take to improve fiscal transparency: Provided further, That the annual report shall include a detailed description of how funds appropriated by this Act are being used to improve fiscal transparency, and identify benchmarks for measuring progress.
 (4)AssistanceNot less than $5,000,000 of the funds appropriated under title III of this Act shall be made available for programs and activities to assist governments identified pursuant to paragraph (1) to improve budget transparency and to support civil society organizations in such countries that promote budget transparency: Provided, That such sums shall be in addition to funds otherwise available for such purposes: Provided further, That a description of the uses of such funds shall be included in the annual Fiscal Transparency Report required by paragraph (3).
					(c)Anti-Kleptocracy and human rights
 (1)Ineligibility(A)Officials of foreign governments and their immediate family members about whom the Secretary of State has credible information have been involved, directly or indirectly, in significant corruption, including corruption related to the extraction of natural resources, or a gross violation of human rights shall be ineligible for entry into the United States.
 (B)The Secretary shall also publicly or privately designate or identify the officials of foreign governments and their immediate family members about whom the Secretary has such credible information without regard to whether the individual has applied for a visa.
 (2)ExceptionIndividuals shall not be ineligible for entry into the United States pursuant to paragraph (1) if such entry would further important United States law enforcement objectives or is necessary to permit the United States to fulfill its obligations under the United Nations Headquarters Agreement: Provided, That nothing in paragraph (1) shall be construed to derogate from United States Government obligations under applicable international agreements.
 (3)WaiverThe Secretary may waive the application of paragraph (1) if the Secretary determines that the waiver would serve a compelling national interest or that the circumstances which caused the individual to be ineligible have changed sufficiently.
 (4)ReportNot later than 6 months after enactment of this Act, the Secretary of State shall submit a report, including a classified annex if necessary, to the appropriate congressional committees and the Committees on the Judiciary describing the information related to corruption or violation of human rights concerning each of the individuals found ineligible in the previous 12 months pursuant to paragraph (1)(A) as well as the individuals who the Secretary designated or identified pursuant to paragraph (1)(B), or who would be ineligible but for the application of paragraph (2), a list of any waivers provided under paragraph (3), and the justification for each waiver: Provided, That the Secretary of State shall inform such committees of the application of paragraph (1) with respect to any individual about whom either the Chairman or the Ranking Member of such committees requests such information, which shall be provided not later than 15 days after any such request.
 (5)Posting of reportAny unclassified portion of the report required under paragraph (4) shall be posted on the Department of State website.
 (6)ClarificationFor purposes of paragraphs (1), (4), and (5), the records of the Department of State and of diplomatic and consular offices of the United States pertaining to the issuance or refusal of visas or permits to enter the United States shall not be considered confidential.
					(d)Extraction of natural resources
 (1)AssistanceFunds appropriated by this Act shall be made available to promote and support transparency and accountability of expenditures and revenues related to the extraction of natural resources, including by strengthening implementation and monitoring of the Extractive Industries Transparency Initiative, implementing and enforcing section 8204 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2052) and the amendments made by such section, and to prevent the sale of conflict diamonds, and provide technical assistance to promote independent audit mechanisms and support civil society participation in natural resource management.
 (2)Public Disclosure and Independent Audits(A)The Secretary of the Treasury shall instruct the executive director of each international financial institution that it is the policy of the United States to use the voice and vote of the United States to oppose any assistance by such institutions (including any loan, credit, grant, or guarantee) to any country for the extraction and export of a natural resource if the government of such country has in place laws, regulations, or procedures to prevent or limit the public disclosure of company payments as required by United States law, and unless such government has adopted laws, regulations, or procedures in the sector in which assistance is being considered for—
 (i)accurately accounting for and public disclosure of payments to the host government by companies involved in the extraction and export of natural resources;
 (ii)the independent auditing of accounts receiving such payments and public disclosure of the findings of such audits; and
 (iii)public disclosure of such documents as Host Government Agreements, Concession Agreements, and bidding documents, allowing in any such dissemination or disclosure for the redaction of, or exceptions for, information that is commercially proprietary or that would create competitive disadvantage.
 (B)The requirements of subparagraph (A) shall not apply to assistance for the purpose of building the capacity of such government to meet the requirements of this subparagraph.
 (e)Foreign assistance websiteFunds appropriated by this Act under titles I and II, and funds made available for any independent agency in title III, as appropriate, shall be made available to support the provision of additional information on United States Government foreign assistance on the Department of State foreign assistance website: Provided, That all Federal agencies funded under this Act shall provide such information on foreign assistance, upon request and in a timely manner, to the Department of State: Provided further, That not later than 60 days after enactment of this Act, the Secretary of State and USAID Administrator shall report to the Committees on Appropriations on the process and timeline required to consolidate data from USAID’s Foreign Aid Explorer into ForeignAssistance.gov, in accordance with the requirements specified in the report accompanying this Act: Provided further, That such consolidation and termination of Foreign Aid Explorer shall take effect no later than October 1, 2021.
				Democracy
	 Programs
			7023.(a)Funding
 (1)In generalOf the funds appropriated by this Act under the headings National Endowment for Democracy, Development Assistance, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement, not less than $2,819,000,000 shall be made available for democracy programs. (2)ProgramsOf the funds made available for democracy programs under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia pursuant to paragraph (1), not less than $102,040,000 shall be made available to the Bureau of Democracy, Human Rights, and Labor, Department of State, at not less than the amounts specified for certain countries and regional programs designated in the table under this section in the report accompanying this Act: Provided, That such funds shall be apportioned and allotted to such Bureau not later than 60 days after enactment of this Act.
 (3)AvailabilityFunds made available by this Act for democracy programs pursuant to paragraph (1) and under the heading National Endowment for Democracy may be made available notwithstanding any other provision of law, and with regard to the NED, any regulation.
 (4)BeneficiariesFunds made available by this Act for the NED are made available pursuant to the authority of the National Endowment for Democracy Act (title V of Public Law 98–164), including all decisions regarding the selection of beneficiaries.
					(b)Program Management
 (1)DefinitionFor purposes of funds appropriated or otherwise made available by this Act, the term democracy programs means programs that support good governance, credible and competitive elections, freedom of expression, association, assembly, and religion, human rights, labor rights, independent media, and the rule of law, and that otherwise strengthen the capacity of democratic political parties, governments, nongovernmental organizations and institutions, and citizens to support the development of democratic states and institutions that are responsive and accountable to citizens.
 (2)Restriction on Prior ApprovalWith respect to the provision of assistance for democracy programs made available by this Act, the organizations implementing such assistance, the specific nature of that assistance, and the participants in such programs shall not be subject to the prior approval by the government of any foreign country: Provided, That the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall report to the Committees on Appropriations, not later than 120 days after enactment of this Act, detailing steps taken by the Department of State and USAID to comply with the requirements of this subsection.
					(c)Upholding international freedom of expression and protection of journalists and civil society
			 activists
 (1)Upholding international freedom of expression through diplomacy and the rule of law(A)Of the funds appropriated by this Act under the heading Diplomatic Programs, not less than $2,500,000 shall be made available for the Bureau of Democracy, Human Rights, and Labor, Department of State for the costs of administering programs designed to promote and defend freedom of expression and the independence of the media in countries where such freedom and independence are restricted or denied.
 (B)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $10,000,000 shall be made available for programs that promote and defend freedom of expression and the independence of the media abroad, including by countering the use of criminal defamation laws and extralegal means to restrict access to public information and persecute members of civil society, including journalists, bloggers, and citizen journalists and building the resilience of such journalists, bloggers, and citizen journalists at local and national levels: Provided, That such funds are in addition to funds otherwise made available by this Act for such purposes, and are intended to complement emergency and safety programs for civil society, including journalists and media outlets at risk: Provided further, That such funds shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
 (2)Protection of journalists and civil society activistsOf the funds appropriated by this Act under the headings Economic Support Fund and Democracy Fund, not less than $23,000,000 shall be made available to support and protect journalists and civil society activists who have been threatened, harassed, or attacked, including journalists affiliated with the United States Agency for Global Media, consistent with the action plan submitted pursuant to, and on the same terms and conditions of, section 7032(i) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141).
					International Religious Freedom
 7024.(a)AssistanceFunds appropriated by this Act under the headings Economic Support Fund and Democracy Fund shall be made available for international religious freedom programs, including to protect vulnerable and persecuted religious minorities, which shall be in addition to other funds made available by this Act for such purposes: Provided, That funds made available pursuant to this section shall be the responsibility of the Ambassador-at-Large for International Religious Freedom, in consultation with other relevant United States Government officials, and shall be subject to prior consultation with the Committees on Appropriations.
 (b)Humanitarian and broadcasting programsSubsections (b)(3) and (c) of section 7033 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6) shall continue in effect during fiscal year 2020.
 (c)Designation of non-state actorsSection 7033(e) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public 115–31) shall continue in effect during fiscal year 2020.
				special
	 provisions
			7025.(a)Victims of war, displaced children, and
 displaced burmeseFunds appropriated in titles III and VI of this Act that are made available for victims of war, displaced children, displaced Burmese, and to combat trafficking in persons and assist victims of such trafficking, may be made available notwithstanding any other provision of law.
 (b)Forensic AssistanceOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $15,000,000 shall be made available for forensic anthropology assistance related to the exhumation and identification of victims of war crimes, crimes against humanity, and genocide, which shall be administered by the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State: Provided, That such funds shall be in addition to funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs for assistance for countries.
 (c)Atrocities preventionOf the funds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement, not less than $5,000,000 shall be made available for programs to prevent atrocities, including to implement recommendations of the Atrocities Prevention Board: Provided, That the Under Secretary for Civilian Security, Democracy, and Human Rights, Department of State, shall be responsible for providing the strategic policy direction for, and policy oversight of, funds made available pursuant to this subsection to the Bureaus of International Narcotics and Law Enforcement Affairs and Democracy, Human Rights, and Labor, Department of State: Provided further, That funds made available pursuant to this subsection are in addition to amounts otherwise made available for such purposes: Provided further, That such funds shall be subject to the regular notification procedures of the Committees on Appropriations.
 (d)World food programmeFunds managed by the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development, or any successor bureau, from this or any other Act, may be made available as a general contribution to the World Food Programme, notwithstanding any other provision of law.
				(e)Directives and authorities
 (1)Research and TrainingFunds appropriated by this Act under the heading Assistance for Europe, Eurasia and Central Asia shall be made available to carry out the Program for Research and Training on Eastern Europe and the Independent States of the Former Soviet Union as authorized by the Soviet-Eastern European Research and Training Act of 1983 (22 U.S.C. 4501 et seq.).
 (2)Genocide victims memorial sitesFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia may be made available as contributions to establish and maintain memorial sites of genocide, subject to the regular notification procedures of the Committees on Appropriations.
 (3)Additional AuthoritiesOf the amounts made available by title I of this Act under the heading Diplomatic Programs, up to $500,000 may be made available for grants pursuant to section 504 of the Foreign Relations Authorization Act, Fiscal Year 1979 (22 U.S.C. 2656d), including to facilitate collaboration with indigenous communities, and up to $1,000,000 may be made available for grants to carry out the activities of the Cultural Antiquities Task Force.
 (4)InnovationThe USAID Administrator may use funds appropriated by this Act under title III to make innovation incentive awards in accordance with the terms and conditions of section 7034(e)(4) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6): Provided, That each individual award may not exceed $100,000: Provided further, That no more than 15 such awards may be made during fiscal year 2020.
 (5)Exchange visitor programNone of the funds made available by this Act may be used to modify the Exchange Visitor Program administered by the Department of State to implement the Mutual Educational and Cultural Exchange Act of 1961 (Public Law 87–256; 22 U.S.C. 2451 et seq.), except through the formal rulemaking process pursuant to the Administrative Procedure Act (5 U.S.C. 551 et seq.) and notwithstanding the exceptions to such rulemaking process in such Act: Provided, That funds made available for such purpose shall only be made available after consultation with, and subject to the regular notification procedures of, the Committees on Appropriations, regarding how any proposed modification would affect the public diplomacy goals of, and the estimated economic impact on, the United States.
 (f)Partner VettingPrior to initiating a partner vetting program, or making significant changes to the scope of an existing partner vetting program, the Secretary of State and USAID Administrator, as appropriate, shall consult with the Committees on Appropriations: Provided, That the Secretary and the Administrator shall provide a direct vetting option for prime awardees in any partner vetting program initiated or significantly modified after the date of enactment of this Act.
 (g)ContingenciesDuring fiscal year 2020, the President may use up to $125,000,000 under the authority of section 451 of the Foreign Assistance Act of 1961 (22 U.S.C. 2261), notwithstanding any other provision of law.
 (h)International child abductionsThe Secretary of State should withhold funds appropriated under title III of this Act for assistance for the central government of any country that is not taking appropriate steps to comply with the Convention on the Civil Aspects of International Child Abductions, done at the Hague on October 25, 1980: Provided, That the Secretary shall report to the Committees on Appropriations within 15 days of withholding funds under this subsection.
 (i)Cultural Preservation Project determinationNone of the funds appropriated in titles I and III of this Act may be used for the preservation of religious sites unless the Secretary of State or the USAID Administrator, as appropriate, determines and reports to the Committees on Appropriations that such sites are historically, artistically, or culturally significant, that the purpose of the project is neither to advance nor to inhibit the free exercise of religion, and that the project is in the national interest of the United States.
				(j)Transfer of Funds for
 Extraordinary ProtectionThe Secretary of State may transfer to, and merge with, funds under the heading Protection of Foreign Missions and Officials unobligated balances of expired funds appropriated under the heading Diplomatic Programs for fiscal year 2020, except for funds designated for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, at no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated: Provided, That not more than $50,000,000 may be transferred.
 (k)AuthorityFunds made available by this Act under the heading Economic Support Fund to counter extremism may be made available notwithstanding any other provision of law restricting assistance to foreign countries, except sections 502B, 620A, and 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2304, 2370): Provided, That the use of the authority of this subsection shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations.
				(l)Protections and Remedies for Employees of
 Diplomatic Missions and International OrganizationsSection 7034(k) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2020.
				(m)Extension of authorities
 (1)Passport feesSection 1(b)(2) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting September 30, 2020 for September 30, 2010.
 (2)Incentives for critical postsThe authority contained in section 1115(d) of the Supplemental Appropriations Act, 2009 (Public Law 111–32) shall remain in effect through September 30, 2020.
 (3)USAID civil service annuitant waiverSection 625(j)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting September 30, 2020 for October 1, 2010 in subparagraph (B).
 (4)Overseas pay comparability and limitation(A)Subject to the limitation described in subparagraph (B), the authority provided by section 1113 of the Supplemental Appropriations Act, 2009 (Public Law 111–32) shall remain in effect through September 30, 2020.
 (B)The authority described in subparagraph (A) may not be used to pay an eligible member of the Foreign Service (as defined in section 1113(b) of the Supplemental Appropriations Act, 2009 (Public Law 111–32)) a locality-based comparability payment (stated as a percentage) that exceeds two-thirds of the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such member under section 5304 of title 5, United States Code, if such member’s official duty station were in the District of Columbia.
 (5)Categorical EligibilityThe Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167) is amended—
 (A)in section 599D (8 U.S.C. 1157 note)—
 (i)in subsection (b)(3), by striking and 2019 and inserting 2019, and 2020; and
 (ii)in subsection (e), by striking 2019 each place it appears and inserting 2020; and
 (B)in section 599E(b)(2) (8 U.S.C. 1255 note), by striking 2019 and inserting 2020.
 (6)Inspector general annuitant waiverThe authorities provided in section 1015(b) of the Supplemental Appropriations Act, 2010 (Public Law 111–212) shall remain in effect through September 30, 2020, and may be used to facilitate the assignment of persons for oversight of programs in Syria, South Sudan, Yemen, Somalia, and Venezuela.
 (7)Accountability review boardsThe authority provided by section 301(a)(3) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4831(a)(3)) shall remain in effect for facilities in Afghanistan through September 30, 2020, except that the notification and reporting requirements contained in such section shall include the Committees on Appropriations.
 (8)Special inspector general for afghanistan reconstruction competitive statusNotwithstanding any other provision of law, any employee of the Special Inspector General for Afghanistan Reconstruction (SIGAR) who completes at least 12 months of continuous service after enactment of this Act or who is employed on the date on which SIGAR terminates, whichever occurs first, shall acquire competitive status for appointment to any position in the competitive service for which the employee possesses the required qualifications.
 (9)Transfer of balancesSection 7081(h) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) shall continue in effect during fiscal year 2020.
 (10)Department of state inspector general waiver authorityThe Inspector General of the Department of State may waive the provisions of subsections (a) through (d) of section 824 of the Foreign Service Act of 1980 (22 U.S.C. 4064) on a case-by-case basis for an annuitant reemployed by the Inspector General on a temporary basis, subject to the same constraints and in the same manner by which the Secretary of State may exercise such waiver authority pursuant to subsection (g) of such section.
 (11)Afghan alliesSection 602(b)(3)(F) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended— (A)in the heading, striking 2015, 2016, AND 2017 and inserting 2015 THROUGH 2020;
 (B)in the matter preceding clause (i), by striking 18,500 and inserting 22,500; and (C)in clauses (i) and (ii), by striking December 31, 2020 and inserting December 31, 2021.
 (n)Monitoring and evaluationFunds appropriated by this Act that are made available for monitoring and evaluation of assistance under the headings Development Assistance, International Disaster Assistance, and Migration and Refugee Assistance shall, as appropriate, be made available for the regular collection of feedback obtained directly from beneficiaries on the quality and relevance of such assistance: Provided, That the Department of State and USAID shall establish, and post on their respective websites, updated procedures for implementing partners that receive funds under such headings for regularly collecting and responding to such feedback, including guidelines for the reporting on actions taken in response to the feedback received: Provided further, That the Department of State and USAID shall regularly conduct oversight to ensure that such feedback is regularly collected and used by implementing partners to maximize the cost-effectiveness and utility of such assistance.
				(o)HIV/AIDS
 Working capital fundFunds available in the HIV/AIDS Working Capital Fund established pursuant to section 525(b)(1) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2005 (Public Law 108–447) may be made available for pharmaceuticals and other products for child survival, malaria, and tuberculosis to the same extent as HIV/AIDS pharmaceuticals and other products, subject to the terms and conditions in such section: Provided, That the authority in section 525(b)(5) of the Foreign Operations, Export Financing, and Related Programs Appropriation Act, 2005 (Public Law 108–447) shall be exercised by the Assistant Administrator for Global Health, USAID, with respect to funds deposited for such non-HIV/AIDS pharmaceuticals and other products, and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the Secretary of State shall include in the congressional budget justification an accounting of budgetary resources, disbursements, balances, and reimbursements related to such fund.
				(p)Loans, consultation, and notification
 (1)Loan GuaranteesFunds appropriated under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of loan guarantees for Jordan, Tunisia, and Ukraine, which are authorized to be provided: Provided, That amounts made available under this paragraph for the costs of such guarantees shall not be considered assistance for the purposes of provisions of law limiting assistance to a country.
 (2)Designation requirementFunds made available pursuant to paragraph (1) from prior Acts making appropriations for the Department of State, foreign operations, and related programs that were previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of such Act.
 (3)Consultation and NotificationFunds made available pursuant to the authorities of this subsection shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations.
					(q)Local works
 (1)FundingOf the funds appropriated by this Act under the headings Development Assistance and Economic Support Fund, not less than $50,000,000 shall be made available for Local Works pursuant to section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), which may remain available until September 30, 2024.
 (2)Eligible entitiesFor the purposes of section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), eligible entities shall be defined as small local, international, and United States-based nongovernmental organizations, educational institutions, and other small entities that have received less than a total of $5,000,000 from USAID over the previous 5 fiscal years: Provided, That departments or centers of such educational institutions may be considered individually in determining such eligibility.
					(r)Definitions
 (1)Appropriate Congressional CommitteesUnless otherwise defined in this Act, for purposes of this Act the term appropriate congressional committees means the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives.
 (2)Funds Appropriated by this Act and Prior ActsUnless otherwise defined in this Act, for purposes of this Act the term funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs means funds that remain available for obligation, and have not expired.
 (3)International Financial InstitutionsIn this Act international financial institutions means the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the International Fund for Agricultural Development, the Asian Development Fund, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank, the African Development Fund, and the Multilateral Investment Guarantee Agency.
 (4)Southern KordofanAny reference to Southern Kordofan in this or any other Act making appropriations for the Department of State, foreign operations, and related programs shall be deemed to include portions of Western Kordofan that were previously part of Southern Kordofan prior to the 2013 division of Southern Kordofan.
 (5)USAIDIn this Act, the term USAID means the United States Agency for International Development. (6)Spend planIn this Act, the term spend plan means a plan for the uses of funds appropriated for a particular entity, country, program, purpose, or account and which shall include, at a minimum, a description of—
 (A)realistic and sustainable goals, criteria for measuring progress, and a timeline for achieving such goals;
 (B)amounts and sources of funds by account; (C)how such funds will complement other ongoing or planned programs; and
 (D)implementing partners, to the maximum extent practicable. MULTILATERAL DEVELOPMENT BANK REPLENISHMENTS 7026.(a)The Asian Development BankThe Asian Development Bank Act (Public Law 89–369; 22 U.S.C. 285 et seq.) is amended by adding at the end the following new section:
					
						36.Twelfth replenishment
 (a)The United States Governor of the Bank is authorized to contribute, on behalf of the United States, $47,395,000 to the twelfth replenishment of the resources of the Fund, subject to obtaining the necessary appropriations.
 (b)In order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, $47,395,000 for payment by the Secretary of the Treasury..
 (b)The international development associationThe International Development Association Act (Public Law 86–565; 22 U.S.C. 284 et seq.) is amended by adding at the end the following new section:
					
						30.Eighteenth replenishment
 (a)The United States Governor of the International Development Association is authorized to contribute on behalf of the United States $1,097,010,000 to the eighteenth replenishment of the resources of the Association, subject to obtaining the necessary appropriations.
 (b)In order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, $1,097,010,000 for payment by the Secretary of the Treasury..
 (c)The african development fundThe African Development Fund Act (Public Law 94–302; 22 U.S.C. 290g et seq.) is amended by adding at the end the following new section:
					
						225.Fourteenth replenishment
 (a)The United States Governor of the Fund is authorized to contribute on behalf of the United States $171,300,000 to the fourteenth replenishment of the resources of the Fund, subject to obtaining the necessary appropriations.
 (b)In order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, $171,300,000 for payment by the Secretary of the Treasury..
				NORTH AMERICAN DEVELOPMENT BANK GENERAL CAPITAL INCREASE
 7027.Part 2 of subtitle D of title V of Public Law 103–182 (22 U.S.C. 290m et seq.) is amended by adding at the end the following new section:
				
					547.Capital increase
						(a)Subscription authorized
 (1)The Secretary of the Treasury may subscribe on behalf of the United States to 1,000 additional shares of the capital stock of the Bank.
 (2)Any subscription by the United States to the capital stock of the Bank shall be effective only to such extent and in such amounts as are provided in advance in appropriations Acts.
							(b)Limitations on authorization of appropriations
 (1)In order to pay for the increase in the United States subscription to the Bank under subsection (a), there are authorized to be appropriated, without fiscal year limitation, $10,000,000 for payment by the Secretary of the Treasury.
 (2)The amount authorized to be appropriated under paragraph (1) shall be for paid-in shares of the Bank..
				INTERNATIONAL FINANCE CORPORATION
 7028.The International Finance Corporation Act (Public Law 84–350; 22 U.S.C. 282 et seq.) is amended by adding at the end the following new section:
				
					18.Capital increases and amendment to the articles of agreement
 (a)Votes authorizedThe United States Governor of the Corporation is authorized to vote in favor of— (1)a resolution to increase the authorized capital stock of the Corporation by 16,999,998 shares, to implement the conversion of a portion of the retained earnings of the Corporation into paid-in capital, which will result in the United States being issued an additional 3,771,899 shares of capital stock, without any cash contribution;
 (2)a resolution to increase the authorized capital stock of the Corporation on a general basis by 4,579,995 shares; and
 (3)a resolution to increase the authorized capital stock of the Corporation on a selective basis by 919,998 shares.
 (b)Amendment of the articles of agreementThe United States Governor of the Corporation is authorized to agree to and accept an amendment to Article II, Section 2(c)(ii) of the Articles of Agreement of the Corporation that would increase the vote by which the Board of Governors of the Corporation may increase the capital stock of the Corporation from a four- fifths majority to an eighty-five percent majority..
				INTERNATIONAL BANK FOR RECONSTRUCTION AND DEVELOPMENT
 7029.The Bretton Woods Agreements Act (22 U.S.C. 286 et seq.) is amended by adding at the end the following new section:
				
					73.Capital stock increases
 (a)Increases authorizedThe United States Governor of the Bank is authorized— (1)(A)to vote in favor of a resolution to increase the capital stock of the Bank on a selective basis by 245,773 shares; and
 (B)to subscribe on behalf of the United States to 42,298 additional shares of the capital stock of the Bank, as part of the selective increase in the capital stock of the Bank, except that any subscription to such additional shares shall be effective only to the extent or in such amounts as are provided in advance in appropriations Acts; and
 (2)(A)to vote in favor of a resolution to increase the capital stock of the Bank on a general basis by 230,500 shares; and
 (B)to subscribe on behalf of the United States to 38,662 additional shares of the capital stock of the Bank, as part of the general increase in the capital stock of the Bank, except that any subscription to such additional shares shall be effective only to the extent or in such amounts as are provided in advance in appropriations Acts.
 (b)Limitations on authorization of appropriations(1)In order to pay for the increase in the United States subscription to the Bank under subsection (a)(2)(B), there are authorized to be appropriated, without fiscal year limitation, $4,663,990,370 for payment by the Secretary of the Treasury.
 (2)Of the amount authorized to be appropriated under paragraph (1), $932,798,074 shall be for paid in shares of the Bank, and $3,731,192,296 shall be for callable shares of the Bank.
 (3)In order to pay for the increase in the United States subscription to the Bank under subsection (a)(1)(B), there are authorized to be appropriated, without fiscal year limitation $5,102,619,230 for payment by the Secretary of the Treasury.
 (4)Of the amount authorized to be appropriated under paragraph (3), $306,157,153.80 shall be for paid in shares of the Bank, and $4,796,462,076.20 shall be for callable shares of the Bank..
				INSECURE COMMUNICATIONS NETWORKS
 7030.(a)AssistanceFunds appropriated by this Act shall be made available for programs to— (1)advance the adoption of secure, next-generation communications networks and services, including 5G, and cybersecurity policies, in countries receiving assistance under this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs;
 (2)counter the establishment of insecure communications networks and services, including 5G, promoted by the People’s Republic of China and other state-backed enterprises that are subject to undue or extrajudicial control by their country of origin; and
 (3)provide policy and technical training to information communication technology professionals in countries receiving assistance under this Act, as appropriate.
 (b)StrategyPrior to the initial obligation of funds made available to implement programs described in subsection (a) but not later than 60 days after enactment of this Act, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a strategy for the implementation of such programs.
 (c)Notification RequirementFunds made available to implement the programs described under this section are subject to the regular notification procedures of the Committees on Appropriations.
				Middle east and north
	 africa
			7031.(a)Egypt
 (1)Certification and reportFunds appropriated by this Act that are available for assistance for Egypt may be made available notwithstanding any other provision of law restricting assistance for Egypt, except for this subsection and section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d), and may only be made available for assistance for the Government of Egypt if the Secretary of State certifies and reports to the Committees on Appropriations that such government is—
 (A)sustaining the strategic relationship with the United States; and (B)meeting its obligations under the 1979 Egypt-Israel Peace Treaty.
 (2)Economic support fund(A)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $125,000,000 shall be made available for assistance for Egypt, of which not less than $40,000,000 should be made available for higher education programs, including not less than $15,000,000 for scholarships for Egyptian students with high financial need to attend not-for-profit institutions of higher education in Egypt that are currently accredited by a regional accrediting agency recognized by the United States Department of Education, or meets standards equivalent to those required for United States institutional accreditation by a regional accrediting agency recognized by such Department: Provided, That such funds shall be made available for democracy programs, and for development programs in the Sinai: Provided further, That such funds may not be made available for cash transfer assistance or budget support unless the Secretary of State certifies and reports to the appropriate congressional committees that the Government of Egypt is taking consistent and effective steps to stabilize the economy and implement market-based economic reforms.
 (B)None of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Economic Support Fund may be made available for a contribution, voluntary or otherwise, to the Civil Associations and Foundations Support Fund, or any similar fund, established pursuant to Law 70 on Associations and Other Foundations Working in the Field of Civil Work published in the Official Gazette of Egypt on May 29, 2017.
 (3)Foreign military financing program(A)Of the funds appropriated by this Act under the heading Foreign Military Financing Program, not less than $1,300,000,000, to remain available until September 30, 2021, shall be made available for assistance for Egypt: Provided, That such funds may be transferred to an interest bearing account in the Federal Reserve Bank of New York, following consultation with the Committees on Appropriations, and the uses of any interest earned on such funds shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That $300,000,000 of such funds shall be withheld from obligation until the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Egypt is taking sustained and effective steps to—
 (i)advance democracy and human rights in Egypt, including to govern democratically and protect religious minorities and the rights of women, which are in addition to steps taken during the previous calendar year for such purposes;
 (ii)implement reforms that protect freedoms of expression, association, and peaceful assembly, including the ability of civil society organizations, human rights defenders, and the media to function without interference;
 (iii)release political prisoners and provide detainees with due process of law; (iv)hold Egyptian security forces accountable, including officers credibly alleged to have violated human rights;
 (v)investigate and prosecute cases of extrajudicial killings and forced disappearances; and (vi)provide regular access for United States officials to monitor such assistance in areas where the assistance is used:
							Provided further, That the certification requirement of this paragraph shall not apply to funds appropriated by
			 this Act under such heading for counterterrorism, border security, and
 nonproliferation programs for Egypt.(B)The Secretary of State may waive the certification requirement in subparagraph (A) if the Secretary determines and reports to the Committees on Appropriations that to do so is important to the national security interest of the United States, and submits a report to such Committees containing a detailed justification for the use of such waiver and the reasons why any of the requirements of subparagraph (A) cannot be met: Provided, That the report required by this paragraph shall be submitted in unclassified form, but may be accompanied by a classified annex.
						(b)Iran
 (1)FundingFunds appropriated by this Act under the heading Economic Support Fund shall be made available for democracy programs for Iran, to be administered by the Assistant Secretary for Near Eastern Affairs, Department of State, in consultation with the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State.
 (2)Semi-Annual ReportThe Secretary of State shall submit to the Committees on Appropriations the semi-annual report required by section 135(d)(4) of the Atomic Energy Act of 1954 (42 U.S.C. 2160e(d)(4)), as added by section 2 of the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17).
					(c)Iraq
 (1)Bilateral economic and stabilization assistanceOf the funds appropriated by this Act under the heading Economic Support Fund not less than $150,000,000 shall be made available for bilateral economic assistance and stabilization assistance for Iraq, including in the Kurdistan Region of Iraq (KRI), of which not less than $7,500,000 shall be made available for the Marla Ruzicka Iraqi War Victims Fund: Provided, That funds made available by this Act for stabilization assistance for Iraq shall be made available for programs in Anbar Province.
 (2)International security assistance(A)Of the funds appropriated by this Act under the heading Nonproliferation, Anti-terrorism, Demining and Related Programs, not less than $47,000,000 shall be made available for assistance for Iraq for demining and unexploded ordnance removal in areas liberated from the Islamic State of Iraq and Syria and affiliated entities.
 (B)Of the funds appropriated by this Act under the heading Foreign Military Financing Program, not less than $250,000,000 shall be made available for assistance for Iraq, including in the KRI. (3)United states consulate general basrahFunds appropriated under title I of this Act shall be made available to retain possession of United States Consulate General Basrah located adjacent to the Basrah International Airport: Provided, That not later than 60 days after enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a plan, including a classified annex, detailing the conditions and costs necessary for reopening United States Consulate General Basrah and options for maintaining a diplomatic presence in Basrah in the interim.
					(d)Jordan
 (1)Assistance appropriated by this actOf the funds appropriated by this Act under titles III and IV, not less than $1,525,000,000 shall be made available for assistance for Jordan, of which: not less than $1,082,400,000 shall be made available under the heading Economic Support Fund, of which not less than $745,100,000 shall be made available for budget support for the Government of Jordan; and not less than $425,000,000 shall be made available under the heading Foreign Military Financing Program.
 (2)Assistance appropriated by prior actsOf the funds appropriated under the heading Economic Support Fund in prior Acts making appropriations for the Department of State, foreign operations, and related programs, not less than $125,000,000 shall be made available for assistance for Jordan, of which $100,000,000 shall be made available for budget support for the Government of Jordan and $25,000,000 shall be made available for programs to increase electricity transmission to neighboring countries, including Iraq: Provided, That such funds are in addition to amounts otherwise made available for such purposes.
					(e)Lebanon
 (1)AssistanceFunds appropriated by this Act under the following headings shall be made available for assistance for Lebanon as follows:
 (A)Economic Support Fund, not less than $115,000,000, which may be made available notwithstanding section 1224 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2346 note).
 (B)International Narcotics Control and Law Enforcement, not less than $10,000,000, which may be made available for programs and equipment for the Lebanese Internal Security Forces (ISF) and the Lebanese Armed Forces (LAF) to address security and stability requirements in areas affected by conflict in Syria, following consultation with the appropriate congressional committees.
 (C)Nonproliferation, Anti-terrorism, Demining and Related Programs, not less than $11,000,000. (D)International Military Education and Training, not less than $3,000,000.
 (E)Foreign Military Financing Program, not less than $105,000,000 only for programs to— (i)professionalize the LAF to mitigate internal and external threats from non-state actors, including Hizballah;
 (ii)strengthen border security and combat terrorism, including training and equipping the LAF to secure the borders of Lebanon and address security and stability requirements in areas affected by conflict in Syria, interdicting arms shipments, and preventing the use of Lebanon as a safe haven for terrorist groups; and
 (iii)implement United Nations Security Council Resolution 1701: Provided, That prior to obligating funds made available by this subparagraph for assistance for the LAF, the Secretary of State shall submit to the Committees on Appropriations a spend plan, including actions to be taken to ensure equipment provided to the LAF is used only for the intended purposes, except such plan may not be considered as meeting the notification requirements under section 7011 of this Act or under section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1), and shall be submitted not later than September 1, 2020: Provided further, That any notification submitted pursuant to such section shall include any funds specifically intended for lethal military equipment.(2)LimitationNone of the funds appropriated by this Act may be made available for the ISF or the LAF if the ISF or the LAF is controlled by a foreign terrorist organization, as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (f)LibyaOf the funds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, and Nonproliferation, Anti-terrorism, Demining and Related Programs, not less than $40,000,000, to remain available until September 30, 2022, shall be made available for stabilization assistance for Libya, including support for a United Nations-facilitated political process and border security: Provided, That the limitation on the uses of funds for certain infrastructure projects in section 7041(f)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76) shall apply to such funds.
 (g)MoroccoFunds appropriated by this Act under the heading Foreign Military Financing Program that are made available for assistance for Morocco may only be used for the purposes requested in the Congressional Budget Justification, Foreign Operations, Fiscal Year 2017.
				(h)Saudi arabia
 (1)International military education and trainingNone of the funds appropriated by this Act under the heading International Military Education and Training may be made available for assistance for the Government of Saudi Arabia. (2)Export-import bankNone of the funds appropriated or otherwise made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be obligated or expended by the Export-Import Bank of the United States to guarantee, insure, or extend (or participate in the extension of) credit in connection with the export of nuclear technology, equipment, fuel, materials, or other goods or services to Saudi Arabia unless the Government of Saudi Arabia—
 (A)has in effect a nuclear cooperation agreement pursuant to section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153);
 (B)has committed to renounce uranium enrichment and reprocessing on its territory under that agreement; and
 (C)has signed and implemented an Additional Protocol to its Comprehensive Safeguards Agreement with the International Atomic Energy Agency.
						(i)Syria
 (1)Non-lethal assistanceOf the funds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, and Peacekeeping Operations, not less than $130,000,000, to remain available until September 30, 2022, shall be made available, notwithstanding any other provision of law, for non-lethal stabilization assistance for Syria, of which not less than $10,000,000 shall be made available for emergency medical and rescue response and chemical weapons use investigations, and not less than $25,000,000 shall be made available for reconciliation and local governance programs, including not less than $15,000,000 for media programs: Provided, That funds made available for stabilization assistance pursuant to this subsection shall be apportioned and available for obligation not later than 120 days after enactment of this Act.
 (2)Start forwardFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be made available to reestablish and maintain the presence of the Syria Transition Assistance Response Team (START) Forward inside Syria, including for the security costs for START Forward: Provided, That the Secretary of State shall consult with the appropriate congressional committees prior to significantly increasing or reducing or closing such office.
 (3)Syrian organizationsFunds appropriated by this Act that are made available for assistance for Syria shall be made available, on an open and competitive basis, to Syrian civil society organizations to address the immediate and long-term needs of the Syrian people in Syria and to counter the influence of the Russian Federation and Iran in Syria, including in Northwest Syria and areas held by the Government of Syria led by Bashar al-Assad: Provided, That funds made available by this paragraph shall be administered by the Bureau for Democracy, Human Rights, and Labor, Department of State.
 (4)LimitationsFunds made available pursuant to paragraph (1) of this subsection that are made available for assistance for Syria may not be made available for a project or activity that significantly supports or legitimizes the Government of Iran, foreign terrorist organizations (as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)), or a proxy of Iran in Syria.
 (5)Consultation and notificationFunds made available pursuant to this subsection may only be made available subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations.
					(j)Tunisia
 (1)Assistance appropriated by this actOf the funds appropriated under titles III and IV of this Act, not less than $191,400,000 shall be made available for assistance for Tunisia.
 (2)Assistance appropriated by prior actsOf the funds appropriated under the heading Economic Support Fund in prior Acts making appropriations for the Department of State, foreign operations, and related programs, not less than $50,000,000 shall be made available for assistance for Tunisia: Provided, That such funds are in addition to amounts otherwise made available for such purposes.
					(k)West bank and
		gaza
 (1)AssistanceOf the funds appropriated under title IV in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, not less than $75,000,000 shall be made available for security assistance programs in the West Bank: Provided, That such sums are in addition to amounts otherwise made available for such purposes.
 (2)Continuation of terms and conditionsThe terms and conditions of the following sections of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6) shall continue in effect during fiscal year 2020:
 (A)Section 7036 (Palestinian Statehood). (B)Section 7038 (Prohibition on Assistance to the Palestinian Broadcasting Corporation).
 (C)Section 7039 (Assistance for the West Bank and Gaza), except subsection (d)(2) (making funds available for certain oversight activities): Provided, That in such section reference to fiscal year 2019 shall be deemed to be fiscal year 2020.
 (D)Section 7040 (Limitation on Assistance for the Palestinian Authority). (E)Section 7041(k)(1) (West Bank and Gaza, Report on Assistance).
 (F)Section 7041(k)(2) (West Bank and Gaza, Limitations). (G)Section 7041(k)(5) (West Bank and Gaza, Security Report).
 (H)Section 7041(k)(6) (West Bank and Gaza, Incitement Report). (3)Sense of the congressSection 7035 of division F of Public Law 116–6 regarding the sense of the Congress on the Arab League Boycott of Israel shall apply to this Act.
 (4)Private sector partnership programsFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for private sector partnership programs for the West Bank and Gaza if such funds are authorized.
 (l)Western saharaFunds appropriated under title III of this Act shall be made available for assistance for the Western Sahara: Provided, That not later than 90 days after enactment of this Act and prior to the obligation of such funds, the Secretary of State, in consultation with the USAID Administrator, shall consult with the Committees on Appropriations on the planned uses of such funds: Provided further, That nothing in this Act shall be construed to change the policy of the United States to support the United Nations-led process to monitor the ceasefire and bring about a peaceful, sustainable, and mutually agreed upon solution for the Western Sahara.
 (m)YemenOf the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, not less than $40,000,000 shall be made available for stabilization assistance for Yemen, of which not less than $10,000,000 shall be made available for a contribution for a United Nations stabilization facility, not less than $5,000,000 for a contribution for a United Nations governance facility, and not less than $5,000,000 to meet the needs of vulnerable populations, including women and girls: Provided, That such amounts are in addition to funds otherwise made available for such purposes.
				africa
 7032.(a)African great lakes region assistance restrictionFunds appropriated by this Act under the heading International Military Education and Training for the central government of a country in the African Great Lakes region may be made available only for Expanded International Military Education and Training and professional military education unless the Secretary of State determines and reports to the Committees on Appropriations that such government is not facilitating or otherwise participating in destabilizing activities in a neighboring country, including aiding and abetting armed groups.
 (b)CameroonFunds appropriated under title IV of this Act that are made available for assistance for the armed forces of Cameroon, including the Rapid Intervention Battalion, may only be made available to counter regional terrorism, including Boko Haram and other Islamic State affiliates, participate in international peacekeeping operations, and for military education and maritime security programs.
 (c)Democratic republic of the congoOf the funds appropriated by this Act under titles III and IV, not less than $298,310,000 shall be made available for assistance for the Democratic Republic of the Congo for stabilization, global health, and bilateral economic assistance, including in areas affected by, and at risk from, the Ebola virus disease: Provided, That funds made available pursuant to this subsection under title III of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs for such purposes shall be made available notwithstanding any other provision of law, including the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107): Provided further, That funds made available pursuant to this subsection under title III of this Act and prior Acts shall be apportioned and allotted to the United States Agency for International Development and Department of State, as appropriate, not later than 30 days after enactment of this Act: Provided further, That funds made available pursuant to this subsection shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
 (d)Lake chad basin countriesFunds appropriated under titles III and IV of this Act shall be made available, following consultation with the Committees on Appropriations, for assistance for Cameroon, Chad, Niger, and Nigeria for—
 (1)democracy, development, and health programs; (2)assistance for individuals targeted by foreign terrorist and other extremist organizations, including Boko Haram, consistent with the provisions of section 7046 of this Act;
 (3)assistance for individuals displaced by violent conflict; and (4)counterterrorism programs.
 (e)Sahel stabilization and securityOf the funds appropriated under titles III and IV of this Act, not less than— (1)$81,500,000 shall be made available for assistance for Burkina Faso;
 (2)$193,000,000 shall be made available for assistance for Mali, including not less than $70,000,000 under the heading Development Assistance, of which not less than $10,000,000 shall be made available for a new partnership program to strengthen civil society in Mali; and
 (3)$91,000,000 shall be made available for assistance for Niger. (f)South sudan (1)AssistanceOf the funds appropriated by this Act under titles III and IV, not less than $148,300,000 shall be made available for assistance for South Sudan, of which not less than $15,000,000 shall be made available for democracy programs and not less than $8,000,000 shall be made available for conflict mitigation and reconciliation programs.
 (2)Limitation on assistance for the central governmentFunds appropriated by this Act that are made available for assistance for the central Government of South Sudan may only be made available, following consultation with the Committees on Appropriations, for—
 (A)humanitarian assistance; (B)health programs, including to prevent, detect, and respond to the Ebola virus disease;
 (C)assistance to support South Sudan peace negotiations or to advance or implement a peace agreement; and
 (D)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement and mutual arrangements related to such agreement:
						Provided, That prior to the initial obligation of funds made available pursuant to subparagraphs (C) and
			 (D),
			 the Secretary of State shall consult with the Committees on Appropriations
			 on the intended uses of such funds and steps taken by such government to
			 advance or implement a peace agreement.(g)Sudan
 (1)Limitations on assistance and loans(A)Notwithstanding any other provision of law, none of the funds appropriated by this Act may be made available for assistance for the Government of Sudan.
 (B)None of the funds appropriated by this Act may be made available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees held by the Government of Sudan, including the cost of selling, reducing, or canceling amounts owed to the United States, and modifying concessional loans, guarantees, and credit agreements.
 (2)ExclusionsThe limitations of paragraph (1) shall not apply to—
 (A)humanitarian assistance;
 (B)assistance for democracy, health, and education programs; (C)assistance for the Darfur region, Southern Kordofan State, Blue Nile State, other marginalized areas and populations in Sudan, and Abyei; and
 (D)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement, mutual arrangements related to post-referendum issues associated with such Agreement, or any other internationally recognized viable peace agreement in Sudan.
						(h)Zimbabwe
 (1)InstructionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to vote against any extension by the respective institution of any loan or grant to the Government of Zimbabwe, except to meet basic human needs or to promote democracy, unless the Secretary of State certifies and reports to the Committees on Appropriations that the rule of law has been restored, including respect for ownership and title to property, and freedoms of expression, association, and assembly.
 (2)LimitationNone of the funds appropriated by this Act shall be made available for assistance for the central Government of Zimbabwe, except for health and education, unless the Secretary of State certifies and reports as required in paragraph (1).
					East Asia and the
	 Pacific
			7033.(a)Burma
 (1)Bilateral and multilateral assistance(A)Of the funds appropriated under titles III and IV of this Act, not less than $141,000,000 shall be made available for assistance for Burma, including not less than $16,000,000 under the heading Development Assistance and not less than $85,000,000 under the heading Economic Support Fund: Provided, That such funds may be made available notwithstanding any other provision of law and following consultation with the appropriate congressional committees: Provided further, That such funds shall be made available for programs to promote ethnic and religious tolerance and to combat gender-based violence, including in Kachin, Karen, Rakhine, and Shan states: Provided further, That such funds may be made available for ethnic groups and civil society in Burma to help sustain ceasefire agreements and further prospects for reconciliation and peace, which may include support to representatives of ethnic armed groups for this purpose.
 (B)Funds appropriated under title III of this Act for assistance for Burma shall be made available for community-based organizations operating in Thailand to provide food, medical, and other humanitarian assistance to internally displaced persons in eastern Burma, in addition to assistance for Burmese refugees from funds appropriated by this Act under the heading Migration and Refugee Assistance: Provided, That such funds may be available for programs to support the return of Kachin, Karen, Rohingya, Shan, and other refugees and internally displaced persons to their locations of origin or preference in Burma only if such returns are voluntary and consistent with international law.
 (C)Funds appropriated under title III of this Act for assistance for Burma that are made available for assistance for the Government of Burma to support the implementation of Nationwide Ceasefire Agreement conferences, committees, and other procedures may only be made available if the Secretary of State reports to the Committees on Appropriations that such conferences, committees, and procedures are directed toward a sustainable peace and the Government of Burma is implementing its commitments under such Agreement.
 (2)LimitationsNone of the funds appropriated under title III of this Act for assistance for Burma may be made available to any organization or entity controlled by the armed forces of Burma, or to any individual or organization that advocates violence against ethnic or religious groups or individuals in Burma, as determined by the Secretary of State for programs administered by the Department of State and USAID or the President of the National Endowment for Democracy for programs administered by NED.
 (3)ConsultationAny new program or activity in Burma initiated in fiscal year 2020 shall be subject to prior consultation with the appropriate congressional committees.
					(b)Cambodia
 (1)AssistanceOf the funds appropriated under title III and IV of this Act, not less than $113,000,000 shall be made available for assistance for Cambodia.
					(2)Certification and exceptions
 (A)CertificationNone of the funds appropriated by this Act that are made available for assistance for the Government of Cambodia may be obligated or expended unless the Secretary of State certifies and reports to the Committees on Appropriations that such Government is taking effective steps to—
 (i)strengthen regional security and stability, particularly regarding territorial disputes in the South China Sea and the enforcement of international sanctions with respect to North Korea;
 (ii)protect its sovereignty from interference by the People’s Republic of China, including by verifiably maintaining the neutrality of Ream Naval Base, other military installations in Cambodia, and dual use facilities such as the Dara Sakor development project; and
 (iii)respect the rights, freedoms, and responsibilities enshrined in the Constitution of the Kingdom of Cambodia as enacted in 1993.
 (B)ExceptionsThe certification required by subparagraph (A) shall not apply to funds appropriated by this Act and made available for democracy, health, education, and environment programs, programs to strengthen and protect the sovereignty of Cambodia, and programs to educate and inform the people of Cambodia of the influence efforts of the People’s Republic of China in Cambodia.
 (3)Uses of fundsFunds appropriated under title III of this Act for assistance for Cambodia shall be made available for—
 (A)research and education programs associated with the Khmer Rouge in Cambodia; and
 (B)programs in the Khmer language to monitor, map, and publicize the colonization of Cambodia by the People’s Republic of China, including in Sihanoukville, Bavet, Poipet, Koh Kong, and areas bordering Vietnam.
						(c)Indo-Pacific Strategy and the Asia Reassurance Initiative Act of 2018
 (1)AssistanceFunds appropriated by this Act shall be made available to support the implementation of the Indo-Pacific Strategy and the Asia Reassurance Initiative Act of 2018 (Public Law 115–409) as follows:
 (A)Under title I, not less than $760,000,000 should be made available for such purposes. (B)Under titles III and IV, not less than $1,420,000,000 shall be made available for such purposes.
 (2)Countering Chinese Influence FundOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, and Foreign Military Financing Program, not less than $375,000,000 shall be made available for a Countering Chinese Influence Fund to counter the influence of the People’s Republic of China globally, which shall be subject to prior consultation with the Committees on Appropriations: Provided, That such funds are in addition to amounts otherwise made available for such purposes: Provided further, That of the funds made available pursuant to this paragraph under the heading International Narcotics Control and Law Enforcement, not less than $25,000,000 shall be made available for assistance for Burma, Thailand, Laos, Cambodia, and Vietnam for a law enforcement and counter transnational crime program on the Mekong River, which shall be in addition to amounts otherwise made available by this Act for such purposes: Provided further, That of the funds made available pursuant to this paragraph, not less than $25,000,000 shall be made available to support the efforts of civil society to increase transparency and accountability associated with the Belt and Road Initiative and other influence activities of the People’s Republic of China, including in Burma, Thailand, Laos, and Cambodia, and not less than $30,000,000 shall be transferred to, and merged with, funds appropriated by this Act under the heading Diplomatic Programs for Global Engagement Center programs to counter the influence of the People’s Republic of China: Provided further, That such funds appropriated under such headings may be transferred to, and merged with, funds appropriated under such headings: Provided further, That such transfer authority is in addition to any other transfer authority provided by this Act or any other Act, and is subject to the regular notification procedures of the Committees on Appropriations.
					(3)Restriction on uses of funds
 (A)Bilateral AssistanceNone of the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for any project or activity that directly supports or promotes—
 (i)the Belt and Road Initiative or any dual-use projects of the People’s Republic of China; and (ii)the use of technology, including biotechnology, digital, telecommunications, and cyber, developed by the People’s Republic of China unless the Secretary of State, in consultation with the USAID Administrator and the President of the United States International Development Finance Corporation, as appropriate, determines that such use does not adversely impact the national security of the United States.
 (B)Multilateral assistanceOf the funds appropriated in prior Acts making appropriations for the Department of State, foreign operations, and related programs under titles I, V, and VI that are made available to a multilateral entity or an international financial institution for the purposes described in subparagraph (A), as determined by the Secretary of State, in consultation with the Secretary of the Treasury, an amount equal to such amount shall be withheld from obligation to such entity or institution from funds made available by this Act for such entity or institution.
 (d)LaosOf the funds appropriated under titles III and IV of this Act, not less than $78,500,000 shall be made available for assistance for Laos, of which not less than—
 (1)$9,500,000 shall be made available under the heading Global Health Programs, of which not less than $8,500,000 shall be made available for maternal and child health and nutrition programs;
 (2)$27,000,000 shall be made available under the heading Development Assistance, of which not less than $2,000,000 shall be made available for energy programs, to be administered by the United States Agency for International Development, and not less than $2,000,000 shall be made available for cyber and digital programs;
 (3)$1,500,000 shall be made available under the heading International Narcotics Control and Law Enforcement; (4)$40,000,000 shall be made available under the heading Nonproliferation, Anti-terrorism, Demining and Related Programs to clear unexploded ordnance in Laos; and
 (5)$500,000 shall be made available under the heading International Military Education and Training: Provided, That funds appropriated by this Act under the heading United States International Development Finance Corporation, Corporate Capital Account shall be made available for a feasibility study and program, if appropriate, in Laos.(e)North Korea (1)CybersecurityNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for assistance for the central government of a country the Secretary of State determines and reports to the appropriate congressional committees engages in significant transactions contributing materially to the malicious cyber-intrusion capabilities of the Government of North Korea: Provided, That the Secretary of State shall submit the report required by section 209 of the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122; 22 U.S.C. 9229) to the Committees on Appropriations: Provided further, That the Secretary of State may waive the application of the restriction in this paragraph with respect to assistance for the central government of a country if the Secretary determines and reports to the appropriate congressional committees that to do so is important to the national security interest of the United States, including a description of such interest served.
 (2)BroadcastsFunds appropriated by this Act under the heading International Broadcasting Operations shall be made available to maintain broadcasting hours into North Korea at levels not less than the prior fiscal year.
 (3)Human rights promotion and limitation on use of funds(A)Funds appropriated by this Act under the headings Economic Support Fund and Democracy Fund shall be made available for the promotion of human rights in North Korea: Provided, That the authority of section 7023(b)(1) of this Act shall apply to such funds.
 (B)None of the funds made available by this Act under the heading Economic Support Fund may be made available for assistance for the Government of North Korea. (f)People's Republic of China (1)Limitation on use of fundsNone of the funds appropriated under the heading Diplomatic Programs in this Act may be obligated or expended for processing licenses for the export of satellites of United States origin (including commercial satellites and satellite components) to the People's Republic of China (PRC) unless, at least 15 days in advance, the Committees on Appropriations are notified of such proposed action.
 (2)People's liberation armyThe terms and requirements of section 620(h) of the Foreign Assistance Act of 1961 (22 U.S.C. 2370(h)) shall apply to foreign assistance projects or activities of the People's Liberation Army (PLA) of the PRC, to include such projects or activities by any entity that is owned or controlled by, or an affiliate of, the PLA: Provided, That none of the funds appropriated or otherwise made available pursuant to this Act may be used to finance any grant, contract, or cooperative agreement with the PLA, or any entity that the Secretary of State has reason to believe is owned or controlled by, or an affiliate of, the PLA.
 (3)United states-china friendship volunteers programNone of the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for a United States-China Friendship Volunteers program may be made available for training or other pedagogical assistance for employees of the Government of the People’s Republic of China.
					(4)Hong kong
 (A)Democracy programsOf the funds appropriated by this Act under the heading Democracy Fund for the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights, and Labor, Department of State, not less than $1,500,000 shall be made available for democracy programs for Hong Kong, including legal and other support for democracy activists.
 (B)ReportFunds appropriated under title I of this Act shall be made available to prepare and submit to Congress the report required by section 301 of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5731), which shall also include a description of—
 (i)efforts by the Hong Kong authorities and the Government of the People’s Republic of China to prevent free assembly and communications by the people of Hong Kong;
 (ii)the technical surveillance equipment and methods used by the Hong Kong authorities and the Government of the People’s Republic of China to monitor the movement and communications of the Hong Kong population;
 (iii)the application of social and political control tools developed by the Government of the People’s Republic of China and used by such Government and the Hong Kong authorities in Hong Kong;
 (iv)the disinformation and political influence campaigns conducted by the Government of the People’s Republic of China in Hong Kong and overseas with respect to the situation in Hong Kong; and
 (v)the mission and activities of the People’s Armed Police, the People’s Liberation Army, the Ministries of Public Security and State Security in Beijing, the Government of the People’s Republic of China, and other Chinese security forces in Hong Kong, including their respective roles in human rights abuses against the people of Hong Kong.
 (g)PhilippinesNone of the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement may be made available for counternarcotics assistance for the Philippines, except for drug demand reduction, maritime law enforcement, or transnational interdiction.
 (h)ThailandOf the funds appropriated under titles III and IV of this Act, not less than $16,500,000 shall be made available for assistance for Thailand: Provided, That funds made available for trilateral programs with Thailand shall be subject to prior consultation with the Committees on Appropriations.
				(i)Tibet
 (1)Financing of projects in tibetThe Secretary of the Treasury should instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support financing of projects in Tibet if such projects do not provide incentives for the migration and settlement of non-Tibetans into Tibet or facilitate the transfer of ownership of Tibetan land and natural resources to non-Tibetans, are based on a thorough needs-assessment, foster self-sufficiency of the Tibetan people and respect Tibetan culture and traditions, and are subject to effective monitoring.
 (2)Programs for tibetan communities(A)Notwithstanding any other provision of law, of the funds appropriated by this Act under the heading Economic Support Fund, not less than $8,000,000 shall be made available to nongovernmental organizations to support activities which preserve cultural traditions and promote sustainable development, education, and environmental conservation in Tibetan communities in the Tibet Autonomous Region and in other Tibetan communities in China.
 (B)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $6,000,000 shall be made available for programs to promote and preserve Tibetan culture and language in the refugee and diaspora Tibetan communities, development, and the resilience of Tibetan communities and the Central Tibetan Administration in India and Nepal, and to assist in the education and development of the next generation of Tibetan leaders from such communities: Provided, That such funds are in addition to amounts made available in subparagraph (A) for programs inside Tibet.
 (C)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $3,000,000 shall be made available for programs to strengthen the capacity of the Central Tibetan Administration, including information and international outreach and research.
						(j)Vietnam
 (1)AssistanceOf the funds appropriated under titles III and IV of this Act, not less than $165,000,000 shall be made available for assistance for Vietnam, of which not less than—
 (A)$31,350,000 shall be made available under the heading Global Health Programs; (B)$61,450,000 shall be made available under the heading Development Assistance, of which not less than $13,000,000 shall be made available for health and disability programs in areas sprayed with Agent Orange and contaminated with dioxin, to assist individuals with severe upper or lower body mobility impairment or cognitive or developmental disabilities;
 (C)$35,000,000 shall be made available under the heading Economic Support Fund, of which not less than— (i)$20,000,000 shall be made available, notwithstanding any other provision of law, for activities related to the remediation of dioxin contaminated sites in Vietnam and may be made available for assistance for the Government of Vietnam, including the military, for such purposes;
 (ii)$1,500,000 shall be made available for reconciliation programs to address war legacy issues; and (iii)$1,000,000 shall be made available for trilateral programs with Vietnam, subject to prior consultation with the Committees on Appropriations;
 (D)$6,000,000 shall be made available under the heading International Narcotics Control and Law Enforcement; (E)$17,500,000 shall be made available under the heading Nonproliferation, Anti-terrorism, Demining and Related Programs, which shall be made available for the clearance of unexploded ordnance in Vietnam;
 (F)$1,700,000 shall be made available under the heading International Military Education and Training; and (G)not less than $12,000,000 shall be made available under the heading Foreign Military Financing Program.
 (2)Vietnam education foundationNot later than 15 days after enactment of this Act, any remaining unobligated balances made available under the heading Vietnam Education Foundation—Vietnam Debt Repayment Fund pursuant to the Vietnam Education Foundation Act of 2000 (114 Stat. 2763A–257; 22 U.S.C. 2452) that are not necessary for liquidating the final liabilities of the Vietnam Education Foundation shall be available for grants authorized by section 211 of such Act.
 (3)Program exceptionsFunds made available pursuant to this subsection under title III of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be made available notwithstanding any other provision of law, including the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107).
					South and Central Asia
	 
			7034.(a)Afghanistan
 (1)Funding and limitationsFunds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement that are made available for assistance for Afghanistan— (A)shall be made available to implement the South Asia Strategy, the Revised Strategy for United States Engagement in Afghanistan, and the United States Agency for International Development Country Development Cooperation Strategy for Afghanistan;
 (B)shall be made available to continue support for institutions of higher education in Kabul, Afghanistan that are accessible to both men and women, including for the costs for operations and security for such institutions;
 (C)shall be made available for programs that protect and strengthen the rights of Afghan women and girls and promote the political and economic empowerment of women including their meaningful inclusion in political processes;
 (D)shall be made available to significantly increase the recruitment, training, and retention of women in law enforcement positions and to train Afghan security personnel to prevent and address gender-based violence, human trafficking, and other practices that disproportionately harm women and girls; and
 (E)may not be made available for any program, project, or activity that— (i)cannot be sustained, as appropriate, by the Government of Afghanistan or another Afghan entity;
 (ii)is not accessible for the purposes of conducting effective oversight in accordance with applicable Federal statutes and regulations;
 (iii)initiates any new, major infrastructure development; or (iv)includes the participation of any Afghan individual, organization, or government entity if the Secretary of State has credible information that such individual, organization, or entity is knowingly involved in acts of grand corruption, illicit narcotics production or trafficking, or has committed a gross violation of human rights.
							(2)Afghan women
 (A)In generalThe Secretary of State shall promote the meaningful participation of Afghan women in ongoing peace and reconciliation processes in Afghanistan in a manner consistent with the Women, Peace, and Security Act of 2017 (Public Law 115–68), including advocacy for the inclusion of Afghan women leaders in ongoing and future dialogue and negotiations and efforts to ensure that any peace agreement reached with the Taliban protects the rights of women and girls and ensures their freedom of movement, rights to education and work, and access to healthcare and legal representation: Provided, That not later than 45 days after enactment of this Act, the Secretary of State, in consultation with the heads of other relevant Federal agencies, shall submit a report to the appropriate congressional committees describing the steps taken to meet the requirements of this paragraph.
 (B)Assistance(i)Funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Economic Support Fund shall be made available for an endowment pursuant to paragraph (4)(A)(iii) of this subsection for an institution of higher education in Kabul, Afghanistan that is accessible to both men and women: Provided, That prior to the obligation of funds for such an endowment, the Administrator of the United States Agency for International Development shall submit a report to the Committees on Appropriations describing financial safeguards included in any endowment agreement.
 (ii)Of the funds appropriated by this Act under the heading Economic Support Fund that are made available for assistance for Afghanistan, not less than $10,000,000 shall be made available for the Afghan Civilian Victims Assistance Program.
 (3)Additional limitationsNone of the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for assistance for direct government-to-government assistance unless the Secretary of State certifies and reports to the appropriate congressional committees that the Government of Afghanistan is—
 (A)fully implementing policies and procedures related to tax exemptions of United States assistance as required under all relevant bilateral agreements; and
 (B)taking effective steps to combat corruption with such Government. (4)Authorities (A)Funds appropriated by this Act under titles III through VI that are made available for assistance for Afghanistan may be made available—
 (i)notwithstanding section 7052(a)(3) of this Act or any similar provision of law and section 660 of the Foreign Assistance Act of 1961 (22 U.S.C. 2420);
 (ii)for reconciliation programs and disarmament, demobilization, and reintegration activities for former combatants who have renounced violence against the Government of Afghanistan, including in accordance with section 7046(a)(2)(B)(ii) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74); and
 (iii)for an endowment for higher education. (B)Section 7046(a)(2)(A) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall apply to funds appropriated by this Act for assistance for Afghanistan.
 (5)Agreement and certificationFunds appropriated by this Act shall be made available for the following purposes— (A)the submission to the appropriate congressional committees by the President of a copy of any agreement or arrangement between the Government of the United States and the Taliban relating to the United States presence in Afghanistan or Taliban commitments on the future of Afghanistan, which shall be submitted not later than 30 days after finalizing such an agreement or arrangement; and
 (B)the submission to the appropriate congressional committees of a joint certification by the Secretary of State and Secretary of Defense that such agreement or arrangement will further the objective of setting conditions for the long-term defeat of al Qaeda and Islamic State and will not make the United States more vulnerable to terrorist attacks originating from Afghanistan or supported by terrorist elements in Afghanistan.
 (b)BangladeshOf the funds appropriated under titles III and IV of this Act, not less than $205,500,000 shall be made available for assistance for Bangladesh, of which—
 (1)not less than $23,500,000 shall be made available to address the needs of communities impacted by refugees from Burma;
 (2)not less than $2,000,000 shall be made available for democracy programs for the Rohingya community in Bangladesh;
 (3)not less than $10,000,000 shall be made available for programs to protect freedom of expression and due process of law;
 (4)not less than $21,300,000 shall be made available for democracy programs; (5)not less than $3,000,000 shall be made available for programs to improve labor conditions, including by strengthening the capacity of independent worker organizations in the readymade garment, shrimp, and fish export sectors; and
 (6)not less than $1,500,000 shall be made available for programs to professionalize the armed forces and national police, including to promote accountability within the security forces.
					(c)Nepal
 (1)AssistanceOf the funds appropriated under titles III and IV of this Act, not less than $133,800,000 shall be made available for assistance for Nepal, including for earthquake recovery and reconstruction programs and democracy programs.
 (2)Foreign military financing programFunds appropriated by this Act under the heading Foreign Military Financing Program shall only be made available for humanitarian and disaster relief and reconstruction activities in Nepal, and in support of international peacekeeping operations: Provided, That such funds may only be made available for any additional uses if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Nepal is investigating and prosecuting violations of human rights and the laws of war, and the Nepal Army is cooperating fully with civilian judicial authorities in such cases.
					(d)Pakistan
 (1)Terms and conditionsThe terms and conditions of section 7044(c) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6) shall continue in effect during fiscal year 2020: Provided, That funds appropriated in prior Acts making appropriations for the Department of State, foreign operations, and related programs may be withheld pursuant to the requirement of paragraph (4) of such section, except that such funds, which shall remain available until expended, may not be reprogrammed for any other purposes unless so directed in a subsequent Act making appropriations for the Department of State, foreign operations, and related programs.
 (2)Assistance(A)Of the funds appropriated under titles III and IV of this Act, $91,300,000 should be made available for assistance for Pakistan, of which not less than $1,500,000 shall be made available under the heading International Military Education and Training.
 (B)Of the funds appropriated by this Act under the heading Economic Support Fund that are made available for assistance for Pakistan, not less than $15,000,000 shall be made available for democracy programs and not less than $10,000,000 shall be made available for gender programs.
						(e)Sri Lanka
 (1)Bilateral economic assistanceOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $40,000,000 shall be made available for assistance for Sri Lanka, including for economic development programs in communities and sectors impacted by acts of terrorism and civil war, and for programs to assist in the identification and resolution of cases of missing persons from conflict: Provided, That such amounts may only be made available for assistance for the central Government of Sri Lanka subject to the regular notification procedures of the Committees on Appropriations.
 (2)Counterterrorism assistanceOf the funds appropriated by this Act under the heading Nonproliferation, Anti-terrorism, Demining and Related Programs, not less than $7,000,000 shall be made available for assistance for Sri Lanka, including for programs to facilitate communication and coordination between government agencies responsible for countering terrorism.
 (3)International security assistanceOf the funds appropriated by this Act under the heading Foreign Military Financing Program, up to $500,000 may be made available for assistance for Sri Lanka: Provided, That such funds may be made available only for programs to support humanitarian and disaster response preparedness and maritime security, including professionalization and training for the navy and coast guard: Provided further, That funds made available for assistance for Sri Lanka for peacekeeping activities may only be made available subject to the regular notification procedures of the Committees on Appropriations.
 (f)Regional programsThe terms and conditions of section 7044(e) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6) shall continue in effect during fiscal year 2020.
				latin america and the caribbean 
			7035.(a)Central America
 (1)Assistance appropriated by this actOf the funds appropriated under titles III and IV of this Act, not less than $515,000,000 shall be made available for assistance for Belize, Costa Rica, El Salvador, Guatemala, Honduras, Nicaragua, and Panama, including through the Central America Regional Security Initiative: Provided, That such funds shall be made available for global health, humanitarian, development, democracy, border security, and law enforcement programs for such countries, including for programs to reduce violence against women and girls and to combat corruption, including support for commissions against corruption and impunity, as appropriate: Provided further, That not later than 60 days after enactment of this Act, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a detailed plan for each country with specific objectives and benchmarks for the use of funds made available by this section: Provided further, That such funds may only be obligated following consultation with, and subject to the regular notification procedures of, the Committees on Appropriations.
 (2)Assistance appropriated by prior actsOf the funds appropriated under titles III and IV of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6), not less than $525,000,000 shall be made available for assistance for Belize, Costa Rica, El Salvador, Guatemala, Honduras, Nicaragua, and Panama, including through the Central America Regional Security Initiative.
 (3)Central america partnership fundFunds made available under title III of this Act shall be made available for the establishment of a Central America Partnership Fund, to be administered by the United States Agency for International Development, subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That such funds shall be provided, to the maximum extent practicable, on a cost-matching basis from sources other than the United States Government.
 (4)Limitation on assistance for central governmentsFunds made available pursuant to this section may be made available for assistance for the central government of El Salvador, Guatemala, or Honduras only if the Secretary of State certifies and reports to the Committees on Appropriations not later than 180 days after enactment of this Act that such government is effectively and consistently—
 (A)combating corruption and impunity, including prosecuting corrupt government officials; (B)supporting the independence of the judiciary and of electoral institutions;
 (C)protecting the rights of civil society, opposition political parties, and independence of the media;
 (D)cooperating with commissions against corruption and impunity, as applicable; and (E)providing effective and accountable law enforcement and security for their citizens:
						Provided, That if the Secretary is unable to make the certification required by this paragraph, funds
			 intended for the central government of such country shall be made
			 available for global health, humanitarian, development, democracy, border
			 security, and law enforcement programs in such country only through local
 government entities and nongovernmental organizations.(5)Prior actsThe terms and conditions of section 7045(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6) or any similar provision of law in a prior Act making appropriations for the Department of State, foreign operations, and related programs, shall not apply to funds made available in such prior Acts for such purposes: Provided, That the requirements of paragraphs (2) and (4) of this subsection shall apply to assistance for El Salvador, Guatemala, and Honduras appropriated in such prior Acts.
					(b)Colombia
 (1)AssistanceOf the funds appropriated by this Act under titles III and IV, not less than $403,000,000 shall be made available for assistance for Colombia, including to support the efforts of the Government of Colombia to—
 (A)conduct a unified campaign against narcotics trafficking, organizations designated as foreign terrorist organizations pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189), and other criminal or illegal armed groups: Provided, That aircraft supported by funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be used to transport personnel and supplies involved in drug eradication and interdiction, including security for such activities, and to provide transport in support of alternative development programs and investigations by civilian judicial authorities;
 (B)enhance security and stability; (C)strengthen and expand governance, the rule of law, and access to justice;
 (D)promote economic and social development in areas impacted by conflict;
 (E)assist communities impacted by significant refugee or migrant populations; and (F)implement a peace agreement between the Government of Colombia and illegal armed groups, including for vocational training and integration programs for former combatants, in accordance with constitutional and legal requirements in Colombia.
 (2)LimitationNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for assistance for Colombia may be made available for payment of reparations to conflict victims or compensation to demobilized combatants associated with a peace agreement between the Government of Colombia and illegal armed groups.
 (3)Human rightsOf the funds appropriated by this Act under the heading Foreign Military Financing Program and made available for assistance for Colombia, 20 percent may be obligated only after the Secretary of State certifies and reports to the Committees on Appropriations that—
 (A)the Special Jurisdiction for Peace and other judicial authorities are taking effective steps to hold accountable perpetrators of gross violations of human rights in a manner consistent with international law, including for command responsibility, and sentence them to deprivation of liberty;
 (B)the Government of Colombia is taking effective steps to prevent attacks against human rights defenders and other civil society activists, trade unionists, and journalists, and judicial authorities are prosecuting those responsible for such attacks; and
 (C)senior military officers responsible for ordering, committing, and covering up cases of false positives are being held accountable, including removal from active duty if found guilty through criminal or disciplinary proceedings:
						Provided, That the limitation of this paragraph shall not apply to funds made available for aviation
			 instruction and maintenance, and maritime and
			 riverine security programs.(c)Venezuela
 (1)Assistance(A)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $30,000,000 shall be made available for democracy programs for Venezuela. (B)Funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Development Assistance shall be made available for assistance for communities in countries supporting or otherwise impacted by refugees from Venezuela, including Colombia, Peru, Ecuador, Curacao, and Trinidad and Tobago: Provided, That such amounts are in addition to funds otherwise made available for assistance for such countries, subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
 (2)StrategyPrior to the initial obligation of funds made available by this Act for assistance for Venezuela, but not later than 60 days after enactment of this Act, the Secretary of State, in consultation with the USAID Administrator, shall submit to the appropriate congressional committees a comprehensive strategy based on various political transition scenarios that includes 3-year budget detailing the anticipated levels of United States assistance necessary to effectively mitigate the crisis in Venezuela or assist in a political transition, as relevant, including the costs of addressing the needs of Venezuelan refugees in neighboring countries.
					Europe and Eurasia
			7036.(a)Assistance
 (1)GeorgiaOf the funds appropriated by this Act under titles III and IV, not less than $132,025,000 shall be made available for assistance for Georgia.
 (2)UkraineOf the funds appropriated by this Act under titles III and IV, not less than $448,000,000 shall be made available for assistance for Ukraine.
 (b)LimitationNone of the funds appropriated by this Act may be made available for assistance for a government of an Independent State of the former Soviet Union if such government directs any action in violation of the territorial integrity or national sovereignty of any other Independent State of the former Soviet Union, such as those violations included in the Helsinki Final Act: Provided, That except as otherwise provided in section 7037(a) of this Act, funds may be made available without regard to the restriction in this subsection if the President determines that to do so is in the national security interest of the United States: Provided further, That prior to executing the authority contained in the previous proviso, the Secretary of State shall consult with the Committees on Appropriations on how such assistance supports the national security interest of the United States.
 (c)Section 907 of the Freedom Support ActSection 907 of the FREEDOM Support Act (22 U.S.C. 5812 note) shall not apply to— (1)activities to support democracy or assistance under title V of the FREEDOM Support Act (22 U.S.C. 5851 et seq.) and section 1424 of the Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2333) or non-proliferation assistance;
 (2)any assistance provided by the Trade and Development Agency under section 661 of the Foreign Assistance Act of 1961 (22 U.S.C. 2421);
 (3)any activity carried out by a member of the United States and Foreign Commercial Service while acting within his or her official capacity;
 (4)any insurance, reinsurance, guarantee, or other assistance provided by the Overseas Private Investment Corporation under title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2191 et seq.);
 (5)any financing provided under the Export-Import Bank Act of 1945 (Public Law 79–173); or (6)humanitarian assistance.
 (d)TurkeyNone of the funds made available by this Act may be used to facilitate or support the sale of defense articles or defense services to the Turkish Presidential Protection Directorate (TPPD) under Chapter 2 of the Arms Export Control Act (22 U.S.C. 2761 et seq.) unless the Secretary of State determines and reports to the appropriate congressional committees that members of the TPPD that are named in the July 17, 2017, indictment by the Superior Court of the District of Columbia, and against whom there are pending charges, have returned to the United States to stand trial in connection with the offenses contained in such indictment or have otherwise been brought to justice: Provided, That the limitation in this paragraph shall not apply to the use of funds made available by this Act for border security purposes, for North Atlantic Treaty Organization or coalition operations, or to enhance the protection of United States officials and facilities in Turkey.
				Countering Russian influence and aggression
 7037.(a)LimitationNone of the funds appropriated by this Act may be made available for assistance for the central Government of the Russian Federation.
				(b)Annexation of Crimea
 (1)ProhibitionNone of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has taken affirmative steps intended to support or be supportive of the Russian Federation annexation of Crimea or other territory in Ukraine: Provided, That except as otherwise provided in subsection (a), the Secretary may waive the restriction on assistance required by this paragraph if the Secretary determines and reports to such Committees that to do so is in the national interest of the United States, and includes a justification for such interest.
 (2)LimitationNone of the funds appropriated by this Act may be made available for— (A)the implementation of any action or policy that recognizes the sovereignty of the Russian Federation over Crimea or other territory in Ukraine;
 (B)the facilitation, financing, or guarantee of United States Government investments in Crimea or other territory in Ukraine under the control of Russian-backed separatists, if such activity includes the participation of Russian Government officials, or other Russian owned or controlled financial entities; or
 (C)assistance for Crimea or other territory in Ukraine under the control of Russian-backed separatists, if such assistance includes the participation of Russian Government officials, or other Russian owned or controlled financial entities.
 (3)International financial institutionsThe Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to use the voice and vote of the United States to oppose any assistance by such institution (including any loan, credit, or guarantee) for any program that violates the sovereignty or territorial integrity of Ukraine.
 (4)DurationThe requirements and limitations of this subsection shall cease to be in effect if the Secretary of State determines and reports to the Committees on Appropriations that the Government of Ukraine has reestablished sovereignty over Crimea and other territory in Ukraine under the control of Russian-backed separatists.
					(c)Occupation of the georgian territories of abkhazia and tskhinvali region/South ossetia
 (1)ProhibitionNone of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has recognized the independence of, or has established diplomatic relations with, the Russian Federation occupied Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia: Provided, That the Secretary shall publish on the Department of State website a list of any such central governments in a timely manner: Provided further, That the Secretary may waive the restriction on assistance required by this paragraph if the Secretary determines and reports to the Committees on Appropriations that to do so is in the national interest of the United States, and includes a justification for such interest.
 (2)LimitationNone of the funds appropriated by this Act may be made available to support the Russian Federation occupation of the Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia.
 (3)International financial institutionsThe Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to use the voice and vote of the United States to oppose any assistance by such institution (including any loan, credit, or guarantee) for any program that violates the sovereignty and territorial integrity of Georgia.
					(d)Countering Russian Influence Fund
 (1)AssistanceOf the funds appropriated by this Act under the headings Assistance for Europe, Eurasia and Central Asia, International Narcotics Control and Law Enforcement, International Military Education and Training, and Foreign Military Financing Program, not less than $285,000,000 shall be made available to carry out the purposes of the Countering Russian Influence Fund, as authorized by section 254 of the Countering Russian Influence in Europe and Eurasia Act of 2017 (Public Law 115–44; 22 U.S.C. 9543) and notwithstanding the country limitation in subsection (b) of such section, and programs to enhance the capacity of law enforcement and security forces globally and strengthen security cooperation between countries in Asia, Europe, Eurasia and the Middle East and the United States and the North Atlantic Treaty Organization, as appropriate.
 (2)Economics and tradeFunds appropriated by this Act and made available for assistance for the Eastern Partnership countries shall be made available to advance the implementation of Association Agreements and trade agreements with the European Union, and to reduce their vulnerability to external economic and political pressure from the Russian Federation.
 (e)Democracy ProgramsFunds appropriated by this Act shall be made available to support democracy programs in the Russian Federation, including to promote Internet freedom, and shall also be made available to support the democracy and rule of law strategy required by section 7071(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76).
				UNITED
	 NATIONS
 7038.(a)Continuation of certain terms and conditionsThe terms and conditions of section 7048 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6), except subsections (a), (c), (d), (g), (i), and (k), shall remain in effect during fiscal year 2020.
				(b)Transparency and accountability
 (1)Withholding of fundsOf the funds appropriated under the heading Contributions to International Organizations in title 1 and International Organizations and Programs in title V of this Act that are available for contributions to the United Nations (including the Department of Peacekeeping Operations), any United Nations agency, or the Organization of American States, 15 percent may not be obligated for such organization, department, or agency until the Secretary of State determines and reports to the Committees on Appropriations that the organization, department, or agency is—
 (A)posting on a publicly available website, consistent with privacy regulations and due process, regular financial and programmatic audits of such organization, department, or agency, and providing the United States Government with necessary access to such financial and performance audits;
 (B)effectively implementing and enforcing policies and procedures which meet or exceed best practices in the United States for the protection of whistleblowers from retaliation, including—
 (i)protection against retaliation for internal and lawful public disclosures; (ii)legal burdens of proof;
 (iii)statutes of limitation for reporting retaliation; (iv)access to binding independent adjudicative bodies, including shared cost and selection external arbitration; and
 (v)results that eliminate the effects of proven retaliation, including provision for the restoration of prior employment; and
 (C)effectively implementing and enforcing policies and procedures on the appropriate use of travel funds, including restrictions on first class and business class travel.
 (2)WaiverThe restrictions imposed by or pursuant to paragraph (1) may be waived on a case- by-case basis if the Secretary of State determines and reports to the Committees on Appropriations that such waiver is necessary to avert or respond to a humanitarian crisis.
 (3)Posting of reportThe report required by paragraph (1) shall be posted on the Department of State website not later than 7 days following submission to the Committees on Appropriations.
					(c)Assessments
 (1)Contributions to international organizationsWith the exception of organizations from which the United States has withdrawn, funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Contributions to International Organizations shall be made available for payment of the full United States assessment to the United Nations regular budget at 22 percent for 2019, 2020, and 2021, as agreed to by the Department of State in A/RES/73/271 on December 22, 2018: Provided, That funds shall be made available for the full United States assessment for other international organizations funded under this heading unless otherwise provided for by this Act or another provision of law.
 (2)Contributions for international peacekeeping activitiesFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Contributions for International Peacekeeping Activities shall be made available for payment of United States assessed contributions to United Nations peacekeeping operations at not less than 25 percent of the total of all assessed contributions for peacekeeping operations, pursuant to section 404(b)(2) of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (Public Law 103–236).
 (d)ReportNot later than 45 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the amount of funds available for obligation or expenditure in fiscal year 2020 for contributions to any organization, department, agency, or program within the United Nations system or any international program that are withheld from obligation or expenditure due to any provision of law: Provided, That the Secretary shall update such report each time additional funds are withheld by operation of any provision of law: Provided further, That the reprogramming of any withheld funds identified in such report, including updates thereof, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
 (e)Additional availabilitySubject to the regular notification procedures of the Committees on Appropriations, funds appropriated by this Act which are returned or not made available due to the implementation of subsection (a), the third proviso under the heading Contributions for International Peacekeeping Activities in title I of this Act, or section 307(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2227(a)), shall remain available for obligation until September 30, 2021: Provided, That the requirement to withhold funds for programs in Burma under section 307(a) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated by this Act.
				Law enforcement and security
			7039.(a)Assistance
 (1)Community-based police assistanceFunds made available under titles III and IV of this Act to carry out the provisions of chapter 1 of part I and chapters 4 and 6 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq., 2346 et seq., 2348 et seq.), may be used, notwithstanding section 660 of that Act (22 U.S.C. 2420), to enhance the effectiveness and accountability of civilian police authority through training and technical assistance in human rights, the rule of law, anti-corruption, strategic planning, and through assistance to foster civilian police roles that support democratic governance, including assistance for programs to prevent conflict, respond to disasters, address gender-based violence, and foster improved police relations with the communities they serve.
 (2)Combat casualty care(A)Consistent with the objectives of the Foreign Assistance Act of 1961 and the Arms Export Control Act, funds appropriated by this Act under the headings Peacekeeping Operations and Foreign Military Financing Program shall be made available for combat casualty training and equipment.
 (B)The Secretary of State shall offer combat casualty care training and equipment as a component of any package of lethal assistance funded by this Act with funds appropriated under the headings Peacekeeping Operations and Foreign Military Financing Program: Provided, That the requirement of this subparagraph shall apply to a country in conflict, unless the Secretary determines that such country has in place, to the maximum extent practicable, functioning combat casualty care treatment and equipment that meets or exceeds the standards recommended by the Committee on Tactical Combat Casualty Care: Provided further, That any such training and equipment for combat casualty care shall be made available through an open and competitive process.
 (3)Training related to international humanitarian lawThe Secretary of State shall offer training related to the requirements of international humanitarian law as a component of any package of lethal assistance funded by this Act with funds appropriated under the headings Peacekeeping Operations and Foreign Military Financing Program: Provided, That the requirement of this paragraph shall not apply to a country that is a member of the North Atlantic Treaty Organization (NATO), is a major non-NATO ally designated by section 517(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321k(b)), or is complying with international humanitarian law: Provided further, That any such training shall be made available through an open and competitive process.
 (4)Security force professionalizationFunds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Peacekeeping Operations shall be made available to increase the capacity of foreign military and law enforcement personnel to operate in accordance with appropriate standards relating to human rights and the protection of civilians in the manner specified under this section in the report accompanying this Act, following consultation with the Committees on Appropriations: Provided, That funds made available pursuant to this paragraph shall be made available through an open and competitive process.
 (5)Global security contingency fundNotwithstanding any other provision of this Act, up to $7,500,000 from funds appropriated by this Act under the headings Peacekeeping Operations and Foreign Military Financing Program may be transferred to, and merged with, funds previously made available under the heading Global Security Contingency Fund, subject to the regular notification procedures of the Committees on Appropriations.
 (6)International prison conditionsOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, and International Narcotics Control and Law Enforcement, not less than $15,000,000 shall be made available for assistance to eliminate inhumane conditions in foreign prisons and other detention facilities, notwithstanding section 660 of the Foreign Assistance Act of 1961 (22 U.S.C. 2420): Provided, That the Secretary of State and the USAID Administrator shall consult with the Committees on Appropriations on the proposed uses of such funds prior to obligation and not later than 90 days after enactment of this Act: Provided further, That such funds shall be in addition to funds otherwise made available by this Act for such purpose.
					(b)Authorities
 (1)Reconstituting civilian police authorityIn providing assistance with funds appropriated by this Act under section 660(b)(6) of the Foreign Assistance Act of 1961 (22 U.S.C. 2420(b)(6)), support for a nation emerging from instability may be deemed to mean support for regional, district, municipal, or other sub-national entity emerging from instability, as well as a nation emerging from instability.
 (2)Disarmament, demobilization, and reintegrationSection 7034(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2020.
 (3)Extension of war reserves stockpile authority(A)Section 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) shall be applied by substituting 2021 for 2020.
 (B)Section 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) shall be applied by substituting 2020, and 2021 for and 2020.
 (4)Commercial leasing of defense articlesNotwithstanding any other provision of law, and subject to the regular notification procedures of the Committees on Appropriations, the authority of section 23(a) of the Arms Export Control Act (22 U.S.C. 2763) may be used to provide financing to Israel, Egypt, the North Atlantic Treaty Organization (NATO), and major non-NATO allies for the procurement by leasing (including leasing with an option to purchase) of defense articles from United States commercial suppliers, not including Major Defense Equipment (other than helicopters and other types of aircraft having possible civilian application), if the President determines that there are compelling foreign policy or national security reasons for those defense articles being provided by commercial lease rather than by government-to-government sale under such Act.
 (5)Special defense acquisition fundUp to $900,000,000 may be obligated pursuant to section 51(c)(2) of the Arms Export Control Act (22 U.S.C. 2795(c)(2)) for the purposes of the Special Defense Acquisition Fund (the Fund), to remain available for obligation until September 30, 2022: Provided, That the provision of defense articles and defense services to foreign countries or international organizations from the Fund shall be subject to the concurrence of the Secretary of State.
 (6)Haitian coast guardThe Government of Haiti shall be eligible to purchase defense articles and services under the Arms Export Control Act (22 U.S.C. 2751 et seq.) for the Coast Guard.
 (7)Public disclosureFor the purposes of funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for assistance for units of foreign security forces, the term to the maximum extent practicable in section 620M(d)(7) of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) means that the identity of such units shall be made publicly available unless the Secretary of State, on a case-by-case basis, determines and reports to the appropriate congressional committees that disclosure would endanger the safety of human sources or reveal sensitive intelligence sources and methods, or that non-disclosure is in the national security interest of the United States: Provided, That any such determination shall include a detailed justification, and may be submitted in classified form.
 (8)Duty to informIf assistance to a foreign security force is provided in a manner in which the recipient unit or units cannot be identified prior to the transfer of assistance, the Secretary of State shall provide a list of units prohibited from receiving such assistance pursuant to section 620M of the Foreign Assistance Act of 1961 to the recipient government.
					(c)Limitations
 (1)Child soldiersFunds appropriated by this Act should not be used to support any military training or operations that include child soldiers.
 (2)Landmines and cluster munitionsThe terms and conditions of section 7049(c)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6) shall remain in effect during fiscal year 2020.
 (3)Crowd control itemsFunds appropriated by this Act should not be used for tear gas, small arms, light weapons, ammunition, or other items for crowd control purposes for foreign security forces that use excessive force to repress peaceful expression, association, or assembly in countries that the Secretary of State determines are undemocratic or are undergoing democratic transitions.
 (4)Annual foreign military training reportFor the purposes of implementing section 656 of the Foreign Assistance Act of 1961 (22 U.S.C. 2416), the term military training provided to foreign military personnel by the Department of Defense and the Department of State shall be deemed to include all military training provided by foreign governments with funds appropriated to the Department of Defense or the Department of State, except for training provided by the government of a country designated by section 517(b) of such Act (22 U.S.C. 2321k(b)) as a major non-North Atlantic Treaty Organization ally.
					FOREIGN ASSISTANCE REVIEW
 7040.(a)United states government accountability office assessmentNone of the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be used to implement the recommendations of any foreign assistance review prepared or conducted by the National Security Council, Office of Management and Budget, Department of State, or United States Agency for International Development, or any combination thereof, until an assessment of such review, including the methodology used to determine any such recommendations, is conducted by the United States Government Accountability Office and the findings of such assessment are submitted to the appropriate congressional committees: Provided, That the findings shall be submitted in unclassified form, but may include a classified annex.
 (b)Consultation and notificationProgrammatic, funding, and organizational changes resulting from the implementation of any foreign assistance review referenced in subsection (a) shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That any such notification shall be submitted in unclassified form, but may include a classified annex.
				STABILIZATION AND DEVELOPMENT IN REGIONS IMPACTED BY EXTREMISM AND CONFLICT
			7041.(a)Relief and Recovery Fund
 (1)Funds and transfer authorityOf the funds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, Peacekeeping Operations, and Foreign Military Financing Program, not less than $200,000,000 shall be made available for the Relief and Recovery Fund for assistance for areas liberated or at risk from, or under the control of, the Islamic State of Iraq and Syria, other terrorist organizations, or violent extremist organizations, including for stabilization assistance for vulnerable ethnic and religious minority communities affected by conflict: Provided, That unless specifically designated in this Act or in the report accompanying this Act for assistance for countries, such funds are in addition to amounts otherwise made available for such purposes: Provided further, That such funds appropriated under such headings may be transferred to, and merged with, funds appropriated under such headings: Provided further, That such transfer authority is in addition to any other transfer authority provided by this Act or any other Act, and is subject to the regular notification procedures of the Committees on Appropriations.
 (2)Transitional justiceOf the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement that are made available for the Relief and Recovery Fund, not less than $10,000,000 shall be made available for programs to promote accountability in Iraq and Syria for genocide, crimes against humanity, and war crimes, which shall be in addition to any other funds made available by this Act for such purposes: Provided, That such programs shall include components to develop local investigative and judicial skills, and to collect and preserve evidence and maintain the chain of custody of evidence, including for use in prosecutions, and may include the establishment of, and assistance for, transitional justice mechanisms: Provided further, That such funds shall be administered by the Special Coordinator for the Office of Global Criminal Justice, Department of State: Provided further, That funds made available by this paragraph shall be made available on an open and competitive basis.
 (b)Countering violent extremism in asiaOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $2,500,000 shall be made available for programs to counter violent extremism in Asia, including within the Buddhist community: Provided, That such funds are in addition to funds otherwise made available by this Act for such purposes.
				(c)Fragile states and extremism
 (1)Global fragility fund and other multilateral fundsFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be made available—
 (A)to implement the Global Fragility Act of 2019 (S. 727, as reported to the Senate on July 18, 2019), if such Act or similar Act is enacted into law, including for the Global Fragility Fund authorized by section 11(c) of such Act; and
 (B)as a contribution to multilateral funds that are established to address fragility and extremism, particularly in the countries of the Sahel, following consultation with the Committees on Appropriations.
 (2)Global community engagement and resilience fundOf the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Economic Support Fund, not less than $10,000,000 shall be made available to the Global Community Engagement and Resilience Fund (GCERF), including as a contribution: Provided, That any such funds made available for the GCERF shall be made available on a cost-matching basis from sources other than the United States Government, to the maximum extent practicable.
 (d)Global Concessional financing facilityOf the funds appropriated by this Act under the heading Economic Support Fund, $25,000,000 shall be made available for the Global Concessional Financing Facility of the World Bank to provide financing to support refugees and host communities: Provided, That such funds shall be in addition to funds allocated for bilateral assistance in the report required by section 653(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2413(a)), and may only be made available subject to prior to consultation with the Committees on Appropriations.
				prohibition on publicity or propaganda
 7042.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes within the United States not authorized before enactment of this Act by Congress: Provided, That up to $25,000 may be made available to carry out the provisions of section 316 of the International Security and Development Cooperation Act of 1980 (Public Law 96–533; 22 U.S.C. 2151a note).
				Disability
	 programs
 7043.(a)AssistanceOf the funds appropriated by this Act under the headings Development Assistance and Economic Support Fund, not less than $15,000,000, in addition to funds otherwise made available by this Act for such purposes, shall be made available for programs and activities administered by the United States Agency for International Development to address the needs and protect and promote the rights of people with disabilities in developing countries, including initiatives that focus on independent living, economic self-sufficiency, advocacy, education, employment, transportation, sports, and integration of individuals with disabilities, including for the cost of translation.
 (b)Management, oversight, and technical supportOf the funds made available pursuant to this section, 5 percent may be used for USAID for management, oversight, and technical support.
				United states agency for
	 international development management
 7044.(a)AuthorityUp to $100,000,000 of the funds made available in title III of this Act pursuant to or to carry out the provisions of part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used by the United States Agency for International Development to hire and employ individuals in the United States and overseas on a limited appointment basis pursuant to the authority of sections 308 and 309 of the Foreign Service Act of 1980 (22 U.S.C. 3948 and 3949).
 (b)RestrictionThe authority to hire individuals contained in subsection (a) shall expire on September 30, 2021.
 (c)ConditionsThe authority of subsection (a) should only be used to the extent that an equivalent number of positions that are filled by personal services contractors or other non-direct hire employees of USAID, who are compensated with funds appropriated to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, are eliminated.
				(d)Program Account
 ChargedThe account charged for the cost of an individual hired and employed under the authority of this section shall be the account to which the responsibilities of such individual primarily relate: Provided, That funds made available to carry out this section may be transferred to, and merged with, funds appropriated by this Act in title II under the heading Operating Expenses.
				(e)Foreign Service
 Limited ExtensionsIndividuals hired and employed by USAID, with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, pursuant to the authority of section 309 of the Foreign Service Act of 1980 (22 U.S.C. 3949), may be extended for a period of up to 4 years notwithstanding the limitation set forth in such section.
				(f)Disaster Surge
 CapacityFunds appropriated under title III of this Act to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used, in addition to funds otherwise available for such purposes, for the cost (including the support costs) of individuals detailed to or employed by USAID whose primary responsibility is to carry out programs in response to natural disasters, or man-made disasters subject to the regular notification procedures of the Committees on Appropriations.
				(g)Personal
 Services ContractorsFunds appropriated by this Act to carry out chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq., 2346 et seq., 2427), and title II of the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.), may be used by USAID to employ up to 40 personal services contractors in the United States, notwithstanding any other provision of law, for the purpose of providing direct, interim support for new or expanded overseas programs and activities managed by the agency until permanent direct hire personnel are hired and trained: Provided, That not more than 15 of such contractors shall be assigned to any bureau or office: Provided further, That such funds appropriated to carry out title II of the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.), may be made available only for personal services contractors assigned to the Office of Food for Peace or successor office.
				(h)Small
 BusinessIn entering into multiple award indefinite-quantity contracts with funds appropriated by this Act, USAID may provide an exception to the fair opportunity process for placing task orders under such contracts when the order is placed with any category of small or small disadvantaged business.
 (i)Senior foreign service limited appointmentsIndividuals hired pursuant to the authority provided by section 7059(o) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) may be assigned to or support programs in Afghanistan or Pakistan with funds made available in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs.
				global health
	 activities
			7045.(a)In
 generalFunds appropriated by titles III and IV of this Act that are made available for bilateral assistance for child survival activities or disease programs including activities relating to research on, and the prevention, treatment and control of, HIV/AIDS may be made available notwithstanding any other provision of law except for provisions under the heading Global Health Programs and the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (117 Stat. 711; 22 U.S.C. 7601 et seq.), as amended: Provided, That of the funds appropriated under title III of this Act, not less than $632,550,000 should be made available for family planning/reproductive health, including in areas where population growth threatens biodiversity or endangered species: Provided further, That the USAID Administrator shall promptly inform the Committees on Appropriations of any instance in which 48 CFR § 752.7038 has not been applied to any USAID solicitation and resulting contract, including to any services provided under such contract, and any similar provisions in Automated Directives Systems Chapter 303 which have not been applied to any USAID assistance award, including to any services provided under such award, from funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs for family planning/reproductive health and HIV/AIDS programs, projects, and activities under the headings Global Health Programs and Economic Support Fund: Provided further, That not later than 45 days after enactment of this Act, the USAID Administrator shall develop processes and procedures to implement the previous proviso, including a mechanism through which information related to such requirements in 48 CFR § 752.7038 and Automated Directives Systems Chapter 303 may be reported to USAID.
				(b)Infectious Disease Outbreaks
 (1) Extraordinary measuresIf the Secretary of State determines and reports to the Committees on Appropriations that an international infectious disease outbreak is sustained, severe, and is spreading internationally, or that it is in the national interest to respond to a Public Health Emergency of International Concern, funds appropriated by this Act under the headings Global Health Programs, Development Assistance, International Disaster Assistance, Complex Crises Fund, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Migration and Refugee Assistance, and Millennium Challenge Corporation may be made available to combat such infectious disease or public health emergency, and may be transferred to, and merged with, funds appropriated under such headings for the purposes of this paragraph.
 (2)Ebola virus diseaseFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading International Disaster Assistance that are made available to respond to the Ebola virus disease outbreak in the Democratic Republic of the Congo, including countries affected by, or at risk of being affected by, such outbreak, shall be the responsibility of the Assistant Administrator for Democracy, Conflict, and Humanitarian Assistance, USAID, or successor official responsible for USAID Ebola response: Provided, That up to $50,000,000 of such funds appropriated by this Act may be transferred to, and merged with, funds appropriated by this Act under the heading Global Health Programs to carry out the purposes of this subsection, including complementary activities, and shall remain available until expended: Provided further, That funds made available pursuant to the previous proviso, shall be made available notwithstanding the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107).
 (3)Consultation and notificationFunds made available by this subsection shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations.
 (c)EvaluationFunds made available by this Act shall be made available for a Government Accountability Office (GAO) evaluation of family planning/reproductive health assistance made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Global Health Programs and Economic Support Fund: Provided, That such evaluation shall be submitted to the Committees on Appropriations not later than 180 days after enactment of this Act: Provided further, That GAO shall consult with the Committees on Appropriations on the scope of such evaluation, which shall include—
 (1)an assessment of the award processes, including the criteria used to select implementers and beneficiaries, the financial and programmatic oversight mechanisms, the benchmarks for measuring results, and any material changes to such processes, mechanisms, and benchmarks during fiscal years 2017, 2018, and 2019; and
 (2)the effects that have resulted from including such funds in combination with other funds in grants, cooperative agreements, contracts, programs, projects, or activities that are outside the scope of family planning/reproductive health.
					gender
	 equality
			7046.(a)Women's empowerment
 (1)Gender equalityFunds appropriated by this Act shall be made available to promote gender equality in United States Government diplomatic and development efforts by raising the status, increasing the participation, and protecting the rights of women and girls worldwide.
 (2)Women’s economic empowermentFunds appropriated by this Act shall be made available to implement the Women’s Entrepreneurship and Economic Empowerment Act of 2018 (Public Law 115–428): Provided, That the Secretary of State and the Administrator of the United States Agency for International Development, as appropriate, shall consult with the Committees on Appropriations prior to the initial obligation of funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available to implement such Act.
 (3)Women’s global development and prosperity initiativeOf the funds appropriated under title III of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, up to $100,000,000 should be made available for the Women’s Global Development and Prosperity Initiative.
					(b)Women’s
 leadershipOf the funds appropriated by title III of this Act, not less than $50,000,000 shall be made available for programs specifically designed to increase leadership opportunities for women in countries where women and girls suffer discrimination due to law, policy, or practice, by strengthening protections for women’s political status, expanding women’s participation in political parties and elections, and increasing women’s opportunities for leadership positions in the public and private sectors at the local, provincial, and national levels.
				(c)Gender-Based
		violence
 (1)Conflict and non-conflict settings(A)Of the funds appropriated under titles III and IV of this Act, not less than $150,000,000 shall be made available to implement a multi-year strategy to prevent and respond to gender-based violence in countries where it is common in conflict and non-conflict settings.
 (B)Funds appropriated under titles III and IV of this Act that are available to train foreign police, judicial, and military personnel, including for international peacekeeping operations, shall address, where appropriate, prevention and response to gender-based violence and trafficking in persons, and shall promote the integration of women into the police and other security forces.
 (2)Coordinated effortsDepartment of State and United States Agency for International Development gender programs shall incorporate coordinated efforts to combat a variety of forms of gender-based violence, including child marriage, rape, female genital cutting and mutilation, and domestic violence, among other forms of gender-based violence in conflict and non-conflict settings.
 (d)Women, Peace, and SecurityFunds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement should be made available to support a multi-year strategy to expand, and improve coordination of, United States Government efforts to empower women as equal partners in conflict prevention, peace building, transitional processes, and reconstruction efforts in countries affected by conflict or in political transition, and to ensure the equitable provision of relief and recovery assistance to women and girls.
 (e)Women and girls at risk from extremism and conflictOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $15,000,000 shall be made available to support women and girls who are at risk from extremism and conflict, and for the activities described in section 7059(e)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141): Provided, That such funds are in addition to amounts otherwise made available by this Act for such purposes, and shall be made available following consultation with, and the regular notification procedures of, the Committees on Appropriations.
				Sector allocations
			7047.(a)Basic education and higher education
 (1)Basic education(A)Of the funds appropriated under title III of this Act, up to $515,000,000 shall be made available for assistance for basic education, and such funds may be made available notwithstanding any other provision of law that restricts assistance to foreign countries: Provided, That such funds shall also be used for secondary education activities: Provided further, That the Administrator of the United States Agency for International Development, following consultation with the Committees on Appropriations, may reprogram such funds between countries.
 (B)If the USAID Administrator determines that any unobligated balances of funds specifically designated for assistance for basic education in prior Acts making appropriations for the Department of State, foreign operations, and related programs are in excess of the absorptive capacity of recipient countries, such funds may be made available for other programs authorized under chapter 1 of part I of the Foreign Assistance Act of 1961, notwithstanding such funding designation: Provided, That the authority of the previous proviso shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
 (C)Of the funds appropriated under title III of this Act for assistance for basic education programs, not less than $115,000,000 shall be made available for contributions to multilateral partnerships that support education.
 (2)Higher educationOf the funds appropriated by title III of this Act, not less than $235,000,000 shall be made available for assistance for higher education: Provided, That such funds may be made available notwithstanding any other provision of law that restricts assistance to foreign countries, and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That of such amount, not less than $35,000,000 shall be made available for new and ongoing partnerships between higher education institutions in the United States and developing countries focused on building the capacity of higher education institutions and systems in developing countries: Provided further, That not later than 45 days after enactment of this Act, the USAID Administrator shall consult with the Committees on Appropriations on the proposed uses of funds for such partnerships.
 (b)Development ProgramsOf the funds appropriated by this Act under the heading Development Assistance, not less than $17,000,000 shall be made available for cooperative development programs of USAID, not less than $30,000,000 shall be made available for the American Schools and Hospitals Abroad program, and not less than $3,500,000 shall be made available for programs administered by the Advisor for Indigenous Peoples Issues, United States Agency for International Development.
				(c)Environment  Programs
 (1)In generalOf the funds appropriated under title III of this Act, not less than $964,575,000 shall be made available for environment and renewable energy programs, of which not less than $179,000,000 shall be for renewable energy programs and not less than $177,000,000 shall be for adaptation programs.
 (2)Authority and notification(A)Funds appropriated by this Act to carry out the provisions of sections 103 through 106, and chapter 4 of part II, of the Foreign Assistance Act of 1961 (22 U.S.C. 2151, 2151–1, 2151a, 2346 et seq.) may be used, notwithstanding any other provision of law, except for the provisions of this subsection, to support environment programs.
 (B)Funds made available pursuant to this subsection shall be subject to the regular notification procedures of the Committees on Appropriations.
 (3)Conservation programs and limitations(A)Of the funds appropriated under title III of this Act, not less than $314,000,000 shall be made available for biodiversity conservation programs.
 (B)Not less than $90,664,000 of the funds appropriated under titles III and IV of this Act shall be made available to combat the transnational threat of wildlife poaching and trafficking.
 (C)None of the funds appropriated under title IV of this Act may be made available for training or other assistance for any military unit or personnel that the Secretary of State determines has been credibly alleged to have participated in wildlife poaching or trafficking, unless the Secretary reports to the appropriate congressional committees that to do so is in the national security interest of the United States.
 (D)Funds appropriated by this Act for biodiversity programs shall not be used to support the expansion of industrial scale logging or any other industrial scale extractive activity into areas that were primary/intact tropical forests as of December 30, 2013, and the Secretary of the Treasury shall instruct the United States executive directors of each international financial institutions (IFI) to use the voice and vote of the United States to oppose any financing of any such activity.
 (4)Large damsThe Secretary of the Treasury shall instruct the United States executive director of each IFI that it is the policy of the United States to use the voice and vote of the United States, in relation to any loan, grant, strategy, or policy of such institution, regarding the construction of any large dam consistent with the criteria set forth in Senate Report 114–79, while also considering whether the project involves important foreign policy objectives.
 (5)Sustainable landscapesOf the funds appropriated under title III of this Act, not less than $135,000,000 shall be made available for sustainable landscapes programs.
					(d)Food security and agricultural
 developmentOf the funds appropriated by title III of this Act, not less than $1,000,600,000 shall be made available for food security and agricultural development programs to carry out the purposes of the Global Food Security Act of 2016 (Public Law 114–195), of which not less than $315,960,000 shall be made available for the Bureau for Food Security, USAID, or any successor bureau, including not less than $55,000,000 for the Feed the Future Innovation Labs: Provided, That of such funds, up to $5,500,000 may be made available for a contribution as authorized by section 3202 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by section 3310 of the Agriculture Improvement Act of 2018 (Public Law 115–334).
 (e)Micro, Small, and Medium-Sized EnterprisesOf the funds appropriated by this Act, not less than $265,000,000 shall be made available to support the development of, and access to financing for, micro, small, and medium-sized enterprises that benefit the poor, especially women.
 (f)Programs To combat trafficking in personsOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement, not less than $67,000,000 shall be made available for activities to combat trafficking in persons internationally, of which not less than $40,000,000 shall be from funds made available under the heading International Narcotics Control and Law Enforcement: Provided, That funds appropriated by this Act that are made available for programs to end modern slavery shall be in addition to funds made available by this subsection to combat trafficking in persons.
 (g)Reconciliation programsOf the funds appropriated by this Act under the headings Economic Support Fund and Development Assistance, not less than $30,000,000 shall be made available to support people-to-people reconciliation programs which bring together individuals of different ethnic, religious, and political backgrounds from areas of civil strife and war, including between Israelis and Palestinians living in the West Bank and Gaza: Provided, That the USAID Administrator shall consult with the Committees on Appropriations, prior to the initial obligation of funds, on the uses of such funds, and such funds shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That to the maximum extent practicable, such funds shall be matched by sources other than the United States Government: Provided further, That such funds shall be administered by the Office of Conflict Management and Mitigation, USAID.
 (h)Water and sanitationOf the funds appropriated by this Act, not less than $450,000,000 shall be made available for water supply and sanitation projects pursuant to section 136 of the Foreign Assistance Act of 1961 (22 U.S.C. 2152h), of which not less than $205,000,000 shall be for programs in sub-Saharan Africa, and of which not less than $15,000,000 shall be made available to support initiatives by local communities in developing countries to build and maintain safe latrines.
				impact on jobs in the united states
 7048.None of the funds appropriated or otherwise made available under titles III through VI of this Act may be obligated or expended to provide—
 (1)any financial incentive to a business enterprise currently located in the United States for the purpose of inducing such an enterprise to relocate outside the United States if such incentive or inducement is likely to reduce the number of employees of such business enterprise in the United States because United States production is being replaced by such enterprise outside the United States;
 (2)assistance for any program, project, or activity that contributes to the violation of internationally recognized workers' rights, as defined in section 507(4) of the Trade Act of 1974, of workers in the recipient country, including any designated zone or area in that country: Provided, That the application of section 507(4)(D) and (E) of such Act (19 U.S.C. 2467(4)(D) and (E)) should be commensurate with the level of development of the recipient country and sector, and shall not preclude assistance for the informal sector in such country, micro and small-scale enterprise, and smallholder agriculture;
 (3)any assistance to an entity outside the United States if such assistance is for the purpose of directly relocating or transferring jobs from the United States to other countries and adversely impacts the labor force in the United States; or
 (4)for the enforcement of any rule, regulation, policy, or guidelines implemented pursuant to the Supplemental Guidelines for High Carbon Intensity Projects approved by the Export-Import Bank of the United States on December 12, 2013, when enforcement of such rule, regulation, policy, or guidelines would prohibit, or have the effect of prohibiting, any coal-fired or other power-generation project the purpose of which is to—
 (A)provide affordable electricity in International Development Association (IDA)-eligible countries and IDA-blend countries; and
 (B)increase exports of goods and services from the United States or prevent the loss of jobs from the United States.
					war crimes tribunals 
 7049.(a)If the President determines that doing so will contribute to a just resolution of charges regarding genocide or other violations of international humanitarian law, the President may direct a drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2348a(c)) of up to $30,000,000 of commodities and services for the United Nations War Crimes Tribunal established with regard to the former Yugoslavia by the United Nations Security Council or such other tribunals or commissions as the Council may establish or authorize to deal with such violations, without regard to the ceiling limitation contained in paragraph (2) thereof: Provided, That the determination required under this section shall be in lieu of any determinations otherwise required under section 552(c): Provided further, That funds made available pursuant to this section shall be made available subject to the regular notification procedures of the Committees on Appropriations.
 (b)None of the funds appropriated by this Act may be made available for a United States contribution to the International Criminal Court: Provided, That funds may be made available for technical assistance, training, assistance for victims, protection of witnesses, and law enforcement support related to international investigations, apprehensions, prosecutions, and adjudications of genocide, crimes against humanity, and war crimes: Provided further, That the previous proviso shall not apply to American service members and other United States citizens or nationals, or to nationals of the North Atlantic Treaty Organization (NATO) or major non-NATO allies initially designated pursuant to section 517(b) of the Foreign Assistance Act of 1961.
				budget documents
 7050.(a)Operating PlansNot later than 45 days after enactment of this Act, each department, agency, or organization funded in titles I, II, and VI of this Act, and the Department of the Treasury and Independent Agencies funded in title III of this Act, including the Inter-American Foundation and the United States African Development Foundation, shall submit to the Committees on Appropriations an operating plan for funds appropriated to such department, agency, or organization in such titles of this Act, or funds otherwise available for obligation in fiscal year 2020, that provides details of the uses of such funds at the program, project, and activity level: Provided, That such plans shall include, as applicable, a comparison between the congressional budget justification funding levels, the most recent congressional directives or approved funding levels, and the funding levels proposed by the department or agency; and a clear, concise, and informative description/justification: Provided further, That operating plans that include changes in levels of funding for programs, projects, and activities specified in the congressional budget justification, in this Act, or amounts specifically designated in the respective tables included in the report accompanying this Act, as applicable, shall be subject to the notification and reprogramming requirements of section 7011 of this Act.
				(b)Spend Plans
 (1)SubmissionPrior to the initial obligation of funds but not later than 120 days after enactment of this Act, the Secretary of State or Administrator of the United States Agency for International Development, as appropriate, shall submit to the Committees on Appropriations a spend plan for funds made available by this Act, for:
 (A)Assistance for Afghanistan, Iraq, Lebanon, Pakistan, Syria, the West Bank and Gaza, Colombia, and countries in Central America.
 (B)Assistance made available pursuant to section 7037(d) of this Act to counter Russian influence and aggression, except that such plan shall be on a country-by-country basis.
 (C)Assistance made available pursuant to section 7046 of this Act. (D)The Indo-Pacific Strategy.
 (E)Democracy programs, Power Africa, programs to support section 7041(a) of this Act, and sectors enumerated in subsections (a), (c) (except funds that are made available for the United States Forest Service, the United States Fish and Wildlife Service, and the Department of Interior for the purposes specified in the table under this heading in the report accompanying this Act), (d), (e), (f), (g), and (h) of section 7047 of this Act.
 (F)Funds provided under the heading International Narcotics Control and Law Enforcement Affairs for International Organized Crime and for Cybercrime and Intellectual Property Rights: Provided, That the spend plans shall include bilateral and global programs funded under such heading along with a brief description of the activities planned for each country.
 (G)The regional security initiatives described under this heading in the report accompanying this Act. (2)ExceptionNotwithstanding paragraph (1), up to 10 percent of the funds contained in a spend plan required by this subsection may be obligated prior to the submission of such spend plan if the Secretary of State or the USAID Administrator, as appropriate, determines that the obligation of such funds is necessary to avoid significant programmatic disruption: Provided, That not less than seven days prior to such obligation, the Secretary or Administrator, as appropriate, shall consult with the Committees on Appropriations on the justification for such obligation and the proposed uses of such funds.
 (3)Partial spend plansThe Secretary of State and the USAID Administrator, as appropriate, may submit partial spend plans to the Committees on Appropriations to meet the requirements of this subsection or any similar provision in this Act only following consultation with such Committees: Provided, That any partial spend plan shall clearly identify—
 (A)any amount remaining to be submitted for the required spend plan; (B)any amount previously submitted for the required spend plan; and
 (C)any actual or projected changes to the total required spend plan amount. (c)Spending ReportNot later than 45 days after enactment of this Act, the USAID Administrator shall submit to the Committees on Appropriations a detailed report on spending of funds made available during fiscal year 2019 under the heading Development Credit Authority.
 (d)ClarificationThe spend plans referenced in subsection (b) shall not be considered as meeting the notification requirements in this Act or under section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1).
				(e)Congressional Budget Justification
 (1)SubmissionThe congressional budget justification for Department of State operations and foreign operations shall be provided to the Committees on Appropriations concurrent with the date of submission of the President’s budget for fiscal year 2021: Provided, That the appendices for such justification shall be provided to the Committees on Appropriations not later than 10 calendar days thereafter.
 (2)Multi-year availability of certain fundsThe Secretary of State and the USAID Administrator shall include in the congressional budget justification a detailed justification for multi-year availability for any funds requested under the headings Diplomatic Programs and Operating Expenses.
					GLOBAL INTERNET FREEDOM
 7051.(a)FundingOf the funds available for obligation during fiscal year 2020 under the headings International Broadcasting Operations, Economic Support Fund, Democracy Fund, and Assistance for Europe, Eurasia and Central Asia, not less than $70,500,000 shall be made available for programs to promote Internet freedom globally: Provided, That such programs shall be prioritized for countries whose governments restrict freedom of expression on the Internet, and that are important to the national interest of the United States: Provided further, That funds made available pursuant to this section shall be matched, to the maximum extent practicable, by sources other than the United States Government, including from the private sector.
				(b)Requirements
 (1)Department of state and united states agency for international developmentFunds appropriated by this Act under the headings Economic Support Fund, Democracy Fund, and Assistance for Europe, Eurasia and Central Asia that are made available pursuant to subsection (a) shall be— (A)coordinated with other democracy programs funded by this Act under such headings, and shall be incorporated into country assistance and democracy promotion strategies, as appropriate;
 (B)for programs to implement the May 2011, International Strategy for Cyberspace; the Department of State International Cyberspace Policy Strategy required by section 402 of the Cybersecurity Act of 2015 (division N of Public Law 114–113); and the comprehensive strategy to promote Internet freedom and access to information in Iran, as required by section 414 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8754);
 (C)made available for programs that support the efforts of civil society to counter the development of repressive Internet-related laws and regulations, including countering threats to Internet freedom at international organizations; to combat violence against bloggers and other users; and to enhance digital security training and capacity building for democracy activists;
 (D)made available for research of key threats to Internet freedom; the continued development of technologies that provide or enhance access to the Internet, including circumvention tools that bypass Internet blocking, filtering, and other censorship techniques used by authoritarian governments; and maintenance of the technological advantage of the United States Government over such censorship techniques: Provided, That the Secretary of State, in consultation with the Chief Executive Officer (CEO) of the United States Agency for Global Media (USAGM), shall coordinate any such research and development programs with other relevant United States Government departments and agencies in order to share information, technologies, and best practices, and to assess the effectiveness of such technologies; and
 (E)made available only after the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, concurs that such funds are allocated consistent with—
 (i)the strategies referenced in subparagraph (B) of this paragraph; (ii)best practices regarding security for, and oversight of, Internet freedom programs; and
 (iii)sufficient resources and support for the development and maintenance of anti-censorship technology and tools.
 (2)United states agency for global mediaFunds appropriated by this Act under the heading International Broadcasting Operations that are made available pursuant to subsection (a) shall be— (A)made available only for tools and techniques to securely develop and distribute USAGM digital content; facilitate audience access to such content on websites that are censored; coordinate the distribution of USAGM digital content to targeted regional audiences; and to promote and distribute such tools and techniques, including digital security techniques;
 (B)coordinated with programs funded by this Act under the heading International Broadcasting Operations, and shall be incorporated into country broadcasting strategies, as appropriate; (C)coordinated by the USAGM CEO to provide Internet circumvention tools and techniques for audiences in countries that are strategic priorities for the USAGM and in a manner consistent with the USAGM Internet freedom strategy;
 (D)made available for the research and development of new tools or techniques authorized in subparagraph (A) only after the USAGM CEO, in consultation with the Secretary of State and other relevant United States Government departments and agencies, evaluates the risks and benefits of such new tools or techniques, and establishes safeguards to minimize the use of such new tools or techniques for illicit purposes; and
 (E)made available to consolidate USAGM internet freedom programs into a separate grantee organization, which would operate in accordance with requirements for consolidated grantees in the United States International Broadcasting Act of 1994 (22 U.S.C. 6209).
 (c)Coordination and spend plansAfter consultation among the relevant agency heads to coordinate and de-conflict planned activities, but not later than 90 days after enactment of this Act, the Secretary of State and the USAGM CEO shall submit to the Committees on Appropriations spend plans for funds made available by this Act for programs to promote Internet freedom globally, which shall include a description of safeguards established by relevant agencies to ensure that such programs are not used for illicit purposes: Provided, That the Department of State spend plan shall include funding for all such programs for all relevant Department of State and the United States Agency for International Development offices and bureaus.
 (d)Security auditsFunds made available pursuant to this section to promote Internet freedom globally may only be made available to support technologies that undergo comprehensive security audits conducted by the Bureau of Democracy, Human Rights, and Labor, Department of State to ensure that such technology is secure and has not been compromised in a manner detrimental to the interest of the United States or to individuals and organizations benefiting from programs supported by such funds: Provided, That the security auditing procedures used by such Bureau shall be reviewed and updated periodically to reflect current industry security standards.
 (e)SurgeOf the funds appropriated by this Act under the heading Economic Support Fund, up to $2,500,000 may be made available to surge Internet freedom programs in closed societies if the Secretary of State determines and reports to the appropriate congressional committees that such use of funds is in the national interest: Provided, That such funds are in addition to amounts made available for such purposes: Provided further, That such funds may be transferred to, and merged with, funds appropriated by this Act under the heading International Broadcasting Operations following consultation with, and the regular notification procedures of, the Committees on Appropriations.
				EXTENDING THE TERMS AND CONDITIONS OF CERTAIN PROVISIONS
 7052.(a)In generalThe terms and conditions of the following sections in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6) shall continue in effect during fiscal year 2020:
 (1)Section 7003 (Consulting Services). (2)Section 7008 (Coups d’Etat).
 (3)Section 7012 (Limitation on Assistance to Countries in Default). (4)Section 7013 (Prohibition on Taxation of United States Assistance): Provided, That in such section, references to 2019 shall be deemed to be 2020, and references to 2020 shall be deemed to be 2021.
 (5)Section 7016(a) (Requests for Documents). (6)Section 7021 (Prohibition on Assistance to Governments Supporting International Terrorism).
 (7)Section 7025 (Commerce, Trade and Surplus Commodities), except that the restriction on funds shall include funds appropriated by this Act under the heading United States International Development Finance Corporation.
 (8)Section 7026 (Separate Accounts). (9)Section 7052 (Aircraft Transfer, Coordination, and Use).
 (10)Section 7061 (Enterprise Funds). (11)Section 7067 (Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment).
 (12)Section 7068 (Extradition). (b)Parking fines and real property taxes owed by foreign governmentsThe terms and conditions of section 7055 (Parking Fines and Real Property Taxes Owed by Foreign Governments) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall apply to this Act: Provided, That the date September 30, 2009 in subsection (f)(2)(B) of such section shall be deemed to be September 30, 2019.
				(c)International monetary fund
 (1)In generalThe terms and conditions of section 7086(b)(1) and (2) and 7090(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117, relating to the International Monetary Fund) shall apply to this Act.
 (2)Repayment of loansThe Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund (IMF) to use the voice of the United States to ensure that any loan will be repaid to the IMF before other private or multilateral creditors.
					United nations population fund
 7053.(a)ContributionOf the funds made available under the heading International Organizations and Programs in this Act for fiscal year 2020, $32,500,000 shall be made available for the United Nations Population Fund (UNFPA).
 (b)Availability of fundsFunds appropriated by this Act for UNFPA, that are not made available for UNFPA because of the operation of any provision of law, shall be transferred to the Global Health Programs account and shall be made available for family planning, maternal, and reproductive health activities, subject to the regular notification procedures of the Committees on Appropriations.
 (c)Prohibition on use of funds in chinaNone of the funds made available by this Act may be used by UNFPA for a country program in the People’s Republic of China.
 (d)Conditions on availability of fundsFunds made available by this Act for UNFPA may not be made available unless— (1)UNFPA maintains funds made available by this Act in an account separate from other accounts of UNFPA and does not commingle such funds with other sums; and
 (2)UNFPA does not fund abortions. (e)Report to congress and dollar-for-dollar withholding of funds (1)Not later than 4 months after the date of enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations indicating the amount of funds that UNFPA is budgeting for the year in which the report is submitted for a country program in the People’s Republic of China.
 (2)If a report under paragraph (1) indicates that UNFPA plans to spend funds for a country program in the People’s Republic of China in the year covered by the report, then the amount of such funds UNFPA plans to spend in the People’s Republic of China shall be deducted from the funds made available to UNFPA after March 1 for obligation for the remainder of the fiscal year in which the report is submitted.
					RESCISSIONS
			(INCLUDING RESCISSIONS OF FUNDS)
 7054.(a)Economic support fundOf the unobligated balances available under the Economic Support Fund, identified by Treasury Appropriation Fund Symbol 72 X 1037, $34,013,000 are rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.
 (b)Embassy security, construction, and maintenanceOf the unobligated balances from amounts available under the heading Embassy Security, Construction, and Maintenance in title II of the Security Assistance Appropriations Act, 2017 (division B of Public Law 114–254), $242,462,000 are rescinded: Provided, That such funds that were previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of such Act.
 (c)Complex crises fundOf the unobligated balances from amounts made available under title VIII in prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Complex Crises Fund, $40,000,000 are rescinded: Provided, That such funds that were previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of such Act.
				designations
 7055.(a)DesignationEach amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress.
 (b)Designation retention.Any amount appropriated by this Act, designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 and subsequently so designated by the President, and transferred pursuant to transfer authorities provided by this Act, shall retain such designation.
 This Act may be cited as the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020.September 26, 2019Read twice and placed on the calendar